Exhibit 10.08

 

 

CREDIT AGREEMENT


by and among


HAWAIIAN HOLDINGS, INC.

as Parent and Guarantor

and

HAWAIIAN AIRLINES, INC.

as Borrower,


THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO FOOTHILL, INC.

as the Arranger and Administrative Agent


Dated as of June 2, 2005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1. [a05-14752_1ex10d08.htm#a1_DefinitionsAndConstruction__181946]

DEFINITIONS AND CONSTRUCTION
[a05-14752_1ex10d08.htm#a1_DefinitionsAndConstruction__181946]

 

 

 

 

 

 

1.1 [a05-14752_1ex10d08.htm#a1_1Definitions_CapitalizedTermsU_181948]

Definitions [a05-14752_1ex10d08.htm#a1_1Definitions_CapitalizedTermsU_181948]

 

 

 

 

 

 

1.2 [a05-14752_1ex10d08.htm#a1_2AccountingTerms_AllAccounting_181950]

Accounting Terms
[a05-14752_1ex10d08.htm#a1_2AccountingTerms_AllAccounting_181950]

 

 

 

 

 

 

1.3 [a05-14752_1ex10d08.htm#a1_3Code_AnyTermsUsedInThisAgreem_181950]

Code [a05-14752_1ex10d08.htm#a1_3Code_AnyTermsUsedInThisAgreem_181950]

 

 

 

 

 

 

1.4 [a05-14752_1ex10d08.htm#a1_4Construction_UnlessTheContext_181952]

Construction [a05-14752_1ex10d08.htm#a1_4Construction_UnlessTheContext_181952]

 

 

 

 

 

 

1.5 [a05-14752_1ex10d08.htm#a1_5SchedulesAndExhibits_AllOfThe_181954]

Schedules and Exhibits
[a05-14752_1ex10d08.htm#a1_5SchedulesAndExhibits_AllOfThe_181954]

 

 

 

 

 

2. [a05-14752_1ex10d08.htm#a2_LoanAndTermsOfPayment__190449]

LOAN AND TERMS OF PAYMENT
[a05-14752_1ex10d08.htm#a2_LoanAndTermsOfPayment__190449]

 

 

 

 

 

 

2.1 [a05-14752_1ex10d08.htm#a2_1RevolverAdvances__181958]

Revolver Advances [a05-14752_1ex10d08.htm#a2_1RevolverAdvances__181958]

 

 

 

 

 

 

2.2 [a05-14752_1ex10d08.htm#a2_2TermLoan__182001]

Term Loan [a05-14752_1ex10d08.htm#a2_2TermLoan__182001]

 

 

 

 

 

 

2.3 [a05-14752_1ex10d08.htm#a2_3BorrowingProceduresAndSettlem_182004]

Borrowing Procedures and Settlements
[a05-14752_1ex10d08.htm#a2_3BorrowingProceduresAndSettlem_182004]

 

 

 

 

 

 

2.4 [a05-14752_1ex10d08.htm#a2_4Payments__182033]

Payments [a05-14752_1ex10d08.htm#a2_4Payments__182033]

 

 

 

 

 

 

2.5 [a05-14752_1ex10d08.htm#a2_5Overadvances_IfAtAnyTimeOrFor_182041]

Overadvances [a05-14752_1ex10d08.htm#a2_5Overadvances_IfAtAnyTimeOrFor_182041]

 

 

 

 

 

 

2.6 [a05-14752_1ex10d08.htm#a2_6InterestRatesAndLetterOfCredi_182046]

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
[a05-14752_1ex10d08.htm#a2_6InterestRatesAndLetterOfCredi_182046]

 

 

 

 

 

 

2.7 [a05-14752_1ex10d08.htm#a2_7CashManagement__182052]

Cash Management [a05-14752_1ex10d08.htm#a2_7CashManagement__182052]

 

 

 

 

 

 

2.8 [a05-14752_1ex10d08.htm#a2_8CreditingPayments_TheReceiptO_182056]

Crediting Payments
[a05-14752_1ex10d08.htm#a2_8CreditingPayments_TheReceiptO_182056]

 

 

 

 

 

 

2.9 [a05-14752_1ex10d08.htm#a2_9DesignatedAccount_AgentIsAuth_182134]

Designated Account
[a05-14752_1ex10d08.htm#a2_9DesignatedAccount_AgentIsAuth_182134]

 

 

 

 

 

 

2.10 [a05-14752_1ex10d08.htm#a2_10MaintenanceOfLoanAccountStat_182137]

Maintenance of Loan Account; Statements of Obligations
[a05-14752_1ex10d08.htm#a2_10MaintenanceOfLoanAccountStat_182137]

 

 

 

 

 

 

2.11 [a05-14752_1ex10d08.htm#a2_11Fees_BorrowerShallPayToAgent_182142]

Fees [a05-14752_1ex10d08.htm#a2_11Fees_BorrowerShallPayToAgent_182142]

 

 

 

 

 

 

2.12 [a05-14752_1ex10d08.htm#a2_12LettersOfCredit__182144]

Letters of Credit [a05-14752_1ex10d08.htm#a2_12LettersOfCredit__182144]

 

 

 

 

 

 

2.13 [a05-14752_1ex10d08.htm#a2_13LiborOption__182149]

LIBOR Option [a05-14752_1ex10d08.htm#a2_13LiborOption__182149]

 

 

 

 

 

 

2.14 [a05-14752_1ex10d08.htm#a2_14CapitalRequirements_IfAfterT_182155]

Capital Requirements
[a05-14752_1ex10d08.htm#a2_14CapitalRequirements_IfAfterT_182155]

 

 

 

 

 

 

2.15 [a05-14752_1ex10d08.htm#a2_15RegisteredNotes_AgentAgreesT_182256]

Registered Notes.
[a05-14752_1ex10d08.htm#a2_15RegisteredNotes_AgentAgreesT_182256]

 

 

 

 

 

 

2.16 [a05-14752_1ex10d08.htm#a2_16Securitization_EachOfBorrowe_182257]

Securitization.
[a05-14752_1ex10d08.htm#a2_16Securitization_EachOfBorrowe_182257]

 

 

 

 

 

3. [a05-14752_1ex10d08.htm#a3_ConditionsTermOfAgreement__182300]

CONDITIONS; TERM OF AGREEMENT
[a05-14752_1ex10d08.htm#a3_ConditionsTermOfAgreement__182300]

 

 

 

 

 

 

3.1 [a05-14752_1ex10d08.htm#a3_1ConditionsPrecedentToTheIniti_182304]

Conditions Precedent to the Initial Extension of Credit
[a05-14752_1ex10d08.htm#a3_1ConditionsPrecedentToTheIniti_182304]

 

 

 

 

 

 

3.2 [a05-14752_1ex10d08.htm#a3_2ConditionsPrecedentToAllExten_182305]

Conditions Precedent to all Extensions of Credit
[a05-14752_1ex10d08.htm#a3_2ConditionsPrecedentToAllExten_182305]

 

 

 

 

 

 

3.3 [a05-14752_1ex10d08.htm#a3_3Term_ThisAgreementShallContin_182309]

Term [a05-14752_1ex10d08.htm#a3_3Term_ThisAgreementShallContin_182309]

 

 

 

 

 

 

3.4 [a05-14752_1ex10d08.htm#a3_4EffectOfTermination_OnTheDate_182312]

Effect of Termination
[a05-14752_1ex10d08.htm#a3_4EffectOfTermination_OnTheDate_182312]

 

 

 

 

 

 

3.5 [a05-14752_1ex10d08.htm#a3_5EarlyTerminationByBorrower_Bo_182314]

Early Termination by Borrower
[a05-14752_1ex10d08.htm#a3_5EarlyTerminationByBorrower_Bo_182314]

 

 

 

 

 

4. [a05-14752_1ex10d08.htm#a4_RepresentationsAndWarranties__182317]

REPRESENTATIONS AND WARRANTIES
[a05-14752_1ex10d08.htm#a4_RepresentationsAndWarranties__182317]

 

 

 

 

 

 

4.1 [a05-14752_1ex10d08.htm#a4_1NoEncumbrances_ParentBorrower_182319]

No Encumbrances
[a05-14752_1ex10d08.htm#a4_1NoEncumbrances_ParentBorrower_182319]

 

 

 

 

 

 

4.2 [a05-14752_1ex10d08.htm#a4_2EligibleAccounts_AsToEachAcco_182323]

Eligible Accounts
[a05-14752_1ex10d08.htm#a4_2EligibleAccounts_AsToEachAcco_182323]

 

 

 

 

 

 

4.3 [a05-14752_1ex10d08.htm#a4_3SpareParts__182323]

Eligible Spare Parts [a05-14752_1ex10d08.htm#a4_3SpareParts__182323]

 

 

 

 

 

 

4.4 [a05-14752_1ex10d08.htm#a4_4EquipmentOtherThanSpareParts__182335]

Equipment [a05-14752_1ex10d08.htm#a4_4EquipmentOtherThanSpareParts__182335]

 

 

 

 

 

 

4.5 [a05-14752_1ex10d08.htm#a4_5intentionallyOmitted__184537]

[Intentionally Omitted]
[a05-14752_1ex10d08.htm#a4_5intentionallyOmitted__184537]

 

 

--------------------------------------------------------------------------------


 

 

4.6 [a05-14752_1ex10d08.htm#a4_6intentionallyOmitted__184538]

[Intentionally Omitted]
[a05-14752_1ex10d08.htm#a4_6intentionallyOmitted__184538]

 

 

 

 

 

 

4.7 [a05-14752_1ex10d08.htm#a4_7StateOfIncorporation_184540]

State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims
[a05-14752_1ex10d08.htm#a4_7StateOfIncorporation_184540]

 

 

 

 

 

 

4.8 [a05-14752_1ex10d08.htm#a4_8DueOrganizationAnd_184543]

Due Organization and Qualification; Subsidiaries
[a05-14752_1ex10d08.htm#a4_8DueOrganizationAnd_184543]

 

 

 

 

 

 

4.9 [a05-14752_1ex10d08.htm#a4_9DueAuthorizationNo_184547]

Due Authorization; No Conflict
[a05-14752_1ex10d08.htm#a4_9DueAuthorizationNo_184547]

 

 

 

 

 

 

4.10 [a05-14752_1ex10d08.htm#a4_10Litigation_184554]

Litigation [a05-14752_1ex10d08.htm#a4_10Litigation_184554]

 

 

 

 

 

 

4.11 [a05-14752_1ex10d08.htm#a4_11NoMaterialAdverseChange__184555]

No Material Adverse Change
[a05-14752_1ex10d08.htm#a4_11NoMaterialAdverseChange__184555]

 

 

 

 

 

 

4.12 [a05-14752_1ex10d08.htm#a4_12FraudulentTransfer__184559]

Fraudulent Transfer [a05-14752_1ex10d08.htm#a4_12FraudulentTransfer__184559]

 

 

 

 

 

 

4.13 [a05-14752_1ex10d08.htm#a4_13EmployeeB_184611]

Employee Benefits [a05-14752_1ex10d08.htm#a4_13EmployeeB_184611]

 

 

 

 

 

 

4.14 [a05-14752_1ex10d08.htm#a4_14EnvironmentalCond_184605]

Environmental Condition [a05-14752_1ex10d08.htm#a4_14EnvironmentalCond_184605]

 

 

 

 

 

 

4.15 [a05-14752_1ex10d08.htm#a4_15Intellectual_184623]

Intellectual Property [a05-14752_1ex10d08.htm#a4_15Intellectual_184623]

 

 

 

 

 

 

4.16 [a05-14752_1ex10d08.htm#a4_16Leases__184626]

Leases [a05-14752_1ex10d08.htm#a4_16Leases__184626]

 

 

 

 

 

 

4.17 [a05-14752_1ex10d08.htm#a4_17DepositAccountsAnd_184629]

Deposit Accounts and Securities Accounts
[a05-14752_1ex10d08.htm#a4_17DepositAccountsAnd_184629]

 

 

 

 

 

 

4.18 [a05-14752_1ex10d08.htm#a4_18CompleteDisclosure__184632]

Complete Disclosure [a05-14752_1ex10d08.htm#a4_18CompleteDisclosure__184632]

 

 

 

 

 

 

4.19 [a05-14752_1ex10d08.htm#a4_19Indebtednes_184638]

Indebtedness [a05-14752_1ex10d08.htm#a4_19Indebtednes_184638]

 

 

 

 

 

 

4.20 [a05-14752_1ex10d08.htm#a4_20AirCarrier_184646]

Air Carrier [a05-14752_1ex10d08.htm#a4_20AirCarrier_184646]

 

 

 

 

 

 

4.21 [a05-14752_1ex10d08.htm#a4_21AircraftEnginesAndPropellers_184701]

Aircraft, Engines, and Propellers
[a05-14752_1ex10d08.htm#a4_21AircraftEnginesAndPropellers_184701]

 

 

 

 

 

 

4.22 [a05-14752_1ex10d08.htm#a4_22SlotsGatesAndRoutes_184714]

Slots, Gates and Routes [a05-14752_1ex10d08.htm#a4_22SlotsGatesAndRoutes_184714]

 

 

 

 

 

 

4.23 [a05-14752_1ex10d08.htm#a4_23IrsClaim_184736]

IRS Claim [a05-14752_1ex10d08.htm#a4_23IrsClaim_184736]

 

 

 

 

 

5. [a05-14752_1ex10d08.htm#a5_AffirmativeCovenants__184800]

AFFIRMATIVE COVENANTS [a05-14752_1ex10d08.htm#a5_AffirmativeCovenants__184800]

 

 

 

 

 

 

5.1 [a05-14752_1ex10d08.htm#a5_1AccountingSystem__184804]

Accounting System [a05-14752_1ex10d08.htm#a5_1AccountingSystem__184804]

 

 

 

 

 

 

5.2 [a05-14752_1ex10d08.htm#a5_2CollateralReportin_184806]

Collateral Reporting [a05-14752_1ex10d08.htm#a5_2CollateralReportin_184806]

 

 

 

 

 

 

5.3 [a05-14752_1ex10d08.htm#a5_3FinancialStatements_184811]

Financial Statements, Reports, Certificates
[a05-14752_1ex10d08.htm#a5_3FinancialStatements_184811]

 

 

 

 

 

 

5.4 [a05-14752_1ex10d08.htm#a5_4GuarantorReports_184821]

Guarantor Reports [a05-14752_1ex10d08.htm#a5_4GuarantorReports_184821]

 

 

 

 

 

 

5.5 [a05-14752_1ex10d08.htm#a5_5Inspection_184825]

Inspection [a05-14752_1ex10d08.htm#a5_5Inspection_184825]

 

 

 

 

 

 

5.6 [a05-14752_1ex10d08.htm#a5_6MaintenanceOfProperties_184831]

Maintenance of Properties
[a05-14752_1ex10d08.htm#a5_6MaintenanceOfProperties_184831]

 

 

 

 

 

 

5.7 [a05-14752_1ex10d08.htm#a5_7Taxes_184836]

Taxes [a05-14752_1ex10d08.htm#a5_7Taxes_184836]

 

 

 

 

 

 

5.8 [a05-14752_1ex10d08.htm#a5_8Insurance_184841]

Insurance [a05-14752_1ex10d08.htm#a5_8Insurance_184841]

 

 

 

 

 

 

5.9 [a05-14752_1ex10d08.htm#a5_9EquipmentotherThanSparePartsc_184849]

Location of Inventory and Equipment
[a05-14752_1ex10d08.htm#a5_9EquipmentotherThanSparePartsc_184849]

 

 

 

 

 

 

5.10 [a05-14752_1ex10d08.htm#a5_10ComplianceWithLaws_ComplyWit_181855]

Compliance with Laws
[a05-14752_1ex10d08.htm#a5_10ComplianceWithLaws_ComplyWit_181855]

 

 

 

 

 

 

5.11 [a05-14752_1ex10d08.htm#a5_11Leases_PayWhenDueAllRentsAnd_181857]

Leases [a05-14752_1ex10d08.htm#a5_11Leases_PayWhenDueAllRentsAnd_181857]

 

 

 

 

 

 

5.12 [a05-14752_1ex10d08.htm#a5_12Existence_AtAllTimesPreserve_181902]

Existence [a05-14752_1ex10d08.htm#a5_12Existence_AtAllTimesPreserve_181902]

 

 

 

 

 

 

5.13 [a05-14752_1ex10d08.htm#a5_13Environmental__181908]

Environmental [a05-14752_1ex10d08.htm#a5_13Environmental__181908]

 

 

 

 

 

 

5.14 [a05-14752_1ex10d08.htm#a5_14DisclosureUpdates_PromptlyAn_181913]

Disclosure Updates
[a05-14752_1ex10d08.htm#a5_14DisclosureUpdates_PromptlyAn_181913]

 

 

 

 

 

 

5.15 [a05-14752_1ex10d08.htm#a5_15ControlAgreements_SubjectToT_181914]

Control Agreements
[a05-14752_1ex10d08.htm#a5_15ControlAgreements_SubjectToT_181914]

 

 

 

 

 

 

5.16 [a05-14752_1ex10d08.htm#a5_16FormationOfSubsidiaries_With_181917]

Formation of Subsidiaries
[a05-14752_1ex10d08.htm#a5_16FormationOfSubsidiaries_With_181917]

 

 

 

 

 

 

5.17 [a05-14752_1ex10d08.htm#a5_17SpareParts__184919]

Spare Parts [a05-14752_1ex10d08.htm#a5_17SpareParts__184919]

 

 

 

 

 

 

5.18 [a05-14752_1ex10d08.htm#a5_18SlotsGatesAndRoutes__184953]

Slots, Gates, and Routes
[a05-14752_1ex10d08.htm#a5_18SlotsGatesAndRoutes__184953]

 

 

 

 

 

 

5.19 [a05-14752_1ex10d08.htm#a5_19BenefitPlans_185014]

Benefit Plans [a05-14752_1ex10d08.htm#a5_19BenefitPlans_185014]

 

 

 

 

 

6. [a05-14752_1ex10d08.htm#a6_NegativeCovenants__185036]

NEGATIVE COVENANTS [a05-14752_1ex10d08.htm#a6_NegativeCovenants__185036]

 

 

ii

--------------------------------------------------------------------------------


 

 

6.1 [a05-14752_1ex10d08.htm#a6_1Indebtedness__185048]

Indebtedness [a05-14752_1ex10d08.htm#a6_1Indebtedness__185048]

 

 

 

 

 

 

6.2 [a05-14752_1ex10d08.htm#a6_2Liens_185055]

Liens [a05-14752_1ex10d08.htm#a6_2Liens_185055]

 

 

 

 

 

 

6.3 [a05-14752_1ex10d08.htm#a6_3RestrictionsOnFundamentalChan_185059]

Restrictions on Fundamental Changes
[a05-14752_1ex10d08.htm#a6_3RestrictionsOnFundamentalChan_185059]

 

 

 

 

 

 

6.4 [a05-14752_1ex10d08.htm#a6_4DisposalOfAssets__185106]

Disposal of Assets [a05-14752_1ex10d08.htm#a6_4DisposalOfAssets__185106]

 

 

 

 

 

 

6.5 [a05-14752_1ex10d08.htm#a6_5ChangeName__185109]

Change Name [a05-14752_1ex10d08.htm#a6_5ChangeName__185109]

 

 

 

 

 

 

6.6 [a05-14752_1ex10d08.htm#a6_6NatureOfBusiness__185113]

Nature of Business [a05-14752_1ex10d08.htm#a6_6NatureOfBusiness__185113]

 

 

 

 

 

 

6.7 [a05-14752_1ex10d08.htm#a6_7PrepaymentsAndAmendments__185116]

Prepayments and Amendments
[a05-14752_1ex10d08.htm#a6_7PrepaymentsAndAmendments__185116]

 

 

 

 

 

 

6.8 [a05-14752_1ex10d08.htm#a6_8ChangeOfControl__185122]

Change of Control [a05-14752_1ex10d08.htm#a6_8ChangeOfControl__185122]

 

 

 

 

 

 

6.9 [a05-14752_1ex10d08.htm#a6_9Consignments__185125]

Consignments [a05-14752_1ex10d08.htm#a6_9Consignments__185125]

 

 

 

 

 

 

6.10 [a05-14752_1ex10d08.htm#a6_10Distributions__185134]

Distributions [a05-14752_1ex10d08.htm#a6_10Distributions__185134]

 

 

 

 

 

 

6.11 [a05-14752_1ex10d08.htm#a6_11AccountingMethods__185137]

Accounting Methods [a05-14752_1ex10d08.htm#a6_11AccountingMethods__185137]

 

 

 

 

 

 

6.12 [a05-14752_1ex10d08.htm#a6_12Investments__185146]

Investments [a05-14752_1ex10d08.htm#a6_12Investments__185146]

 

 

 

 

 

 

6.13 [a05-14752_1ex10d08.htm#a6_13TransactionsWithAffiliates__185152]

Transactions with Affiliates
[a05-14752_1ex10d08.htm#a6_13TransactionsWithAffiliates__185152]

 

 

 

 

 

 

6.14 [a05-14752_1ex10d08.htm#a6_14UseOfProceeds__185159]

Use of Proceeds. [a05-14752_1ex10d08.htm#a6_14UseOfProceeds__185159]

 

 

 

 

 

 

6.15 [a05-14752_1ex10d08.htm#a6_15IrsTaxClaimIndebtedness__185206]

IRS Tax Claim Indebtedness
[a05-14752_1ex10d08.htm#a6_15IrsTaxClaimIndebtedness__185206]

 

 

 

 

 

 

6.16 [a05-14752_1ex10d08.htm#a6_16FinancialCovenants__185208]

Financial Covenants. [a05-14752_1ex10d08.htm#a6_16FinancialCovenants__185208]

 

 

 

 

 

7. [a05-14752_1ex10d08.htm#a7_EventsOfDefault__185346]

EVENTS OF DEFAULT [a05-14752_1ex10d08.htm#a7_EventsOfDefault__185346]

 

 

 

 

 

8. [a05-14752_1ex10d08.htm#a8_TheLenderGroupsRightsAndRemedi_185430]

THE LENDER GROUP’S RIGHTS AND REMEDIES
[a05-14752_1ex10d08.htm#a8_TheLenderGroupsRightsAndRemedi_185430]

 

 

 

 

 

 

8.1 [a05-14752_1ex10d08.htm#a8_1RightsAndRemedies_185435]

Rights and Remedies [a05-14752_1ex10d08.htm#a8_1RightsAndRemedies_185435]

 

 

 

 

 

 

8.2 [a05-14752_1ex10d08.htm#a8_2RemediesCumulative_185441]

Remedies Cumulative [a05-14752_1ex10d08.htm#a8_2RemediesCumulative_185441]

 

 

 

 

 

9. [a05-14752_1ex10d08.htm#a9_TaxesAndExpenses__185444]

TAXES AND EXPENSES [a05-14752_1ex10d08.htm#a9_TaxesAndExpenses__185444]

 

 

 

 

 

10. [a05-14752_1ex10d08.htm#a10_WaiversIndemnification__185449]

WAIVERS; INDEMNIFICATION
[a05-14752_1ex10d08.htm#a10_WaiversIndemnification__185449]

 

 

 

 

 

 

10.1 [a05-14752_1ex10d08.htm#a10_1DemandProtestEtc__185454]

Demand; Protest; etc [a05-14752_1ex10d08.htm#a10_1DemandProtestEtc__185454]

 

 

 

 

 

 

10.2 [a05-14752_1ex10d08.htm#a10_2TheLenderGroupsLiabilityForC_185459]

The Lender Group’s Liability for Collateral
[a05-14752_1ex10d08.htm#a10_2TheLenderGroupsLiabilityForC_185459]

 

 

 

 

 

 

10.3 [a05-14752_1ex10d08.htm#a10_3Indemnification__185506]

Indemnification [a05-14752_1ex10d08.htm#a10_3Indemnification__185506]

 

 

 

 

 

11. [a05-14752_1ex10d08.htm#a11_Notices__185512]

NOTICES [a05-14752_1ex10d08.htm#a11_Notices__185512]

 

 

 

 

 

12. [a05-14752_1ex10d08.htm#a12_ChoiceOfLawAndVenueJuryTrialW_185518]

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
[a05-14752_1ex10d08.htm#a12_ChoiceOfLawAndVenueJuryTrialW_185518]

 

 

 

 

 

13. [a05-14752_1ex10d08.htm#a13_AssignmentsAndParticipationsS_185523]

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
[a05-14752_1ex10d08.htm#a13_AssignmentsAndParticipationsS_185523]

 

 

 

 

 

 

13.1 [a05-14752_1ex10d08.htm#a13_1AssignmentsAndParticipations_185526]

Assignments and Participations
[a05-14752_1ex10d08.htm#a13_1AssignmentsAndParticipations_185526]

 

 

 

 

 

 

13.2 [a05-14752_1ex10d08.htm#a13_2Successors__185537]

Successors [a05-14752_1ex10d08.htm#a13_2Successors__185537]

 

 

 

 

 

14. [a05-14752_1ex10d08.htm#a14_AmendmentsWaivers__185539]

AMENDMENTS; WAIVERS [a05-14752_1ex10d08.htm#a14_AmendmentsWaivers__185539]

 

 

iii

--------------------------------------------------------------------------------


 

 

14.1 [a05-14752_1ex10d08.htm#a14_1AmendmentsAndWaivers__185544]

Amendments and Waivers
[a05-14752_1ex10d08.htm#a14_1AmendmentsAndWaivers__185544]

 

 

 

 

 

 

14.2 [a05-14752_1ex10d08.htm#a14_2ReplacementOfHoldoutLender__185557]

Replacement of Holdout Lender
[a05-14752_1ex10d08.htm#a14_2ReplacementOfHoldoutLender__185557]

 

 

 

 

 

 

14.3 [a05-14752_1ex10d08.htm#a14_3NoWaiversCumulativeRemedies__185737]

No Waivers; Cumulative Remedies
[a05-14752_1ex10d08.htm#a14_3NoWaiversCumulativeRemedies__185737]

 

 

 

 

 

15. [a05-14752_1ex10d08.htm#a15_AgentTheLenderGroup__185740]

AGENT; THE LENDER GROUP [a05-14752_1ex10d08.htm#a15_AgentTheLenderGroup__185740]

 

 

 

 

 

 

15.1 [a05-14752_1ex10d08.htm#a15_1AppointmentAndAuthorizationO_185743]

Appointment and Authorization of Agent
[a05-14752_1ex10d08.htm#a15_1AppointmentAndAuthorizationO_185743]

 

 

 

 

 

 

15.2 [a05-14752_1ex10d08.htm#a15_2DelegationOfDuties__185751]

Delegation of Duties [a05-14752_1ex10d08.htm#a15_2DelegationOfDuties__185751]

 

 

 

 

 

 

15.3 [a05-14752_1ex10d08.htm#a15_3LiabilityOfAgent__185753]

Liability of Agent [a05-14752_1ex10d08.htm#a15_3LiabilityOfAgent__185753]

 

 

 

 

 

 

15.4 [a05-14752_1ex10d08.htm#a15_4RelianceByAgent_185757]

Reliance by Agent [a05-14752_1ex10d08.htm#a15_4RelianceByAgent_185757]

 

 

 

 

 

 

15.5 [a05-14752_1ex10d08.htm#a15_5NoticeOfDefaultO_185804]

Notice of Default or Event of Default
[a05-14752_1ex10d08.htm#a15_5NoticeOfDefaultO_185804]

 

 

 

 

 

 

15.6 [a05-14752_1ex10d08.htm#a15_6CreditDecision__185809]

Credit Decision [a05-14752_1ex10d08.htm#a15_6CreditDecision__185809]

 

 

 

 

 

 

15.7 [a05-14752_1ex10d08.htm#a15_7CostsAndExpensesIndemnificat_185814]

Costs and Expenses; Indemnification
[a05-14752_1ex10d08.htm#a15_7CostsAndExpensesIndemnificat_185814]

 

 

 

 

 

 

15.8 [a05-14752_1ex10d08.htm#a15_8AgentInIndividualCapacity__185822]

Agent in Individual Capacity
[a05-14752_1ex10d08.htm#a15_8AgentInIndividualCapacity__185822]

 

 

 

 

 

 

15.9 [a05-14752_1ex10d08.htm#a15_9SuccessorAgent_185826]

Successor Agent [a05-14752_1ex10d08.htm#a15_9SuccessorAgent_185826]

 

 

 

 

 

 

15.10 [a05-14752_1ex10d08.htm#a15_10LenderInIndividualCapacity__185834]

Lender in Individual Capacity
[a05-14752_1ex10d08.htm#a15_10LenderInIndividualCapacity__185834]

 

 

 

 

 

 

15.11 [a05-14752_1ex10d08.htm#a15_11WithholdingTaxes__185839]

Withholding Taxes [a05-14752_1ex10d08.htm#a15_11WithholdingTaxes__185839]

 

 

 

 

 

 

15.12 [a05-14752_1ex10d08.htm#a15_12CollateralMatters__185850]

Collateral Matters [a05-14752_1ex10d08.htm#a15_12CollateralMatters__185850]

 

 

 

 

 

 

15.13 [a05-14752_1ex10d08.htm#a15_13RestrictionsOnActionsByLend_185855]

Restrictions on Actions by Lenders; Sharing of Payments
[a05-14752_1ex10d08.htm#a15_13RestrictionsOnActionsByLend_185855]

 

 

 

 

 

 

15.14 [a05-14752_1ex10d08.htm#a15_14AgencyForPerfection__185903]

Agency for Perfection [a05-14752_1ex10d08.htm#a15_14AgencyForPerfection__185903]

 

 

 

 

 

 

15.15 [a05-14752_1ex10d08.htm#a15_15PaymentsByAgentTo_185908]

Payments by Agent to the Lenders
[a05-14752_1ex10d08.htm#a15_15PaymentsByAgentTo_185908]

 

 

 

 

 

 

15.16 [a05-14752_1ex10d08.htm#a15_16ConcerningTheCollat_185909]

Concerning the Collateral and Related Loan Documents
[a05-14752_1ex10d08.htm#a15_16ConcerningTheCollat_185909]

 

 

 

 

 

 

15.17 [a05-14752_1ex10d08.htm#a15_17FieldAuditsAndExa_185912]

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information
[a05-14752_1ex10d08.htm#a15_17FieldAuditsAndExa_185912]

 

 

 

 

 

 

15.18 [a05-14752_1ex10d08.htm#a15_18SeveralObligations_185918]

Several Obligations; No Liability
[a05-14752_1ex10d08.htm#a15_18SeveralObligations_185918]

 

 

 

 

 

 

15.19 [a05-14752_1ex10d08.htm#a15_19IntercreditorAgreement_185926]

Intercreditor Agreement
[a05-14752_1ex10d08.htm#a15_19IntercreditorAgreement_185926]

 

 

 

 

 

16. [a05-14752_1ex10d08.htm#a16_GeneralProvisions__185958]

GENERAL PROVISIONS [a05-14752_1ex10d08.htm#a16_GeneralProvisions__185958]

 

 

 

 

 

 

16.1 [a05-14752_1ex10d08.htm#a16_1Effectiveness_190001]

Effectiveness [a05-14752_1ex10d08.htm#a16_1Effectiveness_190001]

 

 

 

 

 

 

16.2 [a05-14752_1ex10d08.htm#a16_2Sectionheadings_190004]

Section Headings [a05-14752_1ex10d08.htm#a16_2Sectionheadings_190004]

 

 

 

 

 

 

16.3 [a05-14752_1ex10d08.htm#a16_3Interpretation_190008]

Interpretation [a05-14752_1ex10d08.htm#a16_3Interpretation_190008]

 

 

 

 

 

 

16.4 [a05-14752_1ex10d08.htm#a16_4SeverabilityOfProvisions_190015]

Severability of Provisions
[a05-14752_1ex10d08.htm#a16_4SeverabilityOfProvisions_190015]

 

 

 

 

 

 

16.5 [a05-14752_1ex10d08.htm#a16_5CounterpartsElectronicExecut_190021]

Counterparts; Electronic Execution
[a05-14752_1ex10d08.htm#a16_5CounterpartsElectronicExecut_190021]

 

 

 

 

 

 

16.6 [a05-14752_1ex10d08.htm#a16_6RevivalAndReinstatementOfObl_190025]

Revival and Reinstatement of Obligations
[a05-14752_1ex10d08.htm#a16_6RevivalAndReinstatementOfObl_190025]

 

 

 

 

 

 

16.7 [a05-14752_1ex10d08.htm#a16_7Confidentiality__190030]

Confidentiality [a05-14752_1ex10d08.htm#a16_7Confidentiality__190030]

 

 

 

 

 

 

16.8 [a05-14752_1ex10d08.htm#a16_8Integration__190036]

Integration [a05-14752_1ex10d08.htm#a16_8Integration__190036]

 

 

 

 

 

 

16.9 [a05-14752_1ex10d08.htm#a16_9PublicDisclosure__190039]

Public Disclosure [a05-14752_1ex10d08.htm#a16_9PublicDisclosure__190039]

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of June 2, 2005, by
and among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO FOOTHILL, INC., a California corporation, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and HAWAIIAN HOLDINGS, INC.,
a Delaware corporation (“Parent”), and HAWAIIAN AIRLINES, INC., a Delaware
corporation (“Borrower”).

 

The parties agree as follows:

 

1.             DEFINITIONS AND CONSTRUCTION.

 

1.1           Definitions.  Capitalized terms used in this Agreement shall have
the meanings specified therefor on Schedule 1.1.

 

1.2           Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.  When used herein, the term
“financial statements” shall include the notes and schedules thereto.  Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower and its Subsidiaries on a
consolidated basis, unless the context clearly requires otherwise.

 

1.3           Code.  Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein; provided, however, that to the extent that the Code is used to
define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern.

 

1.4           Construction.  Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms hereof) of all Obligations other than unasserted
contingent indemnification Obligations.  Any reference herein to any Person
shall be construed to include such Person’s successors and assigns.  Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record and any Record so transmitted shall
constitute a representation and warranty as to the accuracy and completeness of
the information contained therein.

 

1.5           Schedules and Exhibits.  All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

 

--------------------------------------------------------------------------------


 

2.             LOAN AND TERMS OF PAYMENT.

 

2.1           Revolver Advances.

 

(a)           Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make advances (“Advances”)
to Borrower in an amount at any one time outstanding not to exceed such Lender’s
Pro Rata Share of an amount equal to the lesser of (i) the Maximum Revolver
Amount less the Letter of Credit Usage at such time, or (ii) the Borrowing Base
at such time less the Letter of Credit Usage at such time.

 

(b)           Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right to establish reserves against the Borrowing Base in
such amounts, and with respect to such matters, as Agent in its Permitted
Discretion shall deem necessary or appropriate, including reserves with respect
to (i) sums that Borrower is required to pay by any Section of this Agreement or
any other Loan Document (such as taxes, assessments, insurance premiums, or, in
the case of leased assets, rents or other amounts payable under such leases) and
has failed to pay (after giving effect to any applicable grace periods set forth
in this Agreement or any other Loan Document), and (ii) amounts owing by Parent,
Borrower, or Borrower’s Subsidiaries to any Person to the extent secured by a
Lien on, or trust over, any of the Collateral (other than a Permitted Lien),
which Lien or trust, in the Permitted Discretion of Agent likely would have a
priority superior to the Agent’s Liens (such as Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral, provided that the Agent shall not (x) impose reserves in respect of
Dilution other than the EA Dilution Reserve or the MA Dilution Reserve or (y)
establish any reserve that is duplicative of a reserve that has already been
established.

 

(c)           So long as no Event of Default has occurred and is continuing or
would result therefrom, Borrower has the option, upon not less than 10 days
prior written notice to Agent, to reduce the Maximum Revolver Amount by
$5,000,000 once during the term of this Agreement.  Amounts borrowed pursuant to
this Section 2.1 may be repaid and, subject to the terms and conditions of this
Agreement, reborrowed at any time during the term of this Agreement.

 

2.2           Term Loan.

 

(a)           Subject to the terms and conditions of this Agreement, on the
Closing Date each Lender with a Term Loan Commitment agrees (severally, not
jointly or jointly and severally) to make term loans (collectively, the “Term
Loan”) to Borrower in an amount equal to such Lender’s Pro Rata Share of the
Term Loan Amount.  The principal of the Term Loan shall be repaid on the
following dates and in the following amounts:

 

Date

 

Installment Amount

 

September 1, 2005

 

$

2,083,333

 

December 1, 2005

 

$

2,083,333

 

March 1, 2006

 

$

2,083,333

 

June 1, 2006

 

$

2,083,333

 

September 1, 2006

 

$

2,083,333

 

December 1, 2006

 

$

2,083,333

 

March 1, 2007

 

$

2,083,333

 

June 1, 2007

 

$

2,083,333

 

September 1, 2007

 

$

2,083,333

 

December 1, 2007

 

$

2,083,333

 

March 1, 2008

 

$

2,083,333

 

June 1, 2008

 

$

2,083,333

 

 

2

--------------------------------------------------------------------------------


 

(b)           The outstanding unpaid principal balance and all accrued and
unpaid interest on the Term Loan shall be due and payable on the earliest of
(i) the Maturity Date, (ii) the date of the acceleration of the Term Loan in
accordance with the terms hereof, and (iii) the date of termination of this
Agreement pursuant to Section 8.1(c).  All principal of, interest on, and other
amounts payable in respect of the Term Loan shall constitute Obligations.

 

(c)           Borrower has the option, at any time, upon not less than 10 days
prior written notice to Agent, to prepay all or any portion of the Term Loan. 
Each such prepayment of the Term Loan shall be applied pro rata against the
remaining installments of the principal of the Term Loan.  Any principal amount
of the Term Loan that is repaid or prepaid pursuant to the provisions of this
Agreement may not be reborrowed.

 

2.3           Borrowing Procedures and Settlements.

 

(a)           Procedure for Borrowing.  Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Agent.  Unless
Swing Lender is not obligated to make a Swing Loan pursuant to
Section 2.3(b) below, such notice must be received by Agent no later than
10:00 a.m. (California time) on the Business Day that is the requested Funding
Date specifying (i) the amount of such Borrowing, and (ii) the requested Funding
Date, which shall be a Business Day; provided, however, that if Swing Lender is
not obligated to make a Swing Loan as to a requested Borrowing, such notice must
be received by Agent no later than 10:00 a.m. (California time) on the Business
Day prior to the date that is the requested Funding Date.  At Agent’s election,
in lieu of delivering the above-described written request, any Authorized Person
may give Agent telephonic notice of such request by the required time.  In such
circumstances, Borrower agrees that any such telephonic notice will be confirmed
in writing within 24 hours of the giving of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the request.

 

(b)           Making of Swing Loans.  In the case of a request for an Advance
and so long as either (i) the aggregate amount of Swing Loans made since the
last Settlement Date plus the amount of the requested Advance does not exceed
$5,000,000, or (ii) Swing Lender, in its sole discretion, shall agree to make a
Swing Loan notwithstanding the foregoing limitation, Swing Lender shall make an
Advance in the amount of such Borrowing (any such Advance made solely by Swing
Lender pursuant to this Section 2.3(b) being referred to as a “Swing Loan” and
such Advances being referred to collectively as “Swing Loans”) available to
Borrower on the Funding Date applicable thereto by transferring immediately
available funds to Borrower’s Designated Account.  Each Swing Loan shall be
deemed to be an Advance hereunder and shall be subject to all the terms and
conditions applicable to other Advances, except that all payments on any Swing
Loan shall be payable to Swing Lender solely for its own account.  Subject to
the provisions of Section 2.3(d)(ii), Swing Lender shall not make and shall not
be obligated to make any Swing Loan if Swing Lender has actual knowledge that
(i) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable
Borrowing, or (ii) the requested Borrowing would exceed the Availability on such
Funding Date.  Swing Lender shall not otherwise be required to determine whether
the applicable conditions precedent set forth in Section 3 have been satisfied
on the Funding Date applicable thereto prior to making any Swing Loan.  The
Swing Loans shall be secured by the Agent’s Liens, constitute

 

3

--------------------------------------------------------------------------------


 

Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.

 

(c)           Making of Loans.

 

(i)            In the event that Swing Lender is not obligated to make a Swing
Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing.  Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m.
(California time) on the Funding Date applicable thereto.  After Agent’s receipt
of the proceeds of such Advances, Agent shall make the proceeds thereof
available to Borrower on the applicable Funding Date by transferring immediately
available funds equal to such proceeds received by Agent to Borrower’s
Designated Account; provided, however, that, subject to the provisions of
Section 2.3(d)(ii), Agent shall not request any Lender to make, and no Lender
shall have the obligation to make, any Advance if Agent shall have actual
knowledge that (1) one or more of the applicable conditions precedent set forth
in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing would exceed the Availability on such Funding Date.

 

(ii)           Unless Agent receives notice from a Lender prior to 9:00 a.m.
(California time) on the date of a Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrower
the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrower on
such date a corresponding amount.  If and to the extent any Lender shall not
have made its full amount available to Agent in immediately available funds and
Agent in such circumstances has made available to Borrower such amount, that
Lender shall on the Business Day following such Funding Date make such amount
available to Agent, together with interest at the Defaulting Lender Rate for
each day during such period.  A notice submitted by Agent to any Lender with
respect to amounts owing under this subsection shall be conclusive, absent
manifest error.  If such amount is so made available, such payment to Agent
shall constitute such Lender’s Advance on the date of Borrowing for all purposes
of this Agreement.  If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify Borrower of such
failure to fund and, within 2 Business Days of a demand by Agent, Borrower shall
pay such amount to Agent for Agent’s account, together with interest thereon for
each day elapsed since the date of such Borrowing, at a rate per annum equal to
the interest rate applicable at the time to the Advances composing such
Borrowing.  The failure of any Lender to make any Advance on any Funding Date
shall not relieve any other Lender of any obligation hereunder to make an
Advance on such Funding Date, but no Lender shall be responsible for the failure
of any other Lender to make the Advance to be made by such other Lender on any
Funding Date.

 

(iii)          Agent shall not be obligated to transfer to a Defaulting Lender
any payments made by Borrower to Agent for the Defaulting Lender’s benefit, and,
in the absence of such transfer to the Defaulting Lender, Agent shall transfer
any such payments to each other non-Defaulting Lender member of the Lender Group
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender’s Advance was funded by the other members of the Lender Group)
or, if so directed by Borrower and if no Default or Event of Default had
occurred and is continuing (and to the extent such Defaulting Lender’s Advance
was not funded by the Lender Group), retain same to be re-advanced to Borrower
as if such Defaulting Lender had made Advances to Borrower.  Subject to the
foregoing, Agent may hold and, in its Permitted Discretion, re-lend to Borrower
for the account of such Defaulting Lender the amount of all such payments
received and retained by Agent for the account of such Defaulting Lender. 
Solely for the purposes of voting or consenting to matters with respect to the
Loan Documents, such Defaulting Lender shall be deemed not to be a “Lender” and
such Lender’s Commitment shall be deemed to be zero.  This Section shall

 

4

--------------------------------------------------------------------------------


 

remain effective with respect to such Lender until (x) the Obligations under
this Agreement shall have been declared or shall have become immediately due and
payable, (y) the non-Defaulting Lenders, Agent, and Borrower shall have waived
such Defaulting Lender’s default in writing, or (z) the Defaulting Lender makes
its Pro Rata Share of the applicable Advance and pays to Agent all amounts owing
by Defaulting Lender in respect thereof.  The operation of this Section shall
not be construed to increase or otherwise affect the Commitment of any Lender,
to relieve or excuse the performance by such Defaulting Lender or any other
Lender of its duties and obligations hereunder, or to relieve or excuse the
performance by Borrower of its duties and obligations hereunder to Agent or to
the Lenders other than such Defaulting Lender.  Any such failure to fund by any
Defaulting Lender shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle Agent at its option to arrange for a
substitute Lender to assume the Commitment of such Defaulting Lender; provided,
however, that in the absence of notification by Agent to Borrower that Agent has
arranged for a substitute Lender, Borrower may, at its option, upon written
notice to Agent, arrange for a substitute Lender to assume the Commitment of
such Defaulting Lender, such substitute Lender to be reasonably acceptable to
Agent.  In connection with the arrangement of such a substitute Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder, and
agrees to execute and deliver a completed form of Assignment and Acceptance in
favor of the substitute Lender (and agrees that it shall be deemed to have
executed and delivered such document if it fails to do so) subject only to being
repaid its share of the outstanding Obligations without any premium or penalty
of any kind whatsoever; provided, however, that any such assumption of the
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lender Groups’ or Borrower’s rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund.

 

(d)           Protective Advances and Optional Overadvances.

 

(i)            Agent hereby is authorized by Borrower and the Lenders, from time
to time in Agent’s sole discretion, (A) after the occurrence and during the
continuance of a Default or an Event of Default or at any time that any of the
other applicable conditions precedent set forth in Section 3 are not satisfied,
to make Advances to Borrower on behalf of the Lenders that Agent, in its
Permitted Discretion, deems necessary or desirable to preserve or protect the
Collateral, or any portion thereof, or (B) after the occurrence and during the
continuance of an Event of Default, to make Advances to Borrower on behalf of
the Lenders that Agent, in its Permitted Discretion, deems necessary or
desirable to pay any other amount chargeable to Borrower pursuant to the terms
of this Agreement, including Lender Group Expenses and the costs, fees, and
expenses described in Section 9 (unless such amounts are the subject of a
Permitted Protest) (any of the Advances described in this
Section 2.3(d)(i) shall be referred to as “Protective Advances”).

 

(ii)           Any contrary provision of this Agreement notwithstanding, the
Lenders hereby authorize Agent or Swing Lender, as applicable, and either Agent
or Swing Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrower
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Borrowing Base by more than $2,500,000, and (B) after giving
effect to such Advances, the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount.  In the event Agent
obtains actual knowledge that the Revolver Usage exceeds the amounts permitted
by the immediately foregoing provisions, regardless of the amount of, or reason
for, such excess, Agent shall notify the Lenders as soon as practicable (and
prior to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value), and the Lenders with Revolver
Commitments thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrower intended to reduce, within
a reasonable time, the outstanding principal amount of the Advances to Borrower
to an amount permitted by the preceding paragraph.  In such circumstances, if
any Lender with a Revolver Commitment objects to the proposed terms of reduction
or repayment of any Overadvance, the terms of reduction or repayment thereof
shall be implemented according to the determination of the Required Lenders. 
Each Lender

 

5

--------------------------------------------------------------------------------


 

with a Revolver Commitment shall be obligated to settle with Agent as provided
in Section 2.3(e) for the amount of such Lender’s Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

 

(iii)          Each Protective Advance and each Overadvance shall be deemed to
be an Advance hereunder, except that no Protective Advance or Overadvance shall
be eligible to be a LIBOR Rate Loan and all payments on the Protective Advances
shall be payable to Agent solely for its own account.  The Protective Advances
and Overadvances shall be repayable on demand, secured by the Agent’s Liens,
constitute Obligations hereunder, and bear interest at the rate applicable from
time to time to Advances that are Base Rate Loans.  The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit Borrower in any way.

 

(iv)          Notwithstanding anything to the contrary contained in this
Agreement, the aggregate amount of Protective Advances and Overadvances
outstanding under this Agreement shall not exceed, at any one time, $3,500,000
without the consent of all Lenders.

 

(e)           Settlement.  It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances.  Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

 

(i)            Agent shall request settlement (“Settlement”) with the Lenders on
a weekly basis, or on a more frequent basis if so determined by Agent (1) on
behalf of Swing Lender, with respect to the outstanding Swing Loans, (2) for
itself, with respect to the outstanding Protective Advances, and (3) with
respect to Borrower’s or its Subsidiaries’ Collections received, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. (California
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”). 
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Advances, Swing Loans, and Protective Advances for the period
since the prior Settlement Date.  Subject to the terms and conditions contained
herein (including Section 2.3(b)(iii)):  (y) if a Lender’s balance of the
Advances (including Swing Loans and Protective Advances) exceeds such Lender’s
Pro Rata Share of the Advances (including Swing Loans and Protective Advances)
as of a Settlement Date, then Agent shall, by no later than 12:00 p.m.
(California time) on the Settlement Date, transfer in immediately available
funds to a Deposit Account of such Lender (as such Lender may designate), an
amount such that each such Lender shall, upon receipt of such amount, have as of
the Settlement Date, its Pro Rata Share of the Advances (including Swing Loans
and Protective Advances), and (z) if a Lender’s balance of the Advances
(including Swing Loans and Protective Advances) is less than such Lender’s Pro
Rata Share of the Advances (including Swing Loans and Protective Advances) as of
a Settlement Date, such Lender shall no later than 12:00 p.m. (California time)
on the Settlement Date transfer in immediately available funds to the Agent’s
Account, an amount such that each such Lender shall, upon transfer of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances).  Such amounts made available to
Agent under clause (z) of the immediately preceding sentence shall be applied
against the amounts of the applicable Swing Loans or Protective Advances and,
together with the portion of such Swing Loans or Protective Advances
representing Swing Lender’s Pro Rata Share thereof, shall constitute Advances of
such Lenders.  If any such amount is not made available to Agent by any Lender
on the Settlement Date applicable thereto to the extent required by the terms
hereof, Agent shall be entitled to recover for its account such amount on demand
from such Lender together with interest thereon at the Defaulting Lender Rate.

 

6

--------------------------------------------------------------------------------


 

(ii)           In determining whether a Lender’s balance of the Advances, Swing
Loans, and Protective Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Advances, Swing Loans, and Protective Advances as
of a Settlement Date, Agent shall, as part of the relevant Settlement, apply to
such balance the portion of payments actually received in good funds by Agent
with respect to principal, interest, fees payable by Borrower and allocable to
the Lenders hereunder, and proceeds of Collateral.  To the extent that a net
amount is owed to any such Lender after such application, such net amount shall
be distributed by Agent to that Lender as part of such next Settlement.

 

(iii)          Between Settlement Dates, Agent, to the extent no Protective
Advances or Swing Loans are outstanding, may pay over to Swing Lender any
payments received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Advances, for application to Swing
Lender’s Pro Rata Share of the Advances.  If, as of any Settlement Date,
Collections of Parent, Borrower, or Borrower’s Subsidiaries received since the
then immediately preceding Settlement Date have been applied to Swing Lender’s
Pro Rata Share of the Advances other than to Swing Loans, as provided for in the
previous sentence, Swing Lender shall pay to Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders, to be applied to the outstanding
Advances of such Lenders, an amount such that each Lender shall, upon receipt of
such amount, have, as of such Settlement Date, its Pro Rata Share of the
Advances.  During the period between Settlement Dates, Swing Lender with respect
to Swing Loans, Agent with respect to Protective Advances, and each Lender
(subject to the effect of agreements between Agent and individual Lenders) with
respect to the Advances other than Swing Loans and Protective Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.

 

(f)            Notation.  Agent shall record on its books the principal amount
of the Advances owing to each Lender, including the Swing Loans owing to Swing
Lender, and Protective Advances owing to Agent, and the interests therein of
each Lender, from time to time and such records shall, absent manifest error,
conclusively be presumed to be correct and accurate.

 

(g)           Lenders’ Failure to Perform.  All Advances (other than Swing Loans
and Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares.  It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Advance (or other extension of credit) hereunder, nor
shall any Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligations hereunder, and (ii) no
failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.

 

2.4           Payments.

 

(a)           Payments by Borrower.

 

(i)            Except as otherwise expressly provided herein, all payments by
Borrower shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 11:00 a.m.
(California time) on the date specified herein.  Any payment received by Agent
later than 11:00 a.m. (California time) shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

 

(ii)           Unless Agent receives notice from Borrower prior to the date on
which any payment is due to the Lenders that Borrower will not make such payment
in full as and when required, Agent may assume that Borrower has made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the

 

7

--------------------------------------------------------------------------------


 

Defaulting Lender Rate for each day from the date such amount is distributed to
such Lender until the date repaid.

 

(b)           Apportionment and Application.

 

(i)            Except as otherwise provided with respect to Defaulting Lenders
and except as otherwise provided in the Loan Documents (including agreements
between Agent and individual Lenders), aggregate principal and interest payments
shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) and payments of fees and expenses (other than fees or expenses that are
for Agent’s separate account, after giving effect to any agreements between
Agent and individual Lenders) shall be apportioned ratably among the Lenders
having a Pro Rata Share of the type of Commitment or Obligation to which a
particular fee relates.  All payments shall be remitted to Agent and all such
payments, and all proceeds of Collateral received by Agent, shall be applied as
follows (provided that so long as no Event of Default has occurred and is
continuing, Agent shall be entitled to apply the proceeds of Collections to
reduce the balance of the Advances outstanding):

 

(A)          first, ratably to pay any Lender Group Expenses then due to Agent
or any of the Lenders under the Loan Documents, until paid in full,

 

(B)           second, ratably to pay any fees or premiums then due to Agent or
any of the Lenders under the Loan Documents until paid in full,

 

(C)           third, to pay interest due in respect of all Protective Advances
until paid in full,

 

(D)          fourth, to pay the principal of all Protective Advances until paid
in full,

 

(E)           fifth, ratably to pay interest due in respect of the Advances
(other than Protective Advances), the Swing Loans, and the Term Loan until paid
in full,

 

(F)           sixth, ratably to pay all principal amounts then due and payable
(other than as a result of an acceleration thereof) with respect to the Term
Loan until paid in full,

 

(G)           seventh, to pay the principal of all Swing Loans until paid in
full,

 

(H)          eighth, so long as no Event of Default has occurred and is
continuing, to pay the principal of all Advances until paid in full,

 

(I)            ninth, if an Event of Default has occurred and is continuing,
ratably (i) to pay the principal of all Advances until paid in full, and (ii) to
Agent, to be held by Agent, for the ratable benefit of Issuing Lender and those
Lenders having a Revolver Commitment, as cash collateral in an amount up to 105%
of the Letter of Credit Usage,

 

(J)            tenth, if an Event of Default has occurred and is continuing, to
pay the outstanding principal balance of the Term Loan (in the inverse order of
the maturity of the installments due thereunder) until the Term Loan is paid in
full,

 

(K)          eleventh, if an Event of Default has occurred and is continuing, to
pay any other Obligations, and

 

(L)           twelfth, to Borrower (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.

 

8

--------------------------------------------------------------------------------


 

(ii)        Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

 

(iii)       In each instance, so long as no Event of Default has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.

 

(iv)       For purposes of Section 2.4(b)(i), “paid in full” means payment of
all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not any of the foregoing would be or is allowed or disallowed in whole or in
part in any Insolvency Proceeding.

 

(v)        In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in any other Loan Document,
it is the intention of the parties hereto that such provisions be read together
and construed, to the fullest extent possible, to be in concert with each
other.  In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 2.4 shall
control and govern.

 

(c)           Mandatory Prepayments.

 

(i)            Immediately upon any voluntary or involuntary sale or disposition
of property or assets of Parent (other than Stock owned by Parent that is not
the Stock of Borrower or any of Borrower’s Subsidiaries), Borrower, or any of
Borrower’s Subsidiaries (including casualty losses or condemnations but
excluding sales or dispositions which qualify as Permitted Dispositions),
Borrower shall prepay the outstanding principal balance of the Term Loan in
accordance with Section 2.4(d) in an amount equal to 100% of the Net Cash
Proceeds in excess of $250,000 per year received by all such Persons, in the
aggregate, in connection with such sales or dispositions; provided that, so long
as (A) no Event of Default shall have occurred and is continuing, (B) Borrower
shall have given Agent prior written notice of Parent’s, Borrower, or Borrower’s
Subsidiaries’ intention to apply such Net Cash Proceeds to the costs of
replacement of the properties or assets which are the subject of such sale or
disposition or the cost of purchase or construction of other assets useful in
the business of Parent and Borrower and its Subsidiaries, (C) such Net Cash
Proceeds are held in a Deposit Account in which Agent has a perfected
first-priority security interest, and (D) Parent, Borrower, and Borrower’s
Subsidiaries complete such replacement, repair, purchase or construction within
180 days after the initial receipt of such Net Cash Proceeds (or enter into a
commitment for such replacement, repair, purchase or construction within 180
days after the initial receipt of such Net Cash Proceeds so long as such
replacement, purchase, or construction is completed within 270 days after the
initial receipt of such Net Cash Proceeds), Parent, Borrower and Borrower’s
Subsidiaries shall have the option to apply such Net Cash Proceeds to the costs
of replacement or repair of the property or assets which are the subject of such
sale or disposition or the costs of purchase or construction of other assets
useful in the business of Parent, Borrower, and Borrower’s Subsidiaries unless
and to the extent that (x) such applicable period shall have expired without
such replacement, repair, purchase or construction being made or completed or
(y) any Event of Default occurs and is continuing (and in the case of either (x)
or (y), any amounts remaining in the cash collateral account shall be paid to
Agent and applied as set forth above).  Nothing contained in this subclause
(i) shall permit Parent, Borrower, or any of Borrower’s Subsidiaries to sell or
otherwise dispose of any property or assets other than in accordance with
Section 6.4.

 

(ii)           After the occurrence and during the continuation of an Event of
Default, and immediately upon the receipt by Parent, Borrower, or any of
Borrower’s Subsidiaries of any Extraordinary Receipts, Borrower shall prepay the
outstanding principal balance of the Term Loan in accordance with clause
(d) below in an amount equal to 100% of such Extraordinary Receipts, net of any
fees, commissions, and

 

9

--------------------------------------------------------------------------------


 

expenses incurred (including taxes paid, payable, or estimated to be payable) in
collecting or receiving such Extraordinary Receipts.

 

(iii)          Immediately upon the issuance or incurrence by Parent, Borrower
or any of their respective Subsidiaries of any Indebtedness permitted under
Section 6.1(k), to the extent that such Indebtedness is incurred on or after
January 1, 2006, Borrower shall prepay the outstanding principal balance of the
Term Loan in accordance with clause (d) below, in an amount equal to 100% of the
Net Cash Proceeds of such Indebtedness.

 

(d)           Application of Payments.   Each such prepayment of the Term Loan
pursuant to Sections 2.4(c)(i), 2.4(c)(ii) or 2.4(c)(iii) hereof shall be
applied against the remaining installments of principal of the Term Loan in the
inverse order of their maturity.

 

2.5           Overadvances.  If, at any time or for any reason, the amount of
Obligations owed by Borrower to the Lender Group pursuant to Section 2.1 or
Section 2.12 is greater than any of the limitations set forth in Section 2.1 or
Section 2.12, as applicable (an “Overadvance”), Borrower immediately shall pay
to Agent, in cash, the amount of such excess, which amount shall be used by
Agent to reduce the Obligations in accordance with the priorities set forth in
Section 2.4(b).  In addition, Borrower hereby promises to pay the Obligations
(including principal, interest, fees, costs, and expenses) in Dollars in full as
and when due and payable under the terms of this Agreement and the other Loan
Documents.

 

2.6           Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.

 

(a)           Interest Rates.  Except as provided in clause (c) below, all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof as follows (i) if the relevant Obligation is a LIBOR Rate Loan,
at a per annum rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and
(ii) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

 

The foregoing notwithstanding, at no time shall any portion of the Obligations
bear interest on the Daily Balance thereof at a per annum rate less than 5.0%. 
To the extent that interest accrued hereunder at the rate set forth herein would
be less than the foregoing minimum daily rate, the interest rate chargeable
hereunder for such day automatically shall be deemed increased to the minimum
rate.

 

(b)           Letter of Credit Fee.  Borrower shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment, subject to any agreements
between Agent and individual Lenders), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.12(e)) which
shall accrue at a rate equal to 2.0% per annum times the Daily Balance of the
undrawn amount of all outstanding Letters of Credit.

 

(c)           Default Rate.  Upon the occurrence and during the continuation of
an Event of Default (and at the election of Agent or the Required Lenders),

 

(i)            all Obligations (except for undrawn Letters of Credit) that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof at a per annum rate equal to 2 percentage
points above the per annum rate otherwise applicable hereunder, and

 

(ii)           the Letter of Credit fee provided for in Section 2.6(b) shall be
increased to 2 percentage points above the per annum rate otherwise applicable
hereunder.

 

(d)           Payment.  Except as provided to the contrary in Section 2.11 or
Section 2.13(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that Obligations or Commitments are outstanding.  Borrower hereby
authorizes Agent, from time to time without prior notice to Borrower, to charge
all interest and fees (when due

 

10

--------------------------------------------------------------------------------


 

and payable), all Lender Group Expenses (as and when incurred), all charges,
commissions, fees, and costs provided for in Section 2.12(e) (as and when
accrued or incurred), all fees and costs provided for in Section 2.11 (as and
when accrued or incurred), and all other payments as and when due and payable
under any Loan Document (including the amounts due and payable with respect to
the Term Loan) to the Loan Account, which amounts thereafter shall constitute
Advances hereunder and shall accrue interest at the rate then applicable to
Advances that are Base Rate Loans, provided, however, that so long as no Event
of Default has occurred and is continuing, Agent shall not be authorized to
charge the Loan Account for any such payment until Agent has provided Borrower
with notice that such payment is due and such payment is not received by Agent
within 2 Business Days after the date that such notice is provided (it being
understood that nothing in the foregoing proviso shall affect the date that such
payment is due and payable).  Any interest not paid when due shall be compounded
by being charged to the Loan Account and shall thereafter constitute Advances
hereunder and shall accrue interest at the rate then applicable to Advances that
are Base Rate Loans.

 

(e)           Computation.  All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.  In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

 

(f)            Intent to Limit Charges to Maximum Lawful Rate.  In no event
shall the interest rate or rates payable under this Agreement, plus any other
amounts paid in connection herewith, exceed the highest rate permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable.  Borrower and the Lender Group, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, however, that, anything contained
herein to the contrary notwithstanding, if said rate or rates of interest or
manner of payment exceeds the maximum allowable under applicable law, then, ipso
facto, as of the date of this Agreement, Borrower is and shall be liable only
for the payment of such maximum as allowed by law, and payment received from
Borrower in excess of such legal maximum, whenever received, shall be applied to
reduce the principal balance of the Obligations to the extent of such excess.

 

2.7           Cash Management.

 

(a)           Parent and Borrower shall and Borrower shall cause each of its
Subsidiaries to (i) establish on the Closing Date cash management services of a
type and on terms satisfactory to the Required Lenders and maintain from and
after the Closing Date cash management services of a type and on terms similar
to those cash management services established on the Closing Date (it being
understood that the cash management services established on the Closing Date are
satisfactory to the Required Lenders), at one or more of the banks set forth on
Schedule 2.7(a) (each a “Cash Management Bank”), (ii) request in writing and
otherwise take such reasonable steps to ensure that all of its and its
Subsidiaries’ Account Debtors and Credit Card Processors forward payment of the
amounts owed by them directly to such Cash Management Bank, and (iii) deposit or
cause to be deposited promptly, and in any event no later than the first
Business Day after the date of receipt thereof, all of their Collections
(including those sent directly by their Account Debtors and Credit Card
Processors to Parent, Borrower, or one of Borrower’s Subsidiaries) into a bank
account in Parent’s, Borrower’s, or such Subsidiary’s name (a “Cash Management
Account”) at one of the Cash Management Banks.

 

(b)           Each Cash Management Bank shall establish and maintain Cash
Management Agreements with Agent, Parent, Borrower, and Borrower’s
Subsidiaries.  Each such Cash Management Agreement shall provide, among other
things, that (i) the Cash Management Bank will comply with any instructions
originated by Agent directing the disposition of the funds in such Cash
Management Account without further consent by Parent, Borrower, or Borrower’s
Subsidiaries, as applicable, (ii) the Cash Management Bank has no rights of
setoff or recoupment or any other claim against the applicable Cash Management
Account other than for payment of its service fees and other charges directly
related to the administration of such Cash Management Account and for returned
checks or other items of payment, and (iii) from and after the date that the
Cash Management Bank receives written notification from Agent, the Cash

 

11

--------------------------------------------------------------------------------


 

Management Bank will forward, by daily sweep, all amounts in the applicable Cash
Management Account to the Agent’s Account.  Agent agrees that it shall not
provide such written notification to the Cash Management Bank unless and until
either of the following events (each, a “Triggering Event”) has occurred: 
(A) an Event of Default has occurred and is continuing, or (B) Excess
Availability plus Qualified Cash is less than (i) $50,000,000 at any time during
the period from and after the date of the execution and delivery of this
Agreement up to (but not including) the date that is the first anniversary of
the Closing Date, and (ii) $40,000,000 at any time thereafter.  Once a
Triggering Event has occurred, Agent shall be free to exercise its right to
issue such notice and the subsequent elimination, cure, or waiver of such
Triggering Event shall not eliminate the effectiveness of such notice.

 

(c)           Schedule 2.7(c) sets forth all of Parent’s, Borrower’s and each of
Borrower’s Subsidiaries’ Credit Card Processors.  Parent and Borrower shall
establish and maintain (and Borrower shall cause its Subsidiaries that receive
Collections through credit card charges to establish and maintain) Credit Card
Agreements with Agent and each Credit Card Processor.  Each such Credit Card
Agreement shall provide, among other things, that each such Credit Card
Processor shall transfer all proceeds of credit card charges for sales by
Parent, Borrower, or such Subsidiary, as applicable, received by it (or other
amounts payable by such Credit Card Processor) into a Cash Management Account on
a daily basis.  Neither Parent, Borrower, nor any Subsidiary of Borrower may
change the designation of a Cash Management Account in any Credit Card Agreement
as the Deposit Account to which all such proceeds must be transferred without
the prior written consent of Agent, and neither Parent, Borrower, nor any
Subsidiary of Borrower shall cause the proceeds of credit card charges to be
transferred to any Deposit Account other than a Cash Management Account.

 

(d)           So long as no Event of Default has occurred and is continuing,
Borrower may amend Schedule 2.7(a) or Schedule 2.7(c) to add or replace a Cash
Management Bank, Cash Management Account, or Credit Card Processor; provided,
however, that (i) prior to the time of the opening of such Cash Management
Account, Parent, Borrower (or Borrower’s Subsidiary, as applicable) and such
prospective Cash Management Bank shall have executed and delivered to Agent a
Cash Management Agreement, and (ii) prior to adding or replacing such Credit
Card Processor, Parent, Borrower (or Borrower’s Subsidiary, as applicable) and
such prospective Credit Card Processor shall have executed and delivered to
Agent a Credit Card Agreement.

 

(e)           Each Cash Management Account shall be subject to a Control
Agreement.

 

2.8           Crediting Payments.  The receipt of any payment item by Agent
(whether from transfers to Agent by the Cash Management Banks pursuant to the
Cash Management Agreements or otherwise) shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to the Agent’s Account or unless and until such payment item
is honored when presented for payment.  Should any payment item not be honored
when presented for payment, then Borrower shall be deemed not to have made such
payment and interest shall be calculated accordingly.  Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into the Agent’s Account on a Business Day on or
before 11:00 a.m. (California time).  If any payment item is received into the
Agent’s Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

 

2.9           Designated Account.  Agent is authorized to make the Advances and
the Term Loan, and Issuing Lender is authorized to issue the Letters of Credit,
under this Agreement based upon telephonic or other instructions received from
anyone purporting to be an Authorized Person or, without instructions, if
pursuant to Section 2.6(d).  Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrower and made by Agent or the
Lenders hereunder.  Unless otherwise specified in writing by Borrower, any
Advance, Protective Advance, or Swing Loan requested by Borrower and made by
Agent or the Lenders hereunder shall be made to the Designated Account.

 

12

--------------------------------------------------------------------------------


 

2.10         Maintenance of Loan Account; Statements of Obligations.  Agent
shall maintain an account on its books in the name of Borrower (the “Loan
Account”) on which Borrower will be charged with the Term Loan, all Advances
(including Protective Advances and Swing Loans) made by Agent, Swing Lender, or
the Lenders to Borrower or for Borrower’s account, the Letters of Credit issued
by Issuing Lender for Borrower’s account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses.  In accordance with Section 2.8, the
Loan Account will be credited with all payments received by Agent from Borrower
or for Borrower’s account, including all amounts received in the Agent’s Account
from any Cash Management Bank.  Agent shall render statements regarding the Loan
Account to Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrower and the Lender Group unless, within 30 days after receipt thereof by
Borrower, Borrower shall deliver to Agent written objection thereto describing
the error or errors contained in any such statements.

 

2.11         Fees.  Borrower shall pay to Agent, as and when due and payable
under the terms of the Fee Letter, the fees set forth in the Fee Letter.

 

2.12         Letters of Credit.

 

(a)           Subject to the terms and conditions of this Agreement, the Issuing
Lender agrees to issue letters of credit for the account of Borrower (each, an
“L/C”) or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrower.  Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an Authorized Person and delivered to the Issuing Lender and
Agent via hand delivery, telefacsimile, or other electronic method of
transmission reasonably in advance of the requested date of issuance, amendment,
renewal, or extension.  Each such request shall be in form satisfactory to the
Issuing Lender in its Permitted Discretion and shall specify (i) the amount of
such Letter of Credit, (ii) the date of issuance, amendment, renewal, or
extension of such Letter of Credit, (iii) the expiration date of such Letter of
Credit, (iv) the name and address of the beneficiary thereof (or the beneficiary
of the Underlying Letter of Credit, as applicable), and (v) such other
information (including, in the case of an amendment, renewal, or extension,
identification of the outstanding Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit.  If requested by the Issuing Lender, Borrower also shall be an
applicant under the application with respect to any Underlying Letter of Credit
that is to be the subject of an L/C Undertaking.  The Issuing Lender shall have
no obligation to issue a Letter of Credit if any of the following would result
after giving effect to the issuance of such requested Letter of Credit:

 

(i)            the Letter of Credit Usage would exceed the Borrowing Base less
the outstanding amount of Advances, or

 

(ii)           the Letter of Credit Usage would exceed $15,000,000, or

 

(iii)          the Letter of Credit Usage would exceed the Maximum Revolver
Amount less the outstanding amount of Advances.

 

Borrower and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date.  Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars.  If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrower
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent

 

13

--------------------------------------------------------------------------------


 

an amount equal to such L/C Disbursement not later than 11:00 a.m., California
time, on the date that such L/C Disbursement is made, if Borrower shall have
received written or telephonic notice of such L/C Disbursement prior to
10:00 a.m., California time, on such date, or, if such notice has not been
received by Borrower prior to such time on such date, then not later than
11:00 a.m., California time, on the Business Day that Borrower receives such
notice, if such notice is received prior to 10:00 a.m., California time, on the
date of receipt, and, in the absence of such reimbursement, the L/C Disbursement
immediately and automatically shall be deemed to be an Advance hereunder and,
thereafter, shall bear interest at the rate then applicable to Advances that are
Base Rate Loans unless and until converted to a LIBOR Rate Loan.  To the extent
an L/C Disbursement is deemed to be an Advance hereunder, Borrower’s obligation
to reimburse such L/C Disbursement shall be discharged and replaced by the
resulting Advance.  Promptly following receipt by Agent of any payment from
Borrower pursuant to this paragraph, Agent shall distribute such payment to the
Issuing Lender or, to the extent that Lenders have made payments pursuant to
Section 2.12(b) to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear.

 

(b)           Promptly following receipt of a notice of L/C Disbursement
pursuant to Section 2.12(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to the foregoing
subsection on the same terms and conditions as if Borrower had requested such
Advance and Agent shall promptly pay to Issuing Lender the amounts so received
by it from the Lenders.  By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit, in an amount
equal to its Pro Rata Share of the Risk Participation Liability of such Letter
of Credit, and each such Lender agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of any payments made by the Issuing
Lender under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender with a Revolver Commitment hereby absolutely and
unconditionally agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of each L/C Disbursement made by the Issuing Lender
and not reimbursed by Borrower on the date due as provided in Section 2.12(a),
or of any reimbursement payment required to be refunded to Borrower for any
reason.  Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each L/C Disbursement made by the
Issuing Lender pursuant to this Section 2.12(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3.  If any such Lender fails to make available to
Agent the amount of such Lender’s Pro Rata Share of each L/C Disbursement made
by the Issuing Lender in respect of such Letter of Credit as provided in this
Section, such Lender shall be deemed to be a Defaulting Lender and Agent (for
the account of the Issuing Lender) shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate until paid in full.

 

(c)           Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
any Letter of Credit; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of the Issuing
Lender or any other member of the Lender Group.  Borrower agrees to be bound by
the Underlying Issuer’s regulations and interpretations of any Underlying Letter
of Credit or by Issuing Lender’s interpretations of any L/C issued by Issuing
Lender to or for Borrower’s account, even though this interpretation may be
different from Borrower’s own, and Borrower understands and agrees that the
Lender Group shall not be liable for any error, negligence, or mistake, whether
of omission or commission, in following Borrower’s instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto.  Borrower understands that the L/C Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrower against such Underlying Issuer. 
Borrower hereby agrees to indemnify, save, defend, and

 

14

--------------------------------------------------------------------------------


 

hold the Lender Group harmless with respect to any loss, cost, expense
(including reasonable attorneys fees), or liability incurred by the Lender Group
under any L/C Undertaking; provided, however, that Borrower shall not be
obligated hereunder to indemnify for any loss, cost, expense, or liability to
the extent that it is caused by the gross negligence or willful misconduct of
the Issuing Lender or any other member of the Lender Group.  Borrower hereby
acknowledges and agrees that neither the Lender Group nor the Issuing Lender
shall be responsible for delays, errors, or omissions resulting from the
malfunction of equipment in connection with any Letter of Credit.

 

(d)           Borrower hereby authorizes and directs any Underlying Issuer to
deliver to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

 

(e)           Any and all issuance charges, commissions, fees, and costs
incurred by the Issuing Lender relating to Underlying Letters of Credit shall be
Lender Group Expenses for purposes of this Agreement and immediately shall be
reimbursable by Borrower to Agent for the account of the Issuing Lender; it
being acknowledged and agreed by Borrower that, as of the Closing Date, the
issuance charge imposed by the prospective Underlying Issuer is .525% per annum
times the undrawn amount of each Underlying Letter of Credit, that such issuance
charge may be changed from time to time (if and to the extent that the
Underlying Issuer changes such issuance charge generally with respect to its
customers), and that the Underlying Issuer also imposes a schedule of charges
for amendments, extensions, drawings, and renewals.

 

(f)            If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Underlying Issuer or the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

 

(i)         any reserve, deposit, or similar requirement is or shall be imposed
or modified in respect of any Letter of Credit issued hereunder, or

 

(ii)        there shall be imposed on the Underlying Issuer or the Lender Group
any other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto, and the result of the foregoing is to increase,
directly or indirectly, the cost to the Lender Group of issuing, making,
guaranteeing, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof by the Lender Group, then, and in any such case,
Agent may, at any time within a reasonable period after the additional cost is
incurred or the amount received is reduced, notify Borrower, and Borrower shall
pay on demand such amounts as Agent may specify to be necessary to compensate
the Lender Group for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Base Rate Loans hereunder.  The
determination by Agent of any amount due pursuant to this Section, as set forth
in a certificate setting forth the calculation thereof in reasonable detail,
shall, in the absence of manifest or demonstrable error, be final and conclusive
and binding on all of the parties hereto.

 

2.13         LIBOR Option.

 

(a)           Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrower shall have the option
(the “LIBOR Option”) to have interest on all or a portion of the Advances or the
Term Loan be charged at a rate of interest based upon the LIBOR Rate.  Interest
on LIBOR Rate Loans shall be payable on the earliest of (i) the last day of the
Interest Period applicable thereto (provided, however, that, subject to the
following clauses (ii) and (iii), in the case of any Interest Period greater
than 3 months in duration, interest shall be payable at 3 month intervals after
the commencement of the

 

15

--------------------------------------------------------------------------------


 

applicable Interest Period and on the last day of such Interest Period),
(ii) the date on which an Event of Default occurs, or (iii) the date on which
this Agreement is terminated pursuant to the terms hereof.  On the last day of
each applicable Interest Period, unless Borrower properly has exercised the
LIBOR Option with respect thereto, the interest rate applicable to such LIBOR
Rate Loan automatically shall convert to the rate of interest then applicable to
Base Rate Loans of the same type hereunder.  At any time that an Event of
Default has occurred and is continuing, (x) Borrower no longer shall have the
option to request that Advances or the Term Loan bear interest at a rate based
upon the LIBOR Rate, and (y) Agent shall have the right to convert the interest
rate on all outstanding LIBOR Rate Loans to the rate then applicable to Base
Rate Loans hereunder, provided that Borrower shall not be obligated for any
loss, cost, or expense incurred by Agent or any Lender as a result of any such
conversion by Agent.

 

(b)           LIBOR Election.

 

(i)            Borrower may, at any time and from time to time, so long as no
Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 11:00 a.m. (California time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”).  Notice of Borrower’s election of the LIBOR Option for a
permitted portion of the Advances or the Term Loan and an Interest Period
pursuant to this Section shall be made by delivery to Agent of a LIBOR Notice
received by Agent before the LIBOR Deadline, or by telephonic notice received by
Agent before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (California time) on the same day). 
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the Lenders having a Revolver Commitment.

 

(ii)           Each LIBOR Notice shall be irrevocable and binding on Borrower. 
In connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense incurred
by Agent or any Lender as a result of (a) the payment of any principal of any
LIBOR Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default but excluding as a result
of any mandatory prepayment required to be made pursuant to Section 2.4(c)),
(b) the conversion of any LIBOR Rate Loan other than on the last day of the
Interest Period applicable thereto (except as provided in Section 2.13(a)(y)),
or (c) the failure to borrow, convert, continue or prepay any LIBOR Rate Loan on
the date specified in any LIBOR Notice delivered pursuant hereto (such losses,
costs, or expenses, “Funding Losses”).  Funding Losses shall, with respect to
Agent or any Lender, be deemed to equal the amount determined by Agent or such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such LIBOR Rate Loan had such event not
occurred, at the LIBOR Rate that would have been applicable thereto, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert, or continue,
for the period that would have been the Interest Period therefor), minus
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate which Agent or such Lender would be offered were it
to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market.  A certificate of
Agent or a Lender delivered to Borrower setting forth any amount or amounts that
Agent or such Lender is entitled to receive pursuant to this Section 2.13 shall
be conclusive absent manifest error.

 

(iii)          Borrower shall have not more than 10 LIBOR Rate Loans in effect
at any given time.  Borrower only may exercise the LIBOR Option for LIBOR Rate
Loans of at least $1,000,000 and integral multiples of $500,000 in excess
thereof.

 

(c)           Prepayments.  Borrower may prepay LIBOR Rate Loans at any time;
provided, however, that in the event that LIBOR Rate Loans are prepaid on any
date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment (except as provided in
Section 2.13(b)(ii)(a)) through the required application by Agent of proceeds of
Borrower’s and its Subsidiaries’ Collections in accordance with
Section 2.4(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof,

 

16

--------------------------------------------------------------------------------


 

Borrower shall indemnify, defend, and hold Agent and the Lenders and their
Participants harmless against any and all Funding Losses in accordance with
clause (b)(ii) above.

 

(d)           Special Provisions Applicable to LIBOR Rate.

 

(i)            The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period and that
(A) are applied generally to borrowers of such Lender, and (B) have not been
reimbursed by Borrower pursuant to Section 2.14, including changes in tax laws
(except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding loans
bearing interest at the LIBOR Rate.  In any such event, the affected Lender
shall give Borrower and Agent notice of such a determination and adjustment and
Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender,  Borrower may, by notice to such
affected Lender (y) require such Lender to furnish to Borrower a statement
setting forth the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under Section 2.13(b)(ii)).

 

(ii)           In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Advances or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrower shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

 

(e)           No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, is required
actually to acquire eurodollar deposits to fund or otherwise match fund any
Obligation as to which interest accrues at the LIBOR Rate.  The provisions of
this Section shall apply as if each Lender had match funded any Obligation as to
which interest is accruing at the LIBOR Rate by acquiring eurodollar deposits
for each Interest Period in the amount of the LIBOR Rate Loans.

 

2.14         Capital Requirements.  If, after the date hereof, any Lender
determines that (i) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies, or
any change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request, or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Borrower and Agent thereof.  Following receipt of such notice,
Borrower agrees to pay such Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 90
days after presentation by such Lender of a statement in the amount and setting
forth in reasonable detail such Lender’s calculation thereof and the assumptions
upon which such calculation

 

17

--------------------------------------------------------------------------------


 

was based (which statement shall be deemed true and correct absent manifest
error); provided, however, that Borrower shall not be required to compensate
such Lender pursuant to this Section 2.14 for such reduction of rate of return
of capital incurred more than 180 days prior to the date that such Lender
delivers such statement.  In determining such amount, such Lender may use any
reasonable averaging and attribution methods.

 

2.15         Registered Notes.  Agent agrees to record each Advance, Letter of
Credit, and Term Loan on the Register referenced in Section 13.1(h).  Each
Advance, Letter of Credit, and Term Loan recorded on the Register (each a
“Registered Loan”) may not be evidenced by promissory notes other than
Registered Notes (as defined below).  Upon the registration of any Advance,
Letter of Credit, and Term Loan, Borrower agrees, at the request of any Lender,
to execute and deliver to such Lender a promissory note, in conformity with the
terms of this Agreement, in registered form to evidence such Registered Loan, in
form and substance reasonably satisfactory to such Lender, and registered as
provided in Section 13.1(h) (a “Registered Note”), payable to the order of such
Lender and otherwise duly completed, provided that any Registered Note issued to
evidence Advances shall be issued in the principal amount of the applicable
Lender’s Commitment.  Once recorded on the Register, each Advance may not be
removed from the Register so long as it remains outstanding, and a Registered
Note may not be exchanged for a promissory note that it is not a Registered
Note.

 

2.16         Securitization.  Each of Borrower and each Guarantor hereby
acknowledges that the Lenders and each of their Affiliates and Related Funds may
sell or securitize the Borrowings (a “Securitization”) through the pledge of the
Borrowings as collateral security for loans to such Lenders or their Affiliates
or Related Funds or through the sale of the Borrowings or the issuance of direct
or indirect interests in the Borrowings, which loans to such Lenders or their
Affiliates or Related Funds or direct or indirect interests will be rated by
Moody’s, Standard & Poor’s or one or more other rating agencies (the “Rating
Agencies”).  Each of Borrower and each Guarantor shall use commercially
reasonable efforts to cooperate with such Lenders and their Affiliates and
Related Funds to effect the Securitization, including by (a) amending this
Agreement and the other Loan Documents, (b) executing such additional documents,
as reasonably requested by such Lenders in order to effect the Securitization,
provided that (i) any such cooperation, amendment, or additional documentation
does not impose any additional costs (other than de minimis costs) on Borrower
or any Guarantor, (ii) any such amendment or additional documentation does not
materially adversely affect the rights, or increase the obligations, of Borrower
or any Guarantor under the Loan Documents or change or affect in a manner
adverse to Borrower or any Guarantor the financial terms of the Borrowings or
add more restrictive covenants or defaults, and (iii) such amendment or
additional documentation does not require Borrower or any Guarantor to (x) take
any action which would be illegal or would breach any contractual obligation of
Borrower or any Guarantor existing prior to the Closing Date or (y) indemnify
any Person other than the Agent and the Lenders, (c) providing such information
as may be reasonably requested by such Lenders in connection with the rating of
the Borrowings or the Securitization, and (d) providing in connection with any
rating of the Borrowings a certificate (i) agreeing to indemnify such Lenders
and any of their Affiliates and Related Funds, any of the Rating Agencies, or
any party providing credit support or otherwise participating in the
Securitization (collectively, the “Securitization Parties”) for any losses,
claims, damages or liabilities (the “Securitization Liabilities”) to which such
Lenders or any of their Affiliates or Related Funds, or such Securitization
Parties, may become subject insofar as the Securitization Liabilities arise out
of or are based upon a breach of the representation and warranty contained in
Section 4.18 (as if such representation or warranty were made to the best of
Borrower’s and each Guarantor’s knowledge), and (ii) agreeing to reimburse such
Lenders and their Affiliates and Related Funds, and such Securitization Parties,
for any legal or other expenses reasonably incurred by such Persons in
connection with defending the Securitization Liabilities.

 

3.             CONDITIONS; TERM OF AGREEMENT.

 

3.1           Conditions Precedent to the Initial Extension of Credit.  The
obligation of each Lender to make its initial extension of credit provided for
hereunder, is subject to the fulfillment, to the satisfaction of Agent and each
Lender of each of the conditions precedent set forth on Schedule 3.1 (the making
of such

 

18

--------------------------------------------------------------------------------


 

initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).

 

3.2           Conditions Precedent to all Extensions of Credit.  The obligation
of the Lender Group (or any member thereof) to make any Advances hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:

 

(a)           the representations and warranties of Borrower and each Guarantor
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date);

 

(b)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof;

 

(c)           no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such
credit shall have been issued and remain in force by any Governmental Authority
against Borrower, any Guarantor, Agent, or any Lender; and

 

(d)           the results of operations or the financial condition of Borrower
and Borrower’s Subsidiaries, taken as a whole, shall not materially and
adversely differ from the projected results of operations or the financial
condition of Borrower set forth in the Projections of Borrower delivered to
Agent on or about the Closing Date.

 

3.3           Term.  This Agreement shall continue in full force and effect for
a term ending on June 2, 2008 (the “Maturity Date”).  The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.

 

3.4           Effect of Termination.  On the date of termination of this
Agreement, all Obligations (including contingent reimbursement obligations of
Borrower with respect to outstanding Letters of Credit) immediately shall become
due and payable without notice or demand (including either (i) providing cash
collateral to be held by Agent for the benefit of those Lenders with a Revolver
Commitment in an amount equal to 105% of the Letter of Credit Usage, or
(ii) causing the original Letters of Credit to be returned to the Issuing
Lender).  No termination of this Agreement, however, shall relieve or discharge
Parent, Borrower, or Borrower’s Subsidiaries of their duties, Obligations, or
covenants hereunder or under any other Loan Document and the Agent’s Liens in
the Collateral shall remain in effect until all Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit hereunder
have been terminated.  When this Agreement has been terminated and all of the
Obligations have been paid in full and the Lender Group’s obligations to provide
additional credit under the Loan Documents have been terminated irrevocably,
Agent will, at Borrower’s sole expense, execute and deliver any termination
statements, Lien releases, mortgage releases, re-assignments of trademarks,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, the Agent’s Liens and all notices of security
interests and Liens previously filed by Agent with respect to the Obligations.

 

3.5           Early Termination by Borrower.  Borrower has the option, at any
time upon 45 days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by paying to Agent, in cash, the Obligations
(including either (i) providing cash collateral to be held by Agent for the
benefit of those Lenders with a Revolver Commitment in an amount equal to 105%
of the Letter of Credit Usage, or (ii) causing the original Letters of Credit to
be returned to the Issuing Lender) in full.  If Borrower has sent a notice of
termination pursuant to the provisions of this Section, then the Commitments
shall

 

19

--------------------------------------------------------------------------------


 

terminate and Borrower shall be obligated to repay the Obligations (including
either (i) providing cash collateral to be held by Agent for the benefit of
those Lenders with a Revolver Commitment in an amount equal to 105% of the
Letter of Credit Usage, or (ii) causing the original Letters of Credit to be
returned to the Issuing Lender), in full, on the date set forth as the date of
termination of this Agreement in such notice.

 

4.             REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each of
Borrower and each Guarantor makes the following representations and warranties
to the Lender Group which shall be true, correct, and complete (in all material
respects, to the extent not already so qualified), as of the date hereof, and
shall be true, correct, and complete, in all material respects, as of the
Closing Date and at and as of the date of the making of each Advance (or other
extension of credit) made thereafter, as though made on and as of the date of
such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

4.1           No Encumbrances.  Parent, Borrower, and Borrower’s Subsidiaries
have good and indefeasible title to, or a valid leasehold interest in, their
personal property assets and good and marketable title to, or a valid leasehold
interest in, their Real Property, if any, in each case, free and clear of Liens
except for Permitted Liens.

 

4.2           Eligible Accounts.  As to each Account that is identified by
Borrower as an Eligible Account in a borrowing base report submitted to Agent,
such Account is, as of the date so identified (a) a bona fide existing payment
obligation of the applicable Account Debtor created by the sale and delivery of
Inventory or the rendition of services to such Account Debtor in the ordinary
course of Borrower’s business, (b) owed to Borrower without any known defenses,
disputes, offsets, counterclaims, or rights of return or cancellation, and
(c) not excluded as ineligible by virtue of one or more of the excluding
criteria set forth in the definition of Eligible Accounts.

 

4.3           Spare Parts.

 

(a)           Borrower keeps correct and accurate records itemizing and
describing the type, quality, and quantity of its Spare Parts.  Full legal and
beneficial ownership to all Spare Parts are held by Borrower, free and clear of
all Liens in the case of Spare Parts identified by Borrower as an Eligible Spare
Part in the most recent Borrowing Base Certificate submitted to Agent and free
and clear of all Liens other than Permitted Liens in the case of all other Spare
Parts.  Neither Parent nor any Subsidiaries of Borrower has or will have any
ownership, title, Lien or other interest in any Spare Part.

 

(b)           Each Rotable and Expendable that is identified by Borrower as an
Eligible Spare Part in the most recent Borrowing Base Certificate submitted to
Agent is, as of the date of such Borrowing Base Certificate (i) of good and
merchantable quality, free from defects, serviceable in accordance with
Borrower’s Maintenance Program and its manufacturer’s recommendations and
limits, in good operating condition and ready for immediate use or operation in
accordance with Borrower’s Maintenance Program and has all serviceability tags
applicable thereto and all related applicable back to birth records and all
other documents required by Borrower’s Maintenance Program, (ii) not excluded as
ineligible by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Spare Parts, and (iii) accurately described in such
Borrowing Base Certificate (including by manufacturer’s serial number or
manufacturer’s part number, as applicable, if a serialized Spare Part and
location).

 

(c)           Except to the extent expressly permitted by Section 5.17(b), the
Spare Parts of Borrower are in the possession and control of Borrower, held for
use in Borrower’s business, and only located at the locations identified on
Schedule 4.3 (as such Schedule may be updated pursuant to Section 5.17(b)).

 

20

--------------------------------------------------------------------------------


 

(d)           Schedule 1.1(S) of the Engine and Spare Parts Security Agreement
contains a true and complete summary description by type and location of all of
the Spare Parts owned by Borrower that are located in the United States (other
than Spare Parts that are specifically excluded from Schedule 1.1(S) pursuant to
the terms of the Engine and Spare Parts Security Agreement) as of each date that
this representation and warranty is given.  The Spare Parts on such
Schedule 1.1(S) are covered by Warranties applicable thereto that are at least
as extensive as the warranties that are maintained by similarly situated
businesses in accordance with industry practice, and such Warranties are
transferable at least to the extent that similar warranties are transferable
(without the consent of any other Person) in accordance with industry practice. 
The Spare Parts located in the United States are primarily maintained for the
purposes of installing such Spare Parts on Aircraft, Engines, Propellers, or
Appliances operated by Borrower.

 

(e)           Borrower possesses all necessary certificates, permits, rights,
authorizations and concessions and consents which are material to the repair,
refurbishment or overhaul of any of the Spare Parts (to the extent Borrower
performs any of such actions) or to the maintenance, use, operation, or sale of
any of the Spare Parts.

 

(f)            Borrower uses, stores, maintains, overhauls, repairs and
refurbishes (or causes a duly authorized FAA repair station to maintain,
overhaul, repair and refurbish) all Spare Parts and maintains books and records
with respect thereto in compliance with the material requirements of applicable
law (including the provision of FAA serviceability tags where applicable) and
with the Borrower’s Maintenance Program, except for such requirements of
applicable law the validity or applicability of which are being protested by
Borrower so long as (i) such protest is instituted promptly and prosecuted
diligently by Borrower in good faith, (ii) there is no material risk of any
sale, forfeiture, or loss of any Spare Part or diminution in value of any Spare
Part as a result of such contest, (iii) there is no risk of any criminal
liability, or any material civil liability, for Borrower, Agent, or any of the
Lenders as a result of such contest, (iv) Agent is satisfied that while such
contest is pending, there is no impairment of the enforceability, validity, or
priority of any of the Agent’s Liens on the Spare Parts, and (v) there is no
material risk of any adverse affect on the ownership interest of Borrower in
such Spare Part.

 

4.4           Equipment Other than Spare Parts.  Except to the extent expressly
permitted by Section 5.9, the Ground Equipment and each other material item of
Borrower’s Equipment (other than Spare Parts, which are addressed in
Section 4.3) are (a) in the possession and control of Borrower, (b) used or held
for use in Borrower’s business, (c) are in good working order, and (d) are only
located at the locations identified on Schedule 4.4 (as such Schedule may be
updated pursuant to Section 5.9(a)).

 

4.5           [Intentionally Omitted].

 

4.6           [Intentionally Omitted].

 

4.7           State of Incorporation; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

 

(a)           The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of Parent, Borrower, and each of Borrower’s
Subsidiaries is set forth on Schedule 4.7(a) (as such Schedule may be updated
from time to time to reflect changes permitted to be made under Section 6.5).

 

(b)           The chief executive office of Parent, Borrower, and each of
Borrower’s Subsidiaries is located at the address indicated on
Schedule 4.7(b) (as such Schedule may be updated from time to time to reflect
changes permitted to be made under Section 5.9).

 

(c)           Parent’s, Borrower’s, and each of Borrower’s Subsidiaries’
organizational identification numbers, if any, are identified on
Schedule 4.7(c) (as such Schedule may be updated from time to time to reflect
changes permitted to be made under Section 6.5).

 

21

--------------------------------------------------------------------------------


 

(d)           As of the Closing Date, Parent, Borrower’s, and Borrower’s
Subsidiaries do not hold any commercial tort claims, except as set forth on
Schedule 4.7(d).

 

4.8           Due Organization and Qualification; Subsidiaries.

 

(a)           Each of Borrower and each Guarantor is duly organized and existing
and in good standing under the laws of the jurisdiction of its organization and
qualified to do business in any state where the failure to be so qualified
reasonably could be expected to result in a Material Adverse Change.

 

(b)           [Intentionally Omitted].

 

(c)           Set forth on Schedule 4.8(c) (as such Schedule may be updated from
time to time to reflect changes permitted to be made under Section 5.16), is a
complete and accurate list of Borrower and each of Borrower’s direct and
indirect Subsidiaries, showing: (i) the jurisdiction of their organization,
(ii) the number of shares of each class of common and preferred Stock authorized
for Borrower and each of such Subsidiaries, and (iii) the number and the
percentage of the outstanding shares of each such class owned directly or
indirectly by Parent (in the case of Borrower) or Borrower (in the case of such
Subsidiaries), as applicable.  All of the outstanding capital Stock of Borrower
and each such Subsidiary has been validly issued and is fully paid and
non-assessable.

 

(d)           Except as set forth on Schedule 4.8(c), there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
or Borrower’s Subsidiaries’ capital Stock, including any right of conversion or
exchange under any outstanding security or other instrument.  None of Parent,
Borrower, or any of Borrower’s Subsidiaries is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of Borrower’s or Borrower’s Subsidiaries’ capital Stock or any security
convertible into or exchangeable for any such capital Stock.

 

4.9           Due Authorization; No Conflict.

 

(a)           The execution, delivery, and performance by Borrower of this
Agreement and the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of Borrower.

 

(b)           The execution, delivery, and performance by Borrower of this
Agreement and the other Loan Documents to which it is a party do not and will
not (i) violate any material provision of federal, state, or local law or
regulation applicable to Borrower, the Governing Documents of Borrower, or any
material order, judgment, or decree of any court or other Governmental Authority
binding on Borrower, (ii) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any material
contractual obligation of Borrower, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any properties or assets of
Borrower, other than Permitted Liens, or (iv) require any approval of Borrower’s
interestholders or any approval or consent of any Person under any material
contractual obligation of Borrower, other than consents or approvals that have
been obtained and that are still in force and effect.

 

(c)           Other than the filing of financing statements, the recordation of
the mortgages (if any), the recordation of the Engine and Spare Parts Security
Agreement, and other filings or actions necessary to perfect Liens granted to
Agent in the Collateral, the execution, delivery, and performance by Borrower of
this Agreement and the other Loan Documents to which Borrower is a party do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than consents
or approvals that have been obtained and that are still in force and effect.

 

(d)           This Agreement and the other Loan Documents to which Borrower is a
party, and all other documents contemplated hereby and thereby, when executed
and delivered by Borrower will be the legally valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their

 

22

--------------------------------------------------------------------------------


 

respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

 

(e)           The Agent’s Liens are validly created, perfected, and first
priority Liens, subject only to Permitted Liens.

 

(f)            The execution, delivery, and performance by each Guarantor of the
Loan Documents to which it is a party have been duly authorized by all necessary
action on the part of such Guarantor.

 

(g)           The execution, delivery, and performance by each Guarantor of the
Loan Documents to which it is a party do not and will not (i) violate any
provision of material federal, state, or local law or regulation applicable to
such Guarantor, the Governing Documents of such Guarantor, or any material
order, judgment, or decree of any court or other Governmental Authority binding
on such Guarantor, (ii) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any material
contractual obligation of such Guarantor, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of such Guarantor, other than Permitted Liens, or (iv) require any
approval of such Guarantor’s interestholders or any approval or consent of any
Person under any material contractual obligation of such Guarantor, other than
consents or approvals that have been obtained and that are still in force and
effect.

 

(h)           Other than the filing of financing statements, the recordation of
the mortgages (if any), the recordation of the Engine and Spare Parts Security
Agreement, and other filings or actions necessary to perfect Liens granted to
Agent in the Collateral, the execution, delivery, and performance by each
Guarantor of the Loan Documents to which such Guarantor is a party do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than consents or
approvals that have been obtained and that are still in force and effect.

 

(i)            The Loan Documents to which each Guarantor is a party, and all
other documents contemplated hereby and thereby, when executed and delivered by
such Guarantor will be the legally valid and binding obligations of such
Guarantor, enforceable against such Guarantor in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

 

4.10         Litigation.  Other than those matters disclosed on Schedule 4.10
and other than matters arising after the Closing Date that reasonably could not
be expected to result in a Material Adverse Change, there are no actions, suits,
or proceedings pending or, to the best knowledge of Parent, threatened against
Parent, Borrower, or any of Borrower’s Subsidiaries.

 

4.11         No Material Adverse Change.

 

(a)           All financial statements relating to Parent, Borrower, and
Borrower’s Subsidiaries that have been delivered by Borrower to the Lender Group
have been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, Parent’s,
Borrower’s, and Borrower’s Subsidiaries’ financial condition as of the date
thereof and results of operations for the period then ended.

 

(b)           Neither the results of operations nor the financial condition of
Borrower and Borrower’s Subsidiaries, taken as a whole, materially and adversely
differ from the projected results of operations and the financial condition of
Borrower set forth in the Projections of Borrower delivered to Agent on or about
the Closing Date.  There is no material impairment of Parent’s, Borrower’s, or
Borrower’s Subsidiaries ability to perform their obligations under the Loan
Documents to which they are parties or of the Lender Group’s ability to enforce
the Obligations or realize upon the Collateral.  There is no material impairment
of the enforceability or priority of the Agent’s Liens with respect to the
Collateral as a result of an action or failure to act on the part of Parent,
Borrower, or Borrower’s Subsidiaries.

 

23

--------------------------------------------------------------------------------


 

4.12         Fraudulent Transfer.

 

(a)           Each of Parent, Borrower, and each of Borrower’s Subsidiaries is
Solvent.

 

(b)           No transfer of property is being made by Parent, Borrower, or
Borrower’s Subsidiaries and no obligation is being incurred by Parent, Borrower,
or Borrower’s Subsidiaries in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of Parent, Borrower, or Borrower’s
Subsidiaries.

 

4.13         Employee Benefits.  Schedule 4.13 sets forth each Benefit Plan. 
Except as otherwise set forth in Schedule 4.13, which may be updated pursuant to
the requirements of Section 14.1:  (i) each Benefit Plan (and each related
trust, insurance contract, or fund) is and has at all times been operated in
material compliance with its terms and with all applicable laws, including with
out limitation ERISA and the IRC, (ii) each Benefit Plan (and each related
trust, if any) has received a determination letter from the Internal Revenue
Service to the effect that it meets the requirements of Sections 401(a) and
501(a) of the IRC, (iii) no Reportable Event has occurred, and to the knowledge
of Borrower, Parent, Borrower’s Subsidiaries and all ERISA Affiliates, no
Multiemployer Plan is insolvent or in reorganization other than an insolvency or
reorganization that could not reasonably be expected to result in liability in
excess of $1,000,000 or, if less, an amount that could result in a Material
Adverse Change, (iv) there is no Multiemployer Plan, and neither Borrower,
Parent, any of Borrower’s Subsidiaries nor any ERISA Affiliate maintains,
contributes to or has any liability with respect to a Foreign Pension Plan,
(v) no Benefit Plan has an Unfunded Benefit Liability in excess of $300,000,000
or, if less, an amount that could result in a Material Adverse Change, (vi) no
Benefit Plan has a material “accumulated funding deficiency”, within the meaning
of Section 412 of the IRC or Section 302 of ERISA, or has applied for or
received a waiver of an accumulated funding deficiency or an extension of any
amortization period, within the meaning of Section 412 of the IRC or Section 303
or 304 of ERISA, (vii) all contributions (other than de minimis contributions)
required to be made with respect to a Benefit Plan have been timely made
(including the quarterly contributions required by Section 412 of the IRC at the
times specified in such Section), (viii) neither the Borrower, Parent, any of
Borrower’s Subsidiaries or any ERISA Affiliate has incurred any material
liability (including any indirect, contingent or secondary liability) to or on
account of a Benefit Plan or a Multiemployer Plan pursuant to Section 409,
502(i), 502(l), 515, 4062, 4064, 4069, 4201, 4204, or 4212 of ERISA or expects
to incur any such material liability under any of the foregoing sections and no
condition exists that presents a risk of incurring such material liability;
(ix) no proceedings have been instituted to terminate or appoint a trustee to
administer any Benefit Plan (under ERISA), (x) no action, suit, proceeding,
hearing, audit, or investigation with respect to the administration, operation,
or the investment of assets of any Benefit Plan (other than routine claims for
benefits), which could result in the imposition of liability on Borrower,
Parent, any of Borrower’s Subsidiaries or any ERISA Affiliate in an amount in
excess of $1,000,000, or, if less, an amount that could result in a Material
Adverse Change, is pending, expected or to the knowledge of Borrower, Parent,
any of Borrower’s Subsidiaries or any ERISA Affiliate threatened, (xi) the
aggregate liabilities of the Borrower, Parent, Borrower’s Subsidiaries and all
ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan ended prior to the date hereof, based on a computation
of withdrawal liability requested and received from each such Multiemployer
Plan, would not exceed $1,000,000 or, if less, an amount that could result in a
Material Adverse Change, (xii) no Lien has been imposed under the IRC or ERISA
on the assets of Borrower, Parent, any of Borrower’s Subsidiaries or any ERISA
Affiliate, or is likely to arise, on account of any Benefit Plan, (xiii) except
as otherwise required by the termination and funding requirements of ERISA and
the IRC and any applicable collective bargaining agreements, Borrower, Parent,
any of Borrower’s Subsidiaries and any ERISA Affiliate may, at any time and
without material liability, terminate or cease making contributions to any
“employee benefit plan”, within the meaning of Section 3(3) of ERISA, to which
such Person maintains or makes (or has any liability to make) contributions, and
(xiv) each group health plan (as defined in Section 607(l) of ERISA or
Section 4980B(g)(2) of the IRC) which covers or has covered employees or former
employees of Borrower, Parent, any of Borrower’s Subsidiaries or any ERISA
Affiliate has at all times been operated in material compliance with the
provisions of Part 6 of subtitle B of Title I of ERISA and Section 4980B of the
IRC.

 

24

--------------------------------------------------------------------------------


 

4.14         Environmental Condition.  Except as set forth on Schedule 4.14 and
for other matters that could not reasonably be expected to result in a Material
Adverse Change, (a) to Parent’s knowledge, none of Parent’s, Borrower’s or
Borrower’s Subsidiaries’ properties or assets has ever been used by Parent, its
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such use, production, storage, handling, treatment, release or transport
was in violation of any applicable Environmental Law, (b) to Parent’s knowledge,
none of Parent’s, Borrower’s or Borrower’s Subsidiaries’ properties or assets
has ever been designated or identified in any manner pursuant to any
environmental protection statute as a Hazardous Materials disposal site,
(c) none of Parent, Borrower, or any of Borrower’s Subsidiaries has received
notice that a Lien arising under any Environmental Law has attached to any
revenues or to any Real Property operated by Parent, Borrower, or Borrower’s
Subsidiaries, and (d) none of Parent, Borrower, or Borrower’s Subsidiaries has
received a summons, citation, notice, or directive from the United States
Environmental Protection Agency or any other federal or state governmental
agency concerning any action or omission by Parent, Borrower, or Borrower’s
Subsidiaries resulting in the releasing or disposing of Hazardous Materials into
the environment.

 

4.15         Intellectual Property.  Parent, Borrower, and Borrower’s
Subsidiaries own, or hold licenses in, all trademarks, trade names, copyrights,
patents, patent rights, and licenses that are necessary to the conduct of its
business as currently conducted, and attached hereto as Schedule 4.15 (as
updated from time to time) is a true, correct, and complete listing of all
material patents, patent applications, trademarks, trademark applications,
copyrights, and copyright registrations as to which Parent, Borrower, or one of
Borrower’s Subsidiaries is the owner or is an exclusive licensee; provided,
however, that Borrower may amend Schedule 4.15 so long as such amendment occurs
by written notice to Agent not less than 10 days before the date on which
Parent, Borrower, or any Subsidiary of Borrower acquires any such property after
the Closing Date.

 

4.16         Leases.  Parent, Borrower, and Borrower’s Subsidiaries enjoy
peaceful and undisturbed possession under all Material Leases, and all Material
Leases are valid and subsisting.  No default by Parent, Borrower, or Borrower’s
Subsidiaries exists and is continuing beyond the applicable grace period under
any Material Lease, unless such default is the subject of a Permitted Protest.

 

4.17         Deposit Accounts and Securities Accounts.  Set forth on
Schedule 4.17 is a listing of all of Parent’s, Borrower, and Borrower’s
Subsidiaries’ Deposit Accounts and Securities Accounts, including, with respect
to each bank or securities intermediary (a) the name and address of such Person,
and (b) the account numbers of the Deposit Accounts or Securities Accounts
maintained with such Person.

 

4.18         Complete Disclosure.  All factual information (taken as a whole)
furnished by or on behalf of Parent or its Subsidiaries in writing to Agent or
any Lender (including all information contained in the Schedules hereto or in
the other Loan Documents but excluding any information based on or constituting
a forecast or projection) for purposes of or in connection with this Agreement,
the other Loan Documents, or any transaction contemplated herein or therein is,
and all other such factual information (taken as a whole) hereafter furnished by
or on behalf of Parent or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided.  On the Closing Date, the Closing Date Projections
represent, and as of the date (after the Closing Date) on which any other
Projections are delivered to Agent, such additional Projections represent
Parent’s good faith estimate of its and its Subsidiaries future performance for
the periods covered thereby based upon assumptions believed by Parent to be
reasonable at the time of the delivery thereof.

 

4.19         Indebtedness.  Set forth on Schedule 4.19 is a true and complete
list of all Indebtedness of Parent, Borrower, and Borrower’s Subsidiaries
outstanding immediately prior to the Closing Date that is to remain outstanding
after the Closing Date and such Schedule accurately sets forth the aggregate
principal amount of such Indebtedness.

 

25

--------------------------------------------------------------------------------


 

4.20         Air Carrier.  Borrower is a Certificated Air Carrier.  Borrower
possesses all other necessary certificates, franchises, air carrier and other
licenses, permits, rights, authorizations and concessions and consents which are
material to the operation of Aircraft operated by it and routes flown by it and
the conduct of its business and operations as currently conducted.

 

4.21         Aircraft, Engines, and Propellers.  As of the Closing Date, neither
Parent nor any of its Subsidiaries owns or has title to any Aircraft, Engines,
or Propellers.

 

4.22         Slots, Gates and Routes.

 

(a)           Set forth on Schedule 4.22 is a complete and accurate list of all
Slots, Gates, and Routes used, held by, contracted or licensed to, Parent and
its Subsidiaries as of the Closing Date.

 

(b)           Parent, Borrower, and Borrower’s Subsidiaries are utilizing the
Slots, Gates and Routes in a manner consistent with applicable contracts
governing such Slots, Gates and Routes and applicable laws (including the
rules and regulations of the FAA, the DOT or any other Governmental Authority or
airport authority) in order to maintain its right to use such Slots, Gates and
Routes and where the failure to so maintain its right to use such Slots, Gates,
and Routes would materially impair the Collateral.  None of Parent, Borrower, or
any of Borrower’s Subsidiaries has received any notice from any Governmental
Authority, or is aware of any other event or circumstance, that would be
reasonably likely to materially impair, or have a potential adverse effect upon,
the utilization of the Slots, Gates and Routes.

 

4.23         IRS Claim.  Set forth on Schedule 4.23 is Borrower’s repayment plan
as of the Closing Date with respect to the IRS Tax Claim Indebtedness.

 

5.             AFFIRMATIVE COVENANTS.

 

Each of Borrower and each Guarantor covenants and agrees that, until termination
of all of the Commitments and payment in full of the Obligations, each of
Borrower and each Guarantor shall, and shall cause each of Parent’s Subsidiaries
to do all of the following:

 

5.1           Accounting System.  Maintain a system of accounting that enables
Parent to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Agent.

 

5.2           Collateral Reporting.  Provide Agent with each of the reports set
forth on Schedule 5.2 at the times specified therein. In addition, Borrower
agrees to cooperate fully with Agent to facilitate and implement a system of
electronic collateral reporting in order to provide electronic reporting of each
of the items set forth on Schedule 5.2.

 

5.3           Financial Statements, Reports, Certificates.  Deliver to Agent,
with copies to each Lender, each of the financial statements, reports, or other
items set forth on Schedule 5.3 at the times specified therein.  In addition,
Parent agrees that Borrower will not have a fiscal year different from that of
Parent.

 

5.4           Guarantor Reports.  Cause each Guarantor to deliver its annual
financial statements at the time when Parent provides its audited financial
statements to Agent, but only to the extent such Guarantor’s financial
statements are not consolidated with Parent’s financial statements.

 

5.5           Inspection.  Subject to the reimbursement limitations set forth in
the Fee Letter, permit Agent, each Lender, and each of their duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such reasonable times
and intervals as Agent or any such Lender may designate and, so long as no
Default

 

26

--------------------------------------------------------------------------------


 

or Event of Default exists, such inspection (a) shall be with reasonable prior
notice to Borrower, and (b) shall not interfere (other than indirectly) with the
operation or maintenance of Borrower’s Aircraft.

 

5.6           Maintenance of Properties.  Maintain and preserve all of its
properties which are necessary or useful in the proper conduct of its business
in good working order and condition, ordinary wear, tear, and casualty excepted
(and except where the failure to do so could not reasonably be expected to
result in a Material Adverse Change), and comply at all times with the
provisions of all material leases to which it is a party as lessee, where
failure to so comply could reasonably be expected to result in a Material
Adverse Change.

 

5.7           Taxes.  Cause all assessments and taxes (other than assessments or
taxes in de minimis amounts), whether real, personal, or otherwise, due or
payable by, or imposed, levied, or assessed against Parent, Borrower, Borrower’s
Subsidiaries, or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest.  Parent and Borrower will and Borrower will cause its
Subsidiaries to make timely payment or deposit of all tax payments and
withholding taxes required of it and them by applicable laws, including those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes, and will, upon request, furnish Agent with proof
satisfactory to the Required Lenders indicating that Parent, Borrower, and
Borrower’s Subsidiaries have made such payments or deposits.

 

5.8           Insurance.

 

(a)           At Borrower’s expense, maintain insurance respecting its and its
Subsidiaries’ assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses (including all-risk
ground coverage of Spare Parts).  Borrower also shall maintain business
interruption, public liability, aircraft public liability insurance (including
(i) passenger legal liability, and (ii) if such insurance is then generally
carried by major United States air carriers, aircraft war risk and allied perils
insurance in accordance with London form AVN52C (as in effect on September 1,
2001 or in accordance with the FAA’s Chapter 443 Aviation Insurance Policy as in
effect on the date hereof) or its equivalent form reasonably acceptable to the
Required Lenders)), cargo liability insurance, and war risk and allied perils
hull (including confiscation, expropriation, nationalization and seizure by a
government other than the United States), terrorist and hijacking insurance, and
product liability insurance, as well as insurance against larceny, embezzlement,
and criminal misappropriation.  All such policies of insurance shall be in such
amounts, against such risks, in such form, and with such insurance companies as
are reasonably satisfactory to Required Lenders (it being understood that (x)
the insurance coverage reflected on the certificates of insurance delivered to
Agent on the Closing Date is acceptable to Agent and (y) an insurance company
with the same financial strength, credit rating, and debt rating as the
financial strength, credit rating, and debt rating, as of the Closing Date, of
the insurance company that issues the certificates of insurance on the Closing
Date is acceptable to Agent).  All hull and spares ground insurance shall be on
an “agreed” value basis without right of replacement.  All deductibles shall be
in an amount reasonably satisfactory to the Required Lenders (it being
understood that the deductibles reflected on the certificates of insurance
delivered to Agent on the Closing Date are acceptable to Agent).  As soon as
practicable after receipt by Borrower thereof, Borrower shall deliver copies of
all such policies to Agent with an endorsement naming Agent as the sole loss
payee (under a satisfactory lender’s loss payable endorsement) or additional
insured, as appropriate.  Each policy of insurance (except any policy of
insurance placed with the FAA) or endorsement shall contain a clause requiring
the insurer to give not less than 30 days prior written notice (7 in the case of
war risk and allied perils coverage) to Agent in the event of cancellation of
the policy for any reason whatsoever.

 

(b)           Borrower shall give Agent prompt notice of (i) any loss exceeding
$1,000,000 covered by such insurance, and (ii) any cancellation of any policy of
insurance placed with the FAA.  So long as no Event of Default has occurred and
is continuing, Borrower shall have the exclusive right to adjust any losses
payable under any such insurance policies which are less than $500,000. 
Following the occurrence and during the continuation of an Event of Default, or
in the case of any losses payable under such insurance

 

27

--------------------------------------------------------------------------------


 

exceeding $500,000, Agent shall have the exclusive right to adjust any losses
payable under any such insurance policies, without any liability to Borrower
whatsoever in respect of such adjustments, other than liability that results
from Agent’s own willful misconduct or gross negligence (as finally determined
by a court of competent jurisdiction).

 

5.9           Equipment (Other than Spare Parts)/Chief Executive Office.

 

Keep Borrower’s and its Subsidiaries’ Equipment (other than Spare Parts, which
are addressed in Section 5.17) only at the locations identified on Schedule 4.4
(and not permit such Equipment to be located at the premises of or otherwise put
into the possession or control of any bailee, warehouseman, FAA repair station,
servicer, mechanic, vendor, supplier, or other Person) and their chief executive
offices only at the locations identified on Schedule 4.7(b); provided, however,
that:

 

(a)           Borrower may amend Schedule 4.4 or Schedule 4.7(b) to add
additional locations so long as (i) such amendment occurs by written notice to
Agent not less than 10 days prior to the date on which such Equipment (other
than Spare Parts) is moved to such new location or such chief executive office
is relocated, (ii) such new location is within the United States, and (iii) with
respect to any Equipment (other than Spare Parts) identified by Borrower as
Eligible Ground Equipment in the most recent Borrowing Base Certificate
delivered to Agent, within 90 days after the time of such written notification,
Borrower provides Agent with evidence satisfactory to Agent that Borrower has
used its best efforts to obtain a Collateral Access Agreement with respect to
such new location (provided, however, that so long as Borrower provides Agent
with evidence satisfactory to Agent that Borrower has used its best efforts to
obtain a Collateral Access Agreement with respect to such new location, if
Borrower fails to deliver to Agent such Collateral Access Agreement within 90
days of the time of such written notification, no Event of Default shall have
occurred and Agent shall have the right to establish a reserve against the
Borrowing Base in an aggregate amount equal to 3 months rent under the lease for
each location for which a Collateral Access Agreement has not been delivered);

 

(b)           so long as such transit is in the ordinary course of Borrower’s
business, Aircraft, Engines, and Propellers may be in transit between such
locations;

 

(c)           any Equipment that is not Eligible Ground Equipment may be in the
possession of or under the control of a bailee, warehouseman, FAA repair
station, overhaul or maintenance servicer, mechanic, or similar Person for
purposes of repair in the ordinary course of Borrower’s business so long as
either (i) no Event of Default has occurred and is continuing or would result
therefrom, or (ii) no Overadvance is outstanding or would result therefrom and
the aggregate value of all such Equipment in the possession of or under the
control of all such Persons, in the aggregate, does not exceed $250,000;

 

(d)           so long as such transit is in the ordinary course of Borrower’s
business, Borrower may move Equipment (other than Spare Parts) that is not
Eligible Ground Equipment from any location in the United States to any other
location in the United States;

 

(e)           so long as (i) no Event of Default has occurred and is continuing
or would result therefrom, (ii) such transit is in the ordinary course of
Borrower’s business, and (iii) the aggregate value of all Equipment (other than
Spare Parts) moved to all such foreign locations, in the aggregate, does not
exceed $100,000, Borrower may move Equipment (other than Spare Parts) that is
not Eligible Ground Equipment from any location in the United States to any
location outside the United States (including locations outside the United
States where such Equipment is in the possession of or under the control of a
bailee, warehouseman, FAA repair station, overhaul or maintenance servicer,
mechanic, or similar Person); and

 

(f)            so long as such transit is in the ordinary course of Borrower’s
business, Borrower may move Equipment (other than Spare Parts) that is Eligible
Ground Equipment from any location outside the United States to any other
location outside the United States.

 

28

--------------------------------------------------------------------------------


 

5.10         Compliance with Laws.  Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority
(including, without limitation, the rules, regulations standards and policies of
the FAA, the DOT and any applicable similar body or Governmental Authority
responsible for the regulation of commercial aviation in any applicable
jurisdiction or having jurisdiction over the Parent, Borrower, or any of
Borrower’s Subsidiaries), other than laws, rules, regulations, and orders the
non-compliance with which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change.

 

5.11         Leases.  Pay when due all rents and other amounts payable under any
Material Leases, unless such payments are the subject of a Permitted Protest.

 

5.12         Existence.  At all times preserve and keep in full force and effect
Parent’s, Borrower’s, and Borrower’s Subsidiaries valid existence and good
standing and any rights and franchises material to their businesses; provided,
however, solely as a result of the consummation of a Permitted Merger, the
Person that is not the surviving entity may cease to keep in full force and
effect its valid existence and good standing.

 

5.13         Environmental.

 

(a)           Keep any property either owned or operated by Parent, Borrower, or
Borrower’s Subsidiaries free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply, in all material respects,
with Environmental Laws and provide to Agent documentation of such compliance
which Agent reasonably requests, (c) promptly notify Agent of any release of a
Hazardous Material in any reportable quantity, which could reasonably be
expected to result in a Material Adverse Change, from or onto property owned or
operated by Parent or its Subsidiaries and take any Remedial Actions required of
Parent, Borrower, or Borrower’s Subsidiaries to abate said release in compliance
with applicable Environmental Law, and (d) promptly, but in any event within 5
days of its receipt thereof, provide Agent with written notice of any of the
following:  (i) notice that an Environmental Lien has been filed against any of
the real or personal property of Parent, Borrower, or Borrower’s Subsidiaries,
(ii) commencement of any Environmental Action against or notice that an
Environmental Action will be filed against Parent, Borrower, or Borrower’s
Subsidiaries, and (iii) notice of a violation of, citation with respect to, or
other administrative order with respect to any Environmental Law which
reasonably could be expected to result in a Material Adverse Change.

 

5.14         Disclosure Updates.  Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made.  The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.

 

5.15         Control Agreements.  Subject to the limitations set forth in
Section 6.12, take all reasonable steps in order for Agent to obtain control in
accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the Code with
respect to all of its Securities Accounts, Deposit Accounts, electronic chattel
paper, investment property, and letter-of-credit rights.

 

5.16         Formation of Subsidiaries.  Within 10 days after the time that
Borrower or any of its Subsidiaries forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Closing Date, Borrower or
such Subsidiary, as applicable, shall (a) cause such new Subsidiary to provide
to Agent a joinder to the Guaranty, and the Security Agreement, together with
such other security documents (including (i) mortgages with respect to any Real
Property of such new Subsidiary with a value in excess of $250,000, and (ii) if
required by the Security Agreement, an Engine and Spare Parts Security Agreement
and an Aircraft Security Agreement), as well as appropriate financing statements
(and with respect to all property

 

29

--------------------------------------------------------------------------------


 

subject to a mortgage, fixture filings), all in form and substance satisfactory
to the Required Lenders (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary), (b) provide to Agent a pledge agreement and
appropriate certificates and powers or financing statements, hypothecating all
of the direct or beneficial ownership interest in such new Subsidiary, in form
and substance satisfactory to the Required Lenders, and (c) provide to Agent all
other documentation, including one or more opinions of counsel satisfactory to
the Required Lenders, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other documentation with respect to
all property with a value in excess of $250,000 subject to a mortgage).  Any
document, agreement, or instrument executed or issued pursuant to this
Section 5.16 shall be a Loan Document.

 

5.17         Spare Parts.

 

(a)           Keep (i) all Eligible Spare Parts (other than those set forth on
Schedule E-1) only at Borrower’s primary maintenance and operations facility at
Honolulu International Airport and (ii) all Eligible Spare Parts set forth on
Schedule E-1 only at Borrower’s maintenance and operations facility at Los
Angeles International Airport.  All Eligible Spare Parts must be located in
fenced areas with readily visible signage indicating that the Spare Parts
located at such location are subject to a Lien in favor of Agent.

 

(b)           Keep all Spare Parts of Borrower not designated as Eligible Spare
Parts only at the locations identified on Schedule 4.3 (and not permit any Spare
Parts to be located at the premises of or otherwise put into the possession or
control of any bailee, warehouseman, FAA repair station, servicer, mechanic,
vendor, supplier, or other Person), provided that: (i) so long as (A) such
amendment occurs by written notice to Agent not less than 20 days prior to the
date on which such Spare Part is moved to such new location, and (B) such new
location is within the United States, Borrower may amend Schedule 4.3 to add
additional locations; (ii) any Spare Part that is not an Eligible Spare Part may
be in the possession of or under the control of a bailee, warehouseman, FAA
repair station, overhaul or maintenance servicer, mechanic, or similar Person
for purposes of repair in the ordinary course of Borrower’s business so long as
either (x) no Event of Default has occurred and is continuing or would result
therefrom, or (y) the aggregate value of all such Spare Parts in the possession
of or under the control of all such Persons, in the aggregate, does not exceed
$1,500,000; (iii) so long as such transit is in the ordinary course of
Borrower’s business, Borrower may move Spare Parts that are not Eligible Spare
Parts from any location in the United States identified on Schedule 4.3 to any
other location in the United States identified on Schedule 4.3; (iv) so long as
(A) no Event of Default has occurred and is continuing or would result
therefrom, (B) such transit is in the ordinary course of Borrower’s
business, and (C) the aggregate value of all Spare Parts moved to all such
foreign locations, in the aggregate, does not exceed $2,500,000, Borrower may
move Spare Parts that are not Eligible Spare Parts from any location in the
United States identified on Schedule 4.3 to any location outside the United
States (including locations outside the United States where such Spare Parts are
in the possession of or under the control of a bailee, warehouseman, FAA repair
station, overhaul or maintenance servicer, mechanic, or similar Person); and
(v) so long as such transit is in the ordinary course of Borrower’s
business, Borrower may move Spare Parts that are not Eligible Spare Parts from
any location outside the United States to any other location outside the United
States.

 

(c)           Maintain in effect a Spare Parts Tracking System.

 

(d)           Maintain all records, logs, serviceability tags and other
documents and materials required by applicable law, including the FARs, or by
Borrower’s Maintenance Program.

 

(e)           Not permit any Spare Parts to be leased, sold, exchanged, attached
or installed on any Aircraft, Engine, flight simulator, or other Equipment, or
otherwise disposed of; provided, however, that (i) so long as no Overadvance is
outstanding or would result therefrom, Borrower may sell Spare Parts to other
airlines in the ordinary course of Borrower’s business, (ii) so long as no
Overadvance is outstanding or would result therefrom, Borrower may attach or
install Spare Parts to its Aircraft, Engines, flight simulators, or other
Equipment in the ordinary course of business, and (iii) with respect to Spare
Parts that are not Eligible Spare

 

30

--------------------------------------------------------------------------------


 

Parts, pool, exchange, or lease such Spare Parts pursuant to a parts pooling,
parts exchange, or short-term parts leasing agreement which is acceptable to the
Required Lenders in their Permitted Discretion so long as (x) no Event of
Default has occurred and is continuing or would result therefrom, or (y) the
aggregate value of all such Spare Parts subject to all such agreements, in the
aggregate, does not exceed $100,000.

 

(f)            Each of Parent, Borrower, and Borrower, on behalf of each of its
Subsidiaries, hereby waives any and all rights that it has or may have in the
future to assert or claim against Agent or any of the Lenders or any transferee
pursuant to the exercise of remedies under any of the Loan Documents, any
mechanic’s, repairer’s, servicer’s, storer’s or other Lien against any
Collateral, including any Spare Parts.  None of Parent, Borrower, or any of
Borrower’s Subsidiaries shall permit any Spare Parts to be located at the
premises of or otherwise put into the possession or control of any bailee,
warehouseman, FAA repair station, servicer, mechanic, vendor, supplier, or
similar Person; provided, however, that any Spare Part that is not an Eligible
Spare Part may be in the possession of or under the control of a bailee,
warehouseman, FAA repair station, overhaul or maintenance servicer, mechanic, or
similar Person to the extent expressly permitted by (but without duplication of)
the proviso to Section 5.17(b)(ii).

 

5.18         Slots, Gates, and Routes.

 

(a)           Utilize each of its Slots, Gates, and Routes (or cause to be
utilized in case of any sublicence or sublease thereof permitted by this
Agreement) in accordance with applicable contracts governing such Slot, Gate, or
Route and applicable law (including any minimum utilization requirements under
the rules and regulations of the FAA, the DOT or of any other Governmental
Authority or airport authority) in order to maintain its right to use such Slot,
Gate, or Route, as applicable, and where the failure to so maintain its right to
use such Slot, Gate, or Route, as applicable, would materially impair the value
of the Collateral.

 

(b)           Promptly upon receipt thereof, deliver to Agent copies of (i) each
certificate or order relating to each of its Slots, Gates, and Routes or any
other material certificates or orders that are issued by the DOT or any
applicable Governmental Authority or airport authority, (ii) all filings made by
or on behalf of Parent, Borrower, or any of Borrower’s Subsidiaries with any
Governmental Authority related to preserving and maintaining the value of any of
its Slots, Gates and Routes and (iii) any notices received from any Person
notifying Parent, Borrower, or any of Borrower’s Subsidiaries of an event or
other circumstances that would be reasonably likely to materially impair, or
have a potential material adverse effect upon, any of the Slots, Gates or
Routes.

 

(c)           Parent shall notify Agent not less than 30 days prior to the
termination or cessation of operation by Parent, Borrower, or any of Borrower’s
Subsidiaries in any Slot or on any Route, if such termination or cessation of
operating a Slot or Route is reasonably likely to have a Material Adverse Change
on Parent, Borrower, or any of Borrower’s Subsidiaries.

 

5.19         Benefit Plans.      Parent shall provide (or cause to be provided)
to Agent (i) promptly and in any event within 5 Business Days after Borrower,
Parent, any of Borrower’s Subsidiaries or any ERISA Affiliate knows or has
reason to know that, with respect to any Benefit Plan, any ERISA Event or
“accumulated funding deficiency” (within the meaning of Section 412 or the IRC
or Section 302 of ERISA) has occurred or that an application has been made to
the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the IRC, a statement of an Authorized
Person setting forth the details of such occurrence and the action, if any,
which Borrower, Parent or such Subsidiary or ERISA Affiliate proposes to take
with respect thereto, (ii) promptly and in any event within 5 Business Days
after receipt thereof by Borrower, Parent, any of Borrower’s Subsidiaries or any
ERISA Affiliate from the PBGC, copies of each notice received by any of them of
the PBGC’s intention to terminate any Benefit Plan or to have a trustee
appointed to administer any Benefit Plan, (iii) promptly and in any event within
5 Business Days after the filing thereof with the Internal Revenue Service,
copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Benefit Plan, (iv) promptly and in any
event within 5 Business Days after Borrower, Parent, any of Borrower’s
Subsidiaries or any ERISA Affiliate knows or has reason to know

 

31

--------------------------------------------------------------------------------


 

that a required installment within the meaning of Section 412 of the IRC has not
been made when due with respect to a Benefit Plan, a statement of an Authorized
Person describing the failure to make such installment and (vi) promptly and in
any event within 5 Business Days after receipt thereof by Borrower, Parent, any
of Borrower’s Subsidiaries or any ERISA Affiliate from a sponsor of a
Multiemployer Plan or from the PBGC, a copy of each notice received by any such
Person concerning the imposition of withdrawal liability under Section 4202 of
ERISA or indicating that a Multiemployer Plan may enter reorganization status
under Section 4241 of ERISA.  Parent shall timely make (or cause to be timely
made) each required contribution (other than a de minimis contribution) with
respect to each Benefit Plan (including each quarterly contribution required by
Section 412 of the IRC at the time specified in such section) and shall provide
(or cause to be provided) to Agent promptly and in any event within 5 Business
Days of each such contribution, proof that such contribution was made along with
a statement from the Benefit Plan’s actuary indicating that such contribution
constitutes full and timely payment of all required contributions then due with
respect to such Benefit Plan and that there are no past-due contributions
outstanding for any Benefit Plan.  For purposes of the foregoing sentence only,
a contribution that actually is made within 15 Business Days of when it actually
was due shall be considered timely made if (i) the contribution is less than
$1,000,000; (ii) the total outstanding past-due contributions with respect to
all Benefit Plans (determined without regard to this sentence) do not exceed
$1,000,000; and (iii) the PBGC has not perfected a Lien with respect to any
Benefit Plan.

 

6.             NEGATIVE COVENANTS.

 

Each of Borrower and each Guarantor covenants and agrees that, until termination
of all of the Commitments and payment in full of the Obligations, each of
Borrower and each Guarantor will not and will not permit any of Parent’s
Subsidiaries to do any of the following:

 

6.1           Indebtedness.  Create, incur, assume, suffer to exist, guarantee,
or otherwise become or remain, directly or indirectly, liable with respect to
any Indebtedness, except:

 

(a)           Indebtedness evidenced by this Agreement and the other Loan
Documents, together with Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit,

 

(b)           Indebtedness set forth on Schedule 4.19 and any Refinancing
Indebtedness in respect of such Indebtedness,

 

(c)           Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness,

 

(d)           endorsement of instruments or other payment items for deposit,

 

(e)           Indebtedness composing Permitted Investments,

 

(f)            the incurrence by Parent, Borrower, or Borrower’s Subsidiaries of
Indebtedness under any Hedge Agreement that are incurred for the bona fide
purpose of hedging (i) interest rate risk with respect to Indebtedness of
Parent, Borrower, or Borrower’s Subsidiaries permitted to be incurred under this
Agreement and which will have a notional amount no greater than the payments due
with respect to the Indebtedness being hedged thereby, (ii) currency exchange
rate risk in connection with the then existing financial obligations or the
acquisition of goods or services and not for purposes of speculation, or
(iii) the cost of fuel to be used in connection with the operations of the
Borrower and not for purposes of speculation,

 

(g)           the Second Lien Indebtedness,

 

(h)           the IRS Tax Claim Indebtedness so long as the repayment terms of
such IRS Tax Claim Indebtedness set forth in the Plan of Reorganization and
Schedule 4.23, are acceptable to the Required Lenders,

 

32

--------------------------------------------------------------------------------


 

(i)            unsecured Indebtedness of Parent evidenced by the Subordinated
Notes,

 

(j)            other unsecured Indebtedness of Borrower and Borrower’s
Subsidiaries so long as such Indebtedness (i) is permitted by the Second Lien
Credit Agreement, (ii) matures on a date that is at least one year after the
Maturity Date, (iii) no scheduled principal payments, mandatory prepayments of
principal, optional prepayments of principal, or any other principal payments in
respect of such Indebtedness can be made until the Maturity Date of such
Indebtedness, and (iv) the interest rate is consistent with market terms then
existing, or

 

(k)           Permitted Parent Indebtedness.

 

6.2           Liens.  Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

 

6.3           Restrictions on Fundamental Changes.

 

(a)           Other than a Permitted Merger, enter into any merger,
consolidation, reorganization, or recapitalization, or reclassify its Stock,

 

(b)           Other than as a result of a Permitted Merger, liquidate, wind up,
or dissolve itself (or suffer any liquidation or dissolution),

 

(c)           Other than as a result of a Permitted Merger, convey, sell, lease,
license, assign, transfer, or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its assets, or

 

(d)           Other than as a result of a Permitted Merger, suspend or go out of
a substantial portion of its or their business.

 

6.4           Disposal of Assets.  Other than Permitted Dispositions, the
Permitted Mergers, and Permitted Liens, convey, sell, lease, license, assign,
transfer, or otherwise dispose of any of Parent’s, Borrower’s or Borrower’s
Subsidiaries assets.

 

6.5           Change Name.  Change Parent’s, Borrower’s, or any of Borrower’s
Subsidiaries’ name, organizational identification number, state of organization
or organizational identity; provided, however, that Parent, Borrower, or any of
Borrower’s Subsidiaries may change their names upon at least 10 days prior
written notice to Agent of such change and so long as, at the time of such
written notification, Parent, Borrower, or Borrower’s Subsidiary provides any
financing statements necessary to perfect and continue perfected the Agent’s
Liens.

 

6.6           Nature of Business.  Make any change in the principal nature of
its or their business.

 

6.7           Prepayments and Amendments.  Except in connection with Refinancing
Indebtedness permitted by Section 6.1,

 

(a)           optionally prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of Parent, Borrower, or Borrower’s Subsidiaries, other than the
Obligations in accordance with this Agreement; provided, however, that so long
as no Default or Event of Default has occurred and is continuing or would result
therefrom, (i) Parent may prepay the Indebtedness described in
Section 6.1(i) with the Net Cash Proceeds of the Permitted Parent Indebtedness
that is incurred on or before December 31, 2005, or a Parent Rights Offering,
and (ii) Parent may prepay the Second Lien Indebtedness with the Net Cash
Proceeds of the Permitted Parent Indebtedness that is incurred on or before
December 31, 2005,

 

33

--------------------------------------------------------------------------------


 

(b)           make any mandatory payment (if any) on account of (i) the Second
Lien Indebtedness to the extent prohibited under the Intercreditor Agreement,
(ii) the Indebtedness evidenced by the Subordinated Notes to the extent
prohibited under the terms of the Subordinated Notes, or (iii) any other
Indebtedness that has been contractually subordinated in right of payment if
such payment is not permitted at such time under the applicable subordination
terms and conditions, or

 

(c)           directly or indirectly, amend, modify, alter, increase, or change
any of the terms or conditions (i) the Second Lien Loan Documents (to the extent
that such amendment, modification, alteration, increase or change is prohibited
under the Intercreditor Agreement), or (ii) any other agreement, instrument,
document, indenture, or other writing evidencing or concerning Indebtedness
permitted under Sections 6.1(b), (c), (g), or (h); provided, however, that
Parent, Borrower, or any of Borrower’s Subsidiaries may directly or indirectly
amend, modify, alter, increase, or change any of the terms of conditions of any
agreement, instrument, document, indenture, or other writing evidencing or
concerning Indebtedness permitted under Sections 6.1(b), (c), or (h) so long as
(A) such amendment, modification, alteration, increase or change does not result
in an increase in the principal amount of such Indebtedness, (B) after giving
effect to such proposed amendment, modification, alteration, increase or change,
the interest rate with respect to such Indebtedness is consistent with market
terms then existing, (C) such amendment, modification, alteration, increase or
change does not result in a shortening of the average weighted maturity of such
Indebtedness (provided, however, that such amendment, modification, alteration,
increase or change may result in a shortening of the average weighted maturity
of the Indebtedness so refinanced, renewed, or extended so long as the maturity
for all of the principal that is due in respect of such Indebtedness is a date
that is at least 1 year after the Maturity Date), (D) if the Indebtedness that
is the subject of such amendment, modification, alteration, increase or change
was subordinated in right of payment to the Obligations, then after giving
effect to such amendment, modification, alteration, increase or change, the
subordination terms and conditions of such Indebtedness must be at least as
favorable to the Lender Group as those that were applicable to the Indebtedness
prior to such amendment, modification, alteration, increase or change, and
(E) the Indebtedness that is the subject of such amendment, modification,
alteration, increase or change is not recourse to any Person that is liable on
account of the Obligations other than those Persons which were obligated with
respect to the Indebtedness that is subject of such amendment, modification,
alteration, increase or change.

 

6.8           Change of Control.  Cause, permit, or suffer, directly or
indirectly, any Change of Control.

 

6.9           Consignments.  Consign any of its or their Inventory or sell any
of its or their Inventory on bill and hold, sale or return, sale on approval, or
other conditional terms of sale.

 

6.10         Distributions.  Other than Permitted Distributions, make any
distribution or declare or pay any dividends (in cash or other property, other
than Stock) on, or purchase, acquire, redeem, or retire any of Borrower’s Stock,
of any class, whether now or hereafter outstanding.

 

6.11         Accounting Methods.  Modify or change its fiscal year (other than
as may be required to comply with GAAP and any other change so long as Parent
and Borrower maintain the same fiscal year) or its method of accounting (other
than as may be required to conform to GAAP) or enter into, modify, or terminate
any agreement currently existing, or at any time hereafter entered into with any
third party accounting firm or service bureau for the preparation or storage of
Parent’s, Borrower’s, or Borrower’s Subsidiaries’ accounting records without
said accounting firm or service bureau agreeing to provide Agent information
regarding Parent’s, Borrower’s, and Borrower’s Subsidiaries’ financial
condition.

 

6.12         Investments.  Except for Permitted Investments, directly or
indirectly, make or acquire any Investment or incur any liabilities (including
contingent obligations) for or in connection with any Investment; provided,
however, that none of Parent, Borrower, or any of Borrower’s Subsidiaries shall
have Permitted Investments (other than in the Cash Management Accounts) in
Deposit Accounts or Securities Accounts at any securities intermediary or bank
in an aggregate amount at any one time in excess of an amount equal to
(i) $2,000,000 plus (ii) solely for any 3 consecutive Business Days, deposits in
Borrower’s payroll Deposit Account, unless Parent, Borrower, or Borrower’s
Subsidiary, as applicable, and the applicable securities

 

34

--------------------------------------------------------------------------------


 

intermediary or bank have entered into Control Agreements governing such
Permitted Investments in order to perfect (and further establish) the Agent’s
Liens in such Permitted Investments; provided, further, that none of Parent,
Borrower, or any of Borrower’s Subsidiaries shall have Permitted Investments in
Deposit Accounts or Securities Accounts at Morgan Stanley DWC Inc. or any of its
Affiliates in an aggregate amount at any one time in excess of the Permitted
Morgan Stanley Amount unless Parent, Borrower, or Borrower’s Subsidiary, as
applicable, and the applicable securities intermediary or bank have entered into
Control Agreements governing such Permitted Investments in order to perfect (and
further establish) the Agent’s Liens in such Permitted Investments.  Subject to
the foregoing proviso, neither Parent nor Borrower shall and Borrower shall not
permit its Subsidiaries to establish or maintain any Deposit Account or
Securities Account unless Agent shall have received a Control Agreement in
respect of such Deposit Account or Securities Account.

 

6.13         Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any transaction (including the payment of any management fees)
with any Affiliate of Borrower except for:

 

(a)           transactions that (i) are in the ordinary course of Borrower’s
business, (ii) are upon fair and reasonable terms, (iii) if they involve one or
more payments by Parent, Borrower, or Borrower’s Subsidiaries in excess of
$250,000, are fully disclosed to Agent, and (iv) are no less favorable to
Parent, Borrower, or Borrower’s Subsidiaries, as applicable, than would be
obtained in an arm’s length transaction with a non-Affiliate,

 

(b)           without duplication, any Permitted Intercompany Advance, any
Permitted Distribution, any Permitted Merger, the transactions contemplated by
the Subordinated Documents, and any guarantee of Indebtedness permitted by
Sections 6.1(a), (b), (c), (d), (e), (f) or (g),  so long as such guarantee
benefits Borrower or any of Borrower’s Subsidiaries, and

 

(c)           so long as no Event of Default shall have occurred and be
continuing or would result therefrom, Borrower may make distributions to Parent
for the sole purpose of allowing Parent to, and Parent shall use the proceeds
thereof solely to (i) pay Mr. Lawrence Hershfield fair and reasonable
compensation in connection with serving as a director on the Board of Directors
or an officer of Parent or Borrower as determined by independent members (other
than Mr. Lawrence Hershfield) of the Board of Directors, and (ii) pay
Mr. Randall L. Jenson fair and reasonable compensation in connection with
serving as a director on the Board of Directors or an officer of Parent or
Borrower as determined by independent members (other than Mr. Randall L. Jenson)
of the Board of Directors.

 

6.14         Use of Proceeds.  Use the proceeds of the Advances and the Term
Loan for any purpose other than (a) on the Closing Date, (i) to fund
distributions under the Plan of Reorganization, and (ii) to pay transactional
fees, costs, and expenses incurred in connection with the Plan of
Reorganization, this Agreement, the other Loan Documents, and the transactions
contemplated hereby and thereby, and (b) thereafter, consistent with the terms
and conditions hereof, for its working capital and other lawful and permitted
purposes.

 

6.15         IRS Tax Claim Indebtedness.  Modify or change the repayment plan
with respect to the IRS Tax Claim Indebtedness set forth on Schedule 4.23
without the prior written consent of the Required Lenders.

 

6.16         Financial Covenants.

 

(a)           Fail to maintain or achieve:

 

(i)         Minimum EBITDA.  EBITDA, measured on a quarter-end basis, of at
least the required amount set forth in the following table for the applicable
period set forth opposite thereto:

 

35

--------------------------------------------------------------------------------


 

Applicable Amount

 

Applicable Period

 

$

7,294,000

 

For the 6 month period ending June 30, 2005

 

$

25,175,000

 

For the 9 month period ending September 30, 2005

 

$

25,073,000

 

For the 12 month period ending December 31, 2005

 

$

25,000,000

 

For the 12 month period ending March 31, 2006

 

$

25,000,000

 

For the 12 month period ending each quarter thereafter

 

 

provided, however, that (A) if Excess Availability plus Qualified Cash exceeds
$70,000,000 at all times during the period from June 1, 2005 through June 30,
2005, EBITDA for the 6 month period ending June 30, 2005 solely for purposes of
this Section 6.16(a)(i) will not be tested, (B) if Excess Availability plus
Qualified Cash exceeds $70,000,000 at all times during the period from
September 1, 2005 through September 30, 2005, EBITDA for the 9 month period
ending September 30, 2005 solely for purposes of this Section 6.16(a)(i) will
not be tested, (C) if Excess Availability plus Qualified Cash exceeds
$70,000,000 at all times during the period from December 1, 2005 through
December 31, 2005, EBITDA for the 12 month period ending December 31, 2005
solely for purposes of this Section 6.16(a)(i) will not be tested, (D) if Excess
Availability plus Qualified Cash exceeds $70,000,000 at all times during the
period from March 1, 2006 through March 31, 2006, EBITDA for the 12 month period
ending March 31, 2006 solely for purposes of this Section 6.16(a)(i) will not be
tested, and (E) if Excess Availability plus Qualified Cash exceeds $70,000,000
at all times during the 30-day period immediately prior to the end of each
quarter thereafter, EBITDA for the 12 month period ending on such quarter solely
for purposes of this Section 6.16(a)(i) will not be tested; provided, further,
however, that if Excess Availability plus Qualified Cash does not exceed
$70,000,000 at any time during any of the applicable periods specified above
(the “EBITDA Event”), EBITDA for all future periods will be tested whether or
not Excess Availability plus Qualified Cash exceeds $70,000,000 at any time
after the EBITDA Event.

 

(ii)           Excess Availability plus Qualified Cash.  Solely with respect to
Borrower and its Subsidiaries, Excess Availability plus Qualified Cash at all
times of at least an amount equal to: (A) during the period from and after the
execution and delivery of this Agreement up to (but not including) the date that
is the first anniversary of the Closing Date, $50,000,000; and (B) from and
including the date that is the first anniversary of the Closing Date up to (but
not including) the Maturity Date, an amount equal to (x) $50,000,000, minus (y)
the aggregate amount of amortized payments and optional prepayments in respect
of the Term Loan that have been made since the Closing Date.

 

(b)           Fail to maintain or achieve:

 

(i)            First Lien Leverage Ratio.  Solely with respect to Borrower and
its Subsidiaries, a First Lien Leverage Ratio, measured on a quarter-end basis,
of (i) not more than 1.75:1.00 during the period from the Closing Date up to
(but excluding) the one year anniversary of the Closing Date, (ii) not more than
1.60:1.00 during the period from the one year anniversary of the Closing Date up
to (but excluding) the second year anniversary of the Closing Date, and
(iii) not more than 1.25:1.00 thereafter.

 

(ii)           Total Leverage Ratio.  Solely with respect to Borrower and its
Subsidiaries, a Total Leverage Ratio, measured on a quarter-end basis, of
(i) not more than 2.75:1.00 during the period from the Closing Date up to (but
excluding) the one year anniversary of the Closing Date, (ii) not more than

 

36

--------------------------------------------------------------------------------


 

2.60:1.00 during the period from the one year anniversary of the Closing Date up
to (but excluding) the second year anniversary of the Closing Date, and
(iii) not more than 2.25:1.00 thereafter.

 

7.             EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

7.1           If Borrower fails to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, or
(b) all or any portion of the principal of the Obligations;

 

7.2           If Parent, Borrower, or any of Borrower’s Subsidiaries:

 

(a)           fails to perform or observe any covenant or other agreement
contained in any of Sections 2.7, 5.2, 5.3, 5.5, 5.8, 5.12, 5.14, 5.16 through
5.19, and 6.1 through 6.8, 6.10, and 6.12 through 6.16 of this Agreement;

 

(b)           fails to perform or observe any covenant or other agreement
contained in any of Sections 5.6, 5.7, 5.9, 5.10, 5.11, 5.15, 6.9, and 6.11 of
this Agreement and such failure continues for a period of 10 Business Days after
the earlier of (i) the date on which such failure shall first become known to
any officer of Borrower or (ii) written notice thereof is given to Borrower by
Agent; or

 

(c)           fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents; in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 7 (in which event such other provision of this
Section 7 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which such failure shall first become known
to any officer of Borrower or (ii) written notice thereof is given to Borrower
by Agent;

 

7.3           If any material portion of Parent’s or any of its Subsidiaries’
assets is attached, seized, subjected to a writ or distress warrant, or is
levied upon, and the same is not discharged before the earlier of 30 days after
the date it first arises or 5 days prior to the date on which such property or
asset is subject to forfeiture by Parent or the applicable Subsidiary;

 

7.4           If an Insolvency Proceeding is commenced by Parent or any of its
Subsidiaries;

 

7.5           If an Insolvency Proceeding is commenced against Parent or any of
its Subsidiaries and any of the following events occur: (a) Parent or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Parent or any of its Subsidiaries, or (e) an order
for relief shall have been issued or entered therein;

 

7.6           If Parent or any of its Subsidiaries is enjoined, restrained, or
in any way prevented by court order from continuing to conduct all or any
material part of its business affairs;

 

37

--------------------------------------------------------------------------------


 

7.7           If one or more judgments, orders, or awards involving an aggregate
amount of $1,000,000, or more (except to the extent fully covered by insurance
pursuant to which the insurer has accepted liability therefor in writing) shall
be entered or filed against Parent, Borrower, or any of Borrower’s Subsidiaries
or with respect to any of their respective assets, and the same is not released,
discharged, bonded against, or stayed pending appeal before the earlier of 30
days after the date it first arises or 5 days prior to the date on which such
asset is subject to being forfeited by Parent, Borrower, or the applicable
Subsidiary;

 

7.8           If there is a default (after giving effect to any applicable grace
period) in (a) any of the Second Lien Loan Documents, (b) any of the
Subordinated Documents, (c) the repayment of the obligations owed to the
Internal Revenue Service as set forth in the Plan of Reorganization and the
related orders, (d) one or more agreements to which Parent or any of its
Subsidiaries is a party with one or more third Persons relative to Parent’s,
Borrower’s, or any of Borrower’s Subsidiaries’ Indebtedness involving an
aggregate amount of $1,000,000 or more, and such default (i) occurs at the final
maturity of the obligations thereunder, or (ii) results in a right by such third
Person(s), irrespective of whether exercised, to accelerate the maturity of
Parent’s, Borrower’s, or the applicable Subsidiary’s obligations thereunder, or
(e) one or more executory contracts or unexpired leases which are proposed to be
assumed pursuant Article VI of the Plan of Reorganization (including any of
those identified on Plan Exhibit A thereto) and which relate to any lease of
real or personal property of any kind with a fair market value (individually or
in the aggregate) of $1,000,000 or more, and any party thereto (other than the
Borrower) asserts in writing that a default has occurred with respect to any
such agreement;

 

7.9           If any warranty, representation, statement, or Record made herein
or in any other Loan Document or delivered by Parent, Borrower, or any of
Borrower’s Subsidiaries to Agent or any Lender in connection with this Agreement
or any other Loan Document proves to be untrue in any material respect (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

 

7.10         If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor, or any such Guarantor
becomes the subject of an Insolvency Proceeding; provided, however, that if the
obligation of a Subsidiary of the Borrower that has issued a Guaranty in favor
of Agent is terminated in connection with the merger of such Subsidiary with and
into Borrower pursuant to a Permitted Merger, the termination of such obligation
will not constitute an Event of Default;

 

7.11         If the Security Agreement or any other Loan Document that purports
to create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on or security interest in the Collateral covered hereby or
thereby, except as a result of a disposition of the applicable Collateral in a
transaction permitted under this Agreement;

 

7.12         Borrower shall at any time cease to be a Certificated Air Carrier;

 

7.13         Any provision of any Loan Document shall at any time for any reason
be declared to be null and void, or the validity or enforceability thereof shall
be contested by Parent, Borrower, or Borrower’s Subsidiaries, or a proceeding
shall be commenced by Parent, Borrower, or Borrower’s Subsidiaries, or by any
Governmental Authority having jurisdiction over Parent, Borrower, or Borrower’s
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or Parent, Borrower, or Borrower’s Subsidiaries shall deny that Parent,
Borrower, or Borrower’s Subsidiaries has any liability or obligation purported
to be created under any Loan Document; or

 

7.14         (a)           If Borrower, Parent, any of Borrower’s Subsidiaries
or any ERISA Affiliate shall have made a complete or partial withdrawal from a
Multiemployer Plan, and, as a result of such complete or partial withdrawal, any
of them incurs a withdrawal liability in a total amount exceeding $2,000,000 or,
if less, an amount that could result in a Material Adverse Change; or if a
Multiemployer Plan enters reorganization status under Section 4241 of ERISA,
and, as a result thereof, Borrower’s, Parent’s, any of Borrower’s

 

38

--------------------------------------------------------------------------------


 

Subsidiary’s or any ERISA Affiliate’s total contribution requirement with
respect to such Multiemployer Plan exceeds $2,000,000 or, if less, an amount
that could result in a Material Adverse Change;

 

(b)           An ERISA Event has occurred with respect to a Benefit Plan and
(i) 30 days thereafter, such ERISA Event (if correctable) shall not have been
corrected, and (ii) the then current Unfunded Benefit Liability of such Benefit
Plan exceeds $300,000,000 or, if less, an amount that could result in a Material
Adverse Change (or, in the case of an ERISA Event involving liability under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 4971 or 4975 of the IRC, the liability is in excess of
$2,000,000 or, if less, an amount that could result in a Material Adverse
Change); or

 

(c)           The total projected benefit obligation of Borrower, Parent,
Borrower’s Subsidiaries and all ERISA Affiliates, determined as of the close of
any fiscal year of the Parent and in accordance with Financial Accounting
Standards Board Statement No.106 (without regard to continuation coverage
required under Part 6 of subtitle B of Title I of ERISA or Section 4980B of the
IRC), for any post-employment or retiree health benefits, life insurance
coverage, or any other welfare benefits exceeds $70,000,000 or, if less, an
amount that could result in a Material Adverse Change.

 

8.             THE LENDER GROUP’S RIGHTS AND REMEDIES.

 

8.1           Rights and Remedies.  Upon the occurrence, and during the
continuation, of an Event of Default, the Required Lenders (at their election
but without notice of their election and without demand, except as required by
law) may authorize and instruct Agent to do any one or more of the following on
behalf of the Lender Group (and Agent, acting upon the instructions of the
Required Lenders, shall do the same on behalf of the Lender Group), all of which
are authorized by Borrower:

 

(a)           Declare all or any portion of the Obligations, whether evidenced
by this Agreement, by any of the other Loan Documents, or otherwise, immediately
due and payable;

 

(b)           Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrower and the Lender Group;

 

(c)           Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of the Lender Group, but without affecting
any of the Agent’s Liens in the Collateral and without affecting the
Obligations;

 

(d)           The Lender Group shall have all other rights and remedies
available at law or in equity or pursuant to any other Loan Document.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 7.4 or Section 7.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrower.

 

8.2           Remedies Cumulative.  The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

39

--------------------------------------------------------------------------------


 

9.             TAXES AND EXPENSES.

 

If Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to Borrower, may do any or all of the following:  (a) make payment of the
same or any part thereof, (b) set up such reserves against the Borrowing Base or
the Maximum Revolver Amount as Agent deems necessary to protect the Lender Group
from the exposure created by such failure, or (c) in the case of the failure to
comply with Section 5.8 hereof, obtain and maintain insurance policies of the
type described in Section 5.8 and take any action with respect to such policies
as Agent deems prudent.  Any such amounts paid by Agent shall constitute Lender
Group Expenses and any such payments shall not constitute an agreement by the
Lender Group to make similar payments in the future or a waiver by the Lender
Group of any Event of Default under this Agreement.  Agent need not inquire as
to, or contest the validity of, any such expense, tax, or Lien and the receipt
of the usual official notice for the payment thereof shall be conclusive
evidence that the same was validly due and owing.

 

10.           WAIVERS; INDEMNIFICATION.

 

10.1         Demand; Protest; etc.  Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable, except for such of the
foregoing which Agent has expressly agreed to provide under this Agreement or
any of the other Loan Documents.

 

10.2         The Lender Group’s Liability for Collateral.  Borrower hereby
agrees that:  (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for:  (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.

 

10.3         Indemnification.  Borrower shall pay, indemnify, defend, and hold
the Agent-Related Persons, and the Lender-Related Persons (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings, and
damages, and all reasonable attorneys fees and disbursements and other
reasonable costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Parent’s, Borrower’s, and
Borrower’s Subsidiaries’ compliance with the terms of the Loan Documents, and
(b) with respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto (each and all of the foregoing, the “Indemnified Liabilities”).  The
foregoing to the contrary notwithstanding, Borrower shall have no obligation to
any Indemnified Person under this Section 10.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person or relate to disputes between or among the Agent and the Lenders.  This
provision shall survive the termination of this Agreement and the repayment of
the Obligations.  If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto.  WITHOUT LIMITATION, THE FOREGOING

 

40

--------------------------------------------------------------------------------


 

INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT (BUT NOT GROSSLY NEGLIGENT) ACT OR OMISSION OF SUCH INDEMNIFIED PERSON
OR OF ANY OTHER PERSON.

 

11.           NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by Parent,
Borrower, or Agent to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Borrower or Agent, as applicable, may designate to each other
in accordance herewith), or telefacsimile to Borrower or Agent, as the case may
be, at its address set forth below:

 

If to Parent or
Borrower:

 

HAWAIIAN AIRLINES, INC.

 

 

3375 Koapaka St., Ste. G-350

 

 

Honolulu, Hawaii 96819

 

 

Attn: Mark Dunkerly, Steve Jackson, and the General Counsel

 

 

Fax No. 808-835-3690

 

 

 

with copies to:

 

HAWAIIAN HOLDINGS, INC.

 

 

12730 High Bluff Drive, Suite 180

 

 

San Diego, CA 92130

 

 

Attn: Lawrence Hershfield

 

 

Fax No. 858-523-1899

 

 

 

and:

 

DECHERT LLP

 

 

30 Rockefeller Plaza

 

 

New York, NY 10112

 

 

Attn: Charles Weissman, Esq.

 

 

Fax No. 212-698-3599

 

 

 

If to Agent:

 

WELLS FARGO FOOTHILL, INC.

 

 

2450 Colorado Avenue  Suite 3000 West

 

 

Santa Monica, California 90404

 

 

Attn: Business Finance Division Manager

 

 

Fax No.: 310-453-7413

 

 

 

with copies to:

 

PAUL, HASTINGS, JANOFSKY & WALKER LLP

 

 

515 S. Flower Street

 

 

Twenty-fifth Floor

 

 

Los Angeles, California 90071

 

 

Attn: John Francis Hilson, Esq.

 

 

Fax No.: 213-627-0705

 

Agent and Borrower may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in

 

41

--------------------------------------------------------------------------------


 

accordance with this Section 11, other than notices by Agent in connection with
enforcement rights against the Collateral under the provisions of the Code,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail.  Borrower acknowledges and
agrees that notices sent by the Lender Group in connection with the exercise of
enforcement rights against Collateral under the provisions of the Code shall be
deemed sent when deposited in the mail or personally delivered, or, where
permitted by law, transmitted by telefacsimile or any other method set forth
above.

 

12.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

 

(c)           BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  BORROWER AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

13.           ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1         Assignments and Participations.

 

(a)           Any Lender may assign and delegate to one or more assignees (each
an “Assignee”) that are Eligible Transferees all, or any ratable portion of all,
of the Obligations, the Commitments and the other rights and obligations of such
Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000 (except that such minimum amount shall not apply to an Affiliate of a
Lender or to a Related Fund); provided, however, that Borrower and Agent may
continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been

 

42

--------------------------------------------------------------------------------


 

given to Borrower and Agent by such Lender and the Assignee, (ii) such Lender
and its Assignee have delivered to Borrower and Agent an Assignment and
Acceptance and Agent has notified the assigning Lender of its receipt thereof in
accordance with Section 13.1(b), and (iii) unless waived by Agent, the assigning
Lender or Assignee has paid to Agent for Agent’s separate account a processing
fee in the amount of $3,500.  Anything contained herein to the contrary
notwithstanding, the payment of any fees shall not be required and the Assignee
need not be an Eligible Transferee if (x) such assignment is in connection with
any merger, consolidation, sale, transfer, or other disposition of all or any
substantial portion of the business or loan portfolio of the assigning Lender,
or (y) the assignee is an Affiliate (other than individual(s)) of a Lender or a
Related Fund.

 

(b)           From and after the date that Agent notifies the assigning Lender
(with a copy to Borrower) that it has received an executed Assignment and
Acceptance, if applicable, and payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation among
Borrower, the assigning Lender, and the Assignee; provided, however, that
nothing contained herein shall release any assigning Lender from obligations
that survive the termination of this Agreement, including such assigning
Lender’s obligations under Article 15 and Section 16.7 of this Agreement.

 

(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (1) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (2) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance or observance by Borrower of any of its obligations
under this Agreement or any other Loan Document furnished pursuant hereto,
(3) such Assignee confirms that it has received a copy of this Agreement,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance, (4) such Assignee will, independently and without reliance upon
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement,
(5) such Assignee appoints and authorizes Agent to take such actions and to
exercise such powers under this Agreement as are delegated to Agent, by the
terms hereof, together with such powers as are reasonably incidental thereto,
and (6) such Assignee agrees that it will perform all of the obligations which
by the terms of this Agreement are required to be performed by it as a Lender.

 

(d)           Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom.  The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

 

(e)           Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in its Obligations, the Commitment, and the other rights and interests
of that Lender (the “Originating Lender”) hereunder and under the other Loan
Documents; provided, however, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this

 

43

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents and the Participant receiving the
participating interest in the Obligations, the Commitments, and the other rights
and interests of the Originating Lender hereunder shall not constitute a
“Lender” hereunder or under the other Loan Documents and the obligations of the
Originating Lender, the Parent, and the Borrower under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrower, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums, and (v) all amounts
payable by Borrower hereunder shall be determined as if such Lender had not sold
such participation, except that, if amounts outstanding under this Agreement are
due and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement.  The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, the Collections of
Parent, Borrower, or Borrower’s Subsidiaries, the Collateral, or otherwise in
respect of the Obligations.  No Participant shall have the right to participate
directly in the making of decisions by the Lenders among themselves.

 

(f)            In connection with any such assignment or participation or
proposed assignment or participation, a Lender may, subject to the provisions of
Section 16.7,  disclose all documents and information which it now or hereafter
may have relating to Parent, Borrower, and Borrower’s Subsidiaries and their
respective businesses.

 

(g)           Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

 

(h)           Agent (on behalf of Borrower) shall maintain, or cause to be
maintained, a register (the “Register”) on which it enters the name of a Lender
as the registered owner of each Term Loan held by such Lender.  Other than in
connection with an assignment by a Lender of all or any portion of its Term Loan
to an Affiliate of such Lender or a Related Fund of such Lender (i) a Registered
Loan (and the Registered Note, if any, evidencing the same) may be assigned or
sold in whole or in part only by registration of such assignment or sale on the
Register (and each Registered Note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the Registered
Note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
Registered Note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
Registered Note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new Registered Notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s).  Prior to
the registration of assignment or sale of any Registered Loan (and the
Registered Note, if any evidencing the same), Borrower shall treat the Person in
whose name such Loan (and the Registered Note, if any, evidencing the same) is

 

44

--------------------------------------------------------------------------------


 

registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary.  In
the case of any assignment by a Lender of all or any portion of its Term Loan to
an Affiliate of such Lender or a Related Fund of such Lender, and which
assignment is not recorded in the Register, the assigning Lender, on behalf of
Borrower, shall maintain a register comparable to the Register.

 

(i)            In the event that a Lender sells participations in a Registered
Loan, such Lender shall maintain a register on which it enters the name of all
participants in the Registered Loans held by it (the “Participant Register”).  A
Registered Loan (and the Registered Note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each Registered Note shall expressly so provide). 
Any participation of such Registered Loan (and the Registered Note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.

 

13.2         Successors.  This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio.  No consent to assignment by the Lenders shall
release Borrower from its Obligations.  A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 hereof and, except as expressly required pursuant to
Section 13.1 hereof, no consent or approval by Borrower is required in
connection with any such assignment.

 

14.           AMENDMENTS; WAIVERS.

 

14.1         Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by Borrower therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and Borrower and then any such waiver or consent shall
be effective, but only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders affected thereby and
Borrower, do any of the following:

 

(a)           increase or extend any Commitment of any Lender,

 

(b)           postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

 

(c)           reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

 

(d)           change the Pro Rata Share that is required to take any action
hereunder,

 

(e)           amend or modify this Section or any provision of the Agreement
providing for consent or other action by all Lenders,

 

(f)            other than as permitted by Section 15.12, release Agent’s Lien in
and to any of the Collateral,

 

(g)           change the definition of “Required Lenders” or “Pro Rata Share”,

 

(h)           contractually subordinate any of the Agent’s Liens,

 

(i)            release Borrower or any Guarantor from any obligation for the
payment of money,

 

45

--------------------------------------------------------------------------------


 

(j)            change the definition of Borrowing Base or the definitions of
Eligible Accounts, Eligible Spare Parts, Maximum Revolver Amount, Term Loan
Amount, or change Section 2.1(b), or

 

(k)           amend any of the provisions of Section 15. and, provided further,
however, that no amendment, waiver or consent shall, unless in writing and
signed by Agent, Issuing Lender, or Swing Lender, as applicable, affect the
rights or duties of Agent, Issuing Lender, or Swing Lender, as applicable, under
this Agreement or any other Loan Document.  The foregoing notwithstanding, any
amendment, modification, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrower, shall not require consent
by or the agreement of Borrower.

 

14.2         Replacement of Holdout Lender.

 

(a)           If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders, and
a Lender (“Holdout Lender”) fails to give its consent, authorization, or
agreement, then Agent, upon at least 5 Business Days prior irrevocable notice to
the Holdout Lender, may permanently replace the Holdout Lender with one or more
substitute Lenders (each, a “Replacement Lender”), and the Holdout Lender shall
have no right to refuse to be replaced hereunder.  Such notice to replace the
Holdout Lender shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

 

(b)           Prior to the effective date of such replacement, the Holdout
Lender and each Replacement Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability) without any premium or penalty of any kind
whatsoever.  If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance.  The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 13.1.  Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender shall remain obligated to make the
Holdout Lender’s Pro Rata Share of Advances and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

 

14.3         No Waivers; Cumulative Remedies.  No failure by Agent or any Lender
to exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated.  No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement.  Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15.           AGENT; THE LENDER GROUP.

 

15.1         Appointment and Authorization of Agent.  Each Lender hereby
designates and appoints WFF as its representative under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes Agent to
execute and deliver each of the other Loan Documents on its behalf and to take
such other action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.  Agent
agrees to act as such on the express conditions contained in this Section 15. 
The provisions of this

 

46

--------------------------------------------------------------------------------


 

Section 15 (other than the proviso to Section 15.11(a)) are solely for the
benefit of Agent, and the Lenders, and Parent, Borrower, and Borrower’s
Subsidiaries shall have no rights as a third party beneficiary of any of the
provisions contained herein.  Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that WFF is
merely the representative of the Lenders, and only has the contractual duties
set forth herein.  Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents.  Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect:  (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of Parent, Borrower, and Borrower’s Subsidiaries, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Parent, Borrower, and Borrower’s Subsidiaries as provided in the Loan Documents,
(e) open and maintain such bank accounts and cash management arrangements as
Agent deems necessary and appropriate in accordance with the Loan Documents for
the foregoing purposes with respect to the Collateral and the Collections of
Parent, Borrower, and Borrower’s Subsidiaries, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Borrower, the Obligations, the Collateral, the Collections of Parent,
Borrower, and Borrower’s Subsidiaries, or otherwise related to any of same as
provided in the Loan Documents, and (g) incur and pay such Lender Group Expenses
as Agent may deem necessary or appropriate for the performance and fulfillment
of its functions and powers pursuant to the Loan Documents.

 

15.2         Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

15.3         Liability of Agent.  None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Parent, Borrower, or any
Subsidiary of Borrower or Affiliate of Parent or Borrower, or any officer or
director thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of
Parent, Borrower or the books or records or properties of any of Borrower’s
Subsidiaries or Affiliates of Parent or Borrower.

 

15.4         Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation

 

47

--------------------------------------------------------------------------------


 

believed by it to be genuine and correct and to have been signed, sent, or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to Borrower or counsel to any Lender), independent
accountants and other experts selected by Agent.  Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless Agent shall first receive such advice or concurrence of the
Lenders as it deems appropriate and until such instructions are received, Agent
shall act, or refrain from acting, as it deems advisable.  If Agent so requests,
it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.  Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the requisite
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders.

 

15.5         Notice of Default or Event of Default.  Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest,
fees, and expenses required to be paid to Agent for the account of the Lenders
and, except with respect to Events of Default of which Agent has actual
knowledge, unless Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.”  Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge.  If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

 

15.6         Credit Decision.  Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Parent,
Borrower, Borrower’s Subsidiaries, and Parent’s and Borrower’s or Affiliates,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender.  Each Lender represents to Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and any
other Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrower.  Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower and any other Person party
to a Loan Document.  Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrower and any other Person party
to a Loan Document that may come into the possession of any of the Agent-Related
Persons.

 

15.7         Costs and Expenses; Indemnification.  Agent may incur and pay
Lender Group Expenses to the extent Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including court costs, attorneys
fees and expenses, fees and expenses of financial accountants, advisors,
consultants, and appraisers, costs of collection by outside collection agencies,
auctioneer fees and expenses, and costs of security guards or insurance premiums
paid to maintain the Collateral, whether or not Borrower is obligated to
reimburse Agent or Lenders

 

48

--------------------------------------------------------------------------------


 

for such expenses pursuant to this Agreement or otherwise.  Agent is authorized
and directed to deduct and retain sufficient amounts from the Collections of
Parent, Borrower, and Borrower’s Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders.  In the event Agent is not reimbursed for such costs and
expenses by Parent, Borrower, or Borrower’s Subsidiaries, each Lender hereby
agrees that it is and shall be obligated to pay to Agent such Lender’s Pro Rata
Share thereof.  Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of Borrower and without limiting
the obligation of Borrower to do so), according to their Pro Rata Shares, from
and against any and all Indemnified Liabilities; provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder.  Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any costs
or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower.  The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

 

15.8         Agent in Individual Capacity.  WFF and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Parent, Borrower, and
Borrower’s Subsidiaries and Affiliates and any other Person party to any Loan
Documents as though WFF were not Agent hereunder, and, in each case, without
notice to or consent of the other members of the Lender Group.  The other
members of the Lender Group acknowledge that, pursuant to such activities, WFF
or its Affiliates may receive information regarding Parent, Borrower, or
Borrower’s Affiliates and any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of Borrower or such other Person
and that prohibit the disclosure of such information to the Lenders, and the
Lenders acknowledge that, in such circumstances (and in the absence of a waiver
of such confidentiality obligations, which waiver Agent will use its reasonable
best efforts to obtain), Agent shall not be under any obligation to provide such
information to them.  The terms “Lender” and “Lenders” include WFF in its
individual capacity.

 

15.9         Successor Agent.  Agent may resign as Agent upon 45 days notice to
the Lenders.  If Agent resigns under this Agreement, the Required Lenders shall
appoint a successor Agent for the Lenders.  If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders, a successor Agent.  If Agent has materially
breached or failed to perform any material provision of this Agreement or of
applicable law, the Required Lenders may agree in writing to remove and replace
Agent with a successor Agent from among the Lenders.  So long as no Event of
Default has occurred and is continuing, any successor Agent must be satisfactory
to Borrower; provided, however, that the Borrower’s right to approve a successor
Agent pursuant to this sentence shall not in any manner affect the right of
Agent to resign pursuant to the first sentence of this Section 15.9.  Upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated.  After any
retiring Agent’s resignation hereunder as Agent, the provisions of this
Section 15 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.  If no successor Agent has
accepted appointment as Agent by the date which is 45 days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.

 

49

--------------------------------------------------------------------------------


 

15.10       Lender in Individual Capacity.  Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with Parent,
Borrower, Borrower’s Subsidiaries, and Parent’s and Borrower’s Affiliates and
any other Person party to any Loan Documents as though such Lender were not a
Lender hereunder without notice to or consent of the other members of the Lender
Group.  The other members of the Lender Group acknowledge that, pursuant to such
activities, such Lender and its respective Affiliates may receive information
regarding Parent, Borrower, or Parent’s or Borrower’s Affiliates and any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.  With respect to the Swing Loans and Protective Advances,
Swing Lender shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not the sub-agent of
Agent.

 

15.11       Withholding Taxes.

 

(a)           All payments made by Borrower hereunder or under any note or other
Loan Document will be made without setoff, counterclaim, or other defense.  In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
penultimate sentence of this Section 15.11(a).  “Taxes” shall mean, any taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but excluding
any franchise tax and tax imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein measured by or based on the
net income or net profits of any Lender) and all interest, penalties or similar
liabilities with respect thereto.  If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 15.11(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrower shall not be required to increase any such amounts if the increase
in such amount payable (i) results from Agent’s or such Lender’s own willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction), (ii) results from an obligation by Agent or such Lender to
withhold, deduct, or pay such amount that existed prior to the date that Agent
or such Lender became a party to this Agreement, or (iii) results from such
Lender’s failure to comply with the provisions of Section 15.11(b).  Borrower
will furnish to Agent as promptly as possible after the date the payment of any
Tax is due pursuant to applicable law certified copies of tax receipts
evidencing such payment by Borrower.

 

(b)           If a Lender claims an exemption from United States withholding
tax, Lender agrees with and in favor of Agent and Borrower, to deliver to Agent:

 

(i)         if such Lender claims an exemption from United States withholding
tax pursuant to its portfolio interest exception, (A) a statement of the Lender,
signed under penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrower (within the
meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to Borrower within the meaning of Section 864(d)(4) of the
IRC, and (B) a properly completed and executed IRS Form W-8BEN, before receiving
its first payment under this Agreement and at any other time reasonably
requested by Agent or Borrower;

 

(ii)        if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed and
executed IRS Form W-8BEN before receiving its first payment under this Agreement
and at any other time reasonably requested by Agent or Borrower;

 

50

--------------------------------------------------------------------------------


 

(iii)       if such Lender claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, two properly completed
and executed copies of IRS Form W-8ECI before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or Borrower;
or;

 

(iv)       such other form or forms, including IRS Form W-9, as may be required
under the IRC or other laws of the United States as a condition to exemption
from, or reduction of, United States withholding or backup withholding tax
before receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or Borrower.

 

Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(c)           If a Lender claims an exemption from withholding tax in a
jurisdiction other than the United States, Lender agrees with and in favor of
Agent and Borrower, to deliver to Agent any such form or forms, as may be
required under the laws of such jurisdiction as a condition to exemption from,
or reduction of, foreign withholding or backup withholding tax before receiving
its first payment under this Agreement and at any other time reasonably
requested by Agent or Borrower.

 

Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(d)           If any Lender claims exemption from, or reduction of, withholding
tax and such Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the Obligations of Borrower to such Lender, such Lender
agrees to notify Agent and Borrower of the percentage amount in which it is no
longer the beneficial owner of Obligations of Borrower to such Lender.  To the
extent of such percentage amount, Agent and Borrower will treat such Lender’s
documentation provided pursuant to Sections 15.11(b) or 15.11(c) as no longer
valid.  With respect to such percentage amount, Lender may provide new
documentation, pursuant to Sections 15.11 (b) or 15.11(c), if applicable.

 

(e)           If any Lender is entitled to a reduction in the applicable
withholding tax, Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable withholding tax after taking into account
such reduction.  If the forms or other documentation required by
subsection (b) or (c) of this Section 15.11 are not delivered to Agent, then
Agent may withhold from any interest payment to such Lender not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.

 

(f)            If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent did not properly
withhold tax from amounts paid to or for the account of any Lender due to a
failure on the part of the Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent, as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section 15.11, together with all costs and expenses (including
attorneys fees and expenses).  The obligation of the Lenders under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

 

15.12       Collateral Matters.

 

(a)           The Lenders hereby irrevocably authorize Agent, at its option and
in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrower
of all Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrower
certifies to Agent that the sale or

 

51

--------------------------------------------------------------------------------


 

disposition is permitted under Section 6.4 of this Agreement or the other Loan
Documents (and Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property in which Parent, Borrower, or
Borrower’s Subsidiaries owned no interest at the time the Agent’s Lien was
granted nor at any time thereafter, or (iv) constituting property leased to
Parent, Borrower, or Borrower’s Subsidiaries under a lease that has expired or
is terminated in a transaction permitted under this Agreement.  Except as
provided above, Agent will not execute and deliver a release of any Lien on any
Collateral without the prior written authorization of (y) if the release is of
all or substantially all of the Collateral, all of the Lenders, or (z)
otherwise, the Required Lenders.  Upon request by Agent or Borrower at any time,
the Lenders will confirm in writing Agent’s authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 15.12;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of Borrower in respect of) all interests retained by
Borrower, including, the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

 

(b)           Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Borrower or is cared for,
protected, or insured or has been encumbered, or that the Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.

 

15.13       Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)           Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Borrower or any deposit
accounts of Borrower now or hereafter maintained with such Lender.  Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.

 

(b)           If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s ratable portion of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (2) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

15.14       Agency for Perfection.  Agent hereby appoints each other Lender as
its agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in

 

52

--------------------------------------------------------------------------------


 

accordance with Article 8 or Article 9, as applicable, of the Code can be
perfected only by possession or control.  Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefor shall deliver possession or control of
such Collateral to Agent or in accordance with Agent’s instructions.

 

15.15       Payments by Agent to the Lenders.  All payments to be made by Agent
to the Lenders shall be made by bank wire transfer of immediately available
funds pursuant to such wire transfer instructions as each party may designate
for itself by written notice to Agent.  Concurrently with each such payment,
Agent shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

 

15.16       Concerning the Collateral and Related Loan Documents.  Each member
of the Lender Group authorizes and directs Agent to enter into this Agreement
and the other Loan Documents.  Each member of the Lender Group agrees that any
action taken by Agent in accordance with the terms of this Agreement or the
other Loan Documents relating to the Collateral and the exercise by Agent of its
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.

 

15.17       Field Audits and Examination Reports; Confidentiality; Disclaimers
by Lenders; Other Reports and Information.  By becoming a party to this
Agreement, each Lender:

 

(a)           is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a “Report” and collectively, “Reports”) prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,

 

(b)           expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Borrower
and will rely significantly upon Parent’s, Borrower, and Borrower’s
Subsidiaries’ books and records, as well as on representations of Parent’s
personnel,

 

(d)           agrees to keep all Reports and other material, non-public
information regarding Parent, Borrower, and Borrower’s Subsidiaries and their
operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 16.7, and

 

(e)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to

 

53

--------------------------------------------------------------------------------


 

time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

 

15.18       Several Obligations; No Liability.  Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender to fulfill its obligations to make credit available hereunder,
nor to advance for it or on its behalf in connection with its Commitment, nor to
take any other action on its behalf hereunder or in connection with the
financing contemplated herein.

 

15.19       Intercreditor Agreement.  Each Lender hereunder (i) acknowledges
that it has received a copy of the Intercreditor Agreement, (ii) agrees that it
will be bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement and (iii) authorizes and instructs Agent to enter into
the Intercreditor Agreement as agent and on behalf of such Lender.  Nothing
contained in the Intercreditor Agreement, this Agreement or elsewhere in any of
the other Loan Documents is intended to or shall impair, as between the Borrower
and the Guarantors, on the one hand, and any member of the Lender Group, on the
other hand, the obligation of the Borrower and each Guarantor, which is absolute
and unconditional, to pay to the such member prompt payment in full, when due or
declared due, whether at maturity, acceleration, call for redemption or
otherwise, and at all such times, of any and all amounts owed by the Borrower
with respect to the Obligations, or is intended to or shall affect the relative
rights of the Lenders and creditors of the Borrower or any Guarantor (other than
the Second Lien Agent and the Second Lien Lenders), nor shall anything herein or
therein afford the Borrower or any Guarantor any right or power to contest the
Agent’s or any Lender’s exercise of any and all remedies otherwise permitted by
applicable law upon default under this Agreement or the other Loan Documents.

 

16.           GENERAL PROVISIONS.

 

16.1         Effectiveness.  This Agreement shall be binding and deemed
effective when executed by Borrower, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

 

16.2         Section Headings.  Headings and numbers have been set forth herein
for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

16.3         Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Borrower,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

54

--------------------------------------------------------------------------------


 

16.4         Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

16.5         Counterparts; Electronic Execution.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.

 

16.6         Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by Borrower or any Guarantor or the transfer to the
Lender Group of any property should for any reason subsequently be declared to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (each, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Borrower or
any Guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

 

16.7         Confidentiality.  Agent and Lenders each individually (and not
jointly or jointly and severally) agree that material, non-public information
regarding Parent, Borrower, and Borrower’s Subsidiaries, their operations,
assets, and existing and contemplated business plans shall be treated by Agent
and the Lenders in a confidential manner, and shall not be disclosed by Agent
and the Lenders to Persons who are not parties to this Agreement, except: 
(a) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group who need such information in connection with
their work, (b) to Subsidiaries and Affiliates of any member of the Lender
Group, provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 16.7,
(c) as may be required by statute, decision, or judicial or administrative
order, rule, or regulation, (d) as may be agreed to in advance by Parent,
Borrower, or Borrower’s Subsidiaries or as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process, (e) as
to any such information that is or becomes generally available to the public
(other than as a result of prohibited disclosure by Agent or the Lenders),
(f) in connection with any assignment, prospective assignment, sale, prospective
sale, participation or prospective participations, or pledge or prospective
pledge of any Lender’s interest under this Agreement, provided that any such
assignee, prospective assignee, purchaser, prospective purchaser, participant,
prospective participant, pledgee, or prospective pledgee shall have agreed in
writing to receive such information hereunder subject to the terms of this
Section, and (g) in connection with any litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents.  The provisions of this Section 16.7 shall survive for
2 years after the payment in full of the Obligations.

 

16.8         Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

16.9       Public Disclosure.  Parent and Borrower agree that neither they nor
any of their respective Affiliates will issue any press release or other public
disclosure using the name of Agent, any Lender or any of their respective
Affiliates or Related Funds or referring to this Agreement or any other Loan
Document without the prior written consent of Agent or such Lender, except to
the extent that Parent, Borrower or such

 

55

--------------------------------------------------------------------------------


 

Affiliate is required to do so under applicable law (in which event, Parent,
Borrower or such Affiliate will consult with Agent or such Lender before issuing
such press release or other public disclosure).  Agent agrees that it will
consult in advance with Borrower regarding the so-called “tombstone” (and the
marketing materials related thereto) that is created and published for the
purpose of announcing the financing transaction contemplated by this Agreement.

 

[Signature pages to follow.]

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

HAWAIIAN HOLDINGS, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Randall L. Jenson

 

 

Title:

Chief Financial Officer, Treasurer and Secretary

 

 

 

 

HAWAIIAN AIRLINES, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Stephen Jackson

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent and as a Lender

 

 

 

By:

 /s/ Anna M. Suarez

 

 

Title:

Vice President - Underwriting

 

 

 

 

D.B. ZWIRN SPECIAL OPPORTUNITIES
FUND, L.P., a Delaware limited partnership

 

 

 

By:

D.B. Zwirn Partners, LLC,
its general partner 

 

 

 

By:

Zwirn Holdings, LLC,
its managing member

 

 

 

 

 

 By:

/s/ Perry A. Gruss

 

 

Title:

 

 

 

 

 

BERNARD NATIONAL LOAN INVESTORS, LTD.,
a Cayman Islands company 

 

 

 

By:

Bernard Capital Funding, LLC
its Investment Advisor 

 

 

 

 

 

By:

/s/ Perry A. Gruss

 

 

Title:

 

--------------------------------------------------------------------------------


 

Table of Contents

 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

 

Form of Assignment and Acceptance

Exhibit B-1

 

Form of Borrowing Base Certificate

Exhibit C-1

 

Form of Compliance Certificate

Exhibit E-1

 

Form of Engine and Spare Parts Security Agreement

Exhibit G-1

 

Form of Guaranty

Exhibit I-1

 

Form of Intercompany Subordination Agreement

Exhibit L-1

 

Form of LIBOR Notice

Exhibit S-1

 

Form of Security Agreement

 

 

 

Schedule A-1

 

Agent’s Account

Schedule A-2

 

Authorized Persons

Schedule C-1

 

Commitments

Schedule D-1

 

Designated Account

Schedule E-1

 

Eligible Spare Parts Located at LAX

Schedule P-1

 

Permitted Liens

 

 

 

Schedule 1.1

 

Definitions

Schedule 2.7(a)

 

Cash Management Banks

Schedule 2.7(c)

 

Credit Card Processors

Schedule 3.1

 

Conditions Precedent

Schedule 4.3

 

Locations of Spare Parts

Schedule 4.4

 

Locations of Equipment (other than Spare Parts)

Schedule 4.7(a)

 

States of Organization

Schedule 4.7(b)

 

Chief Executive Offices

Schedule 4.7(c)

 

Organizational Identification Numbers

Schedule 4.7(d)

 

Commercial Tort Claims

Schedule 4.8(c)

 

Capitalization of Borrower’s Subsidiaries

Schedule 4.10

 

Litigation

Schedule 4.13

 

Employee Benefit Plans

Schedule 4.14

 

Environmental Matters

Schedule 4.15

 

Intellectual Property

Schedule 4.17

 

Deposit Accounts and Securities Accounts

Schedule 4.19

 

Permitted Indebtedness

Schedule 4.22

 

Slots, Gates, and Routes

Schedule 4.23

 

IRS Tax Claim Indebtedness Repayment Plan

Schedule 5.2

 

Collateral Reporting

Schedule 5.3

 

Financial Statements, Reports, Certificates

 

--------------------------------------------------------------------------------


 

Schedule 1.1

 

As used in the Agreement, the following terms shall have the following
definitions:

 

“Account” means an account (as that term is defined in the Code).

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“Advances” has the meaning specified therefor in Section 2.1(a).

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 6.13 of the Agreement: (a) any Person which owns directly or indirectly
10% or more of the Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership or joint venture in which a
Person is a partner or joint venturer shall be deemed an Affiliate of such
Person.

 

“Agent” has the meaning specified therefor in the preamble to the Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

 

“Agent’s Liens” means the Liens granted by Parent, Borrower, or Borrower’s
Subsidiaries to Agent under the Loan Documents.

 

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

 

“Aircraft” means any “aircraft” as defined in Section 40102 of the Federal
Aviation Act.

 

“Aircraft Security Agreement” has the meaning specified therefor in the Security
Agreement.

 

“Appliances” means any “appliance” as defined in Section 40102 of the Federal
Aviation Act.

 

“Asset Acquisition” means the purchase or other acquisition by a Person or its
Subsidiaries of any assets of any other Person.

 

“Assignee” has the meaning specified therefor in Section 13.1(a).

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

“Authorized Person” means any Person listed on Schedule A-2.

 

2

--------------------------------------------------------------------------------


 

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 (after giving effect to all
then outstanding Obligations and all sublimits and reserves then applicable
hereunder).

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Hawaii.

 

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/100%), to be the rate at which Dollar deposits (for delivery on the first day
of the requested Interest Period) are offered to major banks in the London
interbank market 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrower in accordance with the Agreement,
which determination shall be conclusive in the absence of manifest error.

 

“Base Rate” means, the rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

 

“Base Rate Loan” means the portion of the Advances or the Term Loan that bears
interest at a rate determined by reference to the Base Rate.

 

“Base Rate Margin” means 1.50 percentage points.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA), which has been maintained or contributed to (or to which there has been
an obligation to contribute of) Borrower, Parent, any of Borrower’s Subsidiaries
or any ERISA Affiliate at any time during the prior five years.

 

 “Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).

 

 “Borrower” has the meaning specified therefor in the preamble to the Agreement.

 

 “Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of an Protective Advance.

 

“Borrowing Base” means, as of any date of determination, the result of:

 

(a)           the lesser of:

 

(i)            An amount equal to the sum of :

 

(A)          The sum of (I) 85% of the amount of Eligible Electronic Accounts,
less the amount, if any, of the EA Dilution Reserve, and (II) 75% of the amount
of Eligible Manual Accounts, less the amount, if any of the MA Dilution Reserve;

 

3

--------------------------------------------------------------------------------


 

(B)           The lesser of (I) 50% of the value of Eligible Spare Parts; and
(II) 80% of the most recently determined Net Liquidation Percentage times the
book value of Borrower’s Spare Parts; and

 

(C)           80% of the most recently determined Net Liquidation Percentage
times the book value of Borrower’s Eligible Ground Equipment; and

 

(ii)           An amount equal to Borrower’s Collections with respect to
Accounts for the immediately preceding 30 day period, minus

 

(b)           the aggregate amount of reserves, if any, established by Agent
under Section 2.1(b).

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
Hawaii, or New York, except that, if a determination of a Business Day shall
relate to a LIBOR Rate Loan, the term “Business Day” also shall exclude any day
on which banks are closed for dealings in Dollar deposits in the London
interbank market.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any such other bank is less than or equal to
$100,000 and is insured by the Federal Deposit Insurance Corporation, and
(f) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (e) above.

 

“Cash Management Account” has the meaning specified therefor in Section 2.7(a).

 

“Cash Management Agreements” means those certain cash management agreements, in
form and substance satisfactory to Required Lenders, each of which is among
Parent, Borrower, or one of Borrower’s Subsidiaries, Agent, Second Lien Agent,
and one of the Cash Management Banks.

 

“Cash Management Bank” has the meaning specified therefor in Section 2.7(a).

 

“Certificated Air Carrier” means an “air carrier” as defined in Section 40102 of
the Federal Aviation Act that holds an air carrier operating certificate issued
pursuant to chapter 447 of the Federal Aviation Act for aircraft capable of
carrying 10 or more individuals or 6,000 pounds or more of cargo and is

 

4

--------------------------------------------------------------------------------


 

certificated for scheduled passenger operations in interstate commerce using
commercial jet aircraft under Part 121 of the FARs.

 

“Change of Control” means that (a) at any time, RC Aviation Management, LLC
ceases to have appointed at least 2, or at least 15%, whichever is greater, of
the individuals who compose the Board of Directors of the Parent, (b) at any
time, a Change of Management Event has occurred, (c) Parent fails to own and
control, directly or indirectly, 100%, of the Stock of Borrower, or (d) any
“person” or “group” (within the meaning of Sections 13(d) and 14(d) of the
Exchange Act), other than RC Aviation Management, LLC, becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of 25%, or more, of the Stock of Parent having the right to vote for the
election of members of the Board of Directors.

 

“Change of Management Event” means (a) Mr. Lawrence Hershfield ceases to be the
chairman of the Board of Directors and a successor to Mr. Lawrence Hershfield
that is reasonably satisfactory to the Required Lenders is not appointed within
90 days of the date that Mr. Lawrence Hershfield ceases to be the Chairman of
the Board of Directors, or (b) any individual that is satisfactory to the
Required Lenders as the Chairman of the Board of Directors ceases to be the
Chairman of the Board of Directors and a successor that is reasonably
satisfactory to the Required Lenders is not appointed within 90 days of the date
that such individual ceases to be the Chairman of the Board of Directors.

 

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder.

 

 “Code” means the New York Uniform Commercial Code, as in effect from time to
time.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Parent, Borrower, or Borrower’s Subsidiaries in
or upon which a Lien is granted under any of the Loan Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent’s, Borrower, or Borrower’s Subsidiaries’ books and records, Equipment,
or Inventory, in each case, in form and substance satisfactory to Required
Lenders.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

 

 “Commitment” means, with respect to each Lender, its Revolver Commitment, its
Term Loan Commitment, or its Total Commitment, as the context requires, and,
with respect to all Lenders, their Revolver Commitments, their Term Loan
Commitments, or their Total Commitments, as the context requires, in each case
as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 or in the Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder, as such amounts may be reduced
or increased from time to time pursuant to assignments made in accordance with
the provisions of Section 13.1.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.

 

“Confirmation Order” means the confirmation order entered by the Bankruptcy
Court pursuant to the Chapter 11 bankruptcy case of the Borrower.

 

 “Control Agreement” means a control agreement, in form and substance
satisfactory to Required Lenders and Second Lien Agent, executed and delivered
by Parent, Borrower, or one of Borrower’s

 

5

--------------------------------------------------------------------------------


 

Subsidiaries, Agent, Second Lien Agent, and the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account).

 

“Credit Card Agreements” means those certain credit card receipts agreements,
each in form and substance satisfactory to Required Lenders in their Permitted
Discretion, executed and delivered by Parent, Borrower, or one of Borrower’s
Subsidiaries, Agent and Second Lien Agent.

 

“Credit Card Processor” means any Person (including an issuer of a credit card)
that acts as a credit card clearinghouse for Parent, Borrower, or any of
Borrower’s Subsidiaries or remits to Parent, Borrower, or any of Borrower’s
Subsidiaries any payments due to Parent, Borrower, or any of Borrower’s
Subsidiaries with respect to credit card charges accepted by Parent, Borrower,
or any of Borrower’s Subsidiaries.

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1 or any other account designated in writing by Borrower to Agent.

 

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrower’s Accounts
during such period, by (b) Borrower’s billings with respect to Accounts during
such period.

 

“Dollars” or “$” means United States dollars.

 

“DOT” means the United States Department of Transportation and any agency or
instrumentality of the United States government succeeding to its functions,
including without limitation, the National Safety Transportation Board.

 

“EA Dilution Reserve” means, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Electronic Accounts by 1
percentage point for each percentage point by which Dilution is in excess of
5.0%.

 

“EBITDA” means, with respect to any fiscal period, Borrower’s and its
Subsidiaries’ consolidated net earnings (or loss), minus extraordinary gains and
interest income, plus non-cash extraordinary losses, non-cash Stock option
expenses, interest expense, income taxes, and depreciation and amortization for
such period, in each case, as determined in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Eligible Accounts” means Eligible Electronic Accounts and Eligible Manual
Accounts.

 

“Eligible Electronic Accounts” means those Accounts (other than Eligible Manual
Accounts) created by Borrower in the ordinary course of its business, that arise
out of Borrower’s rendition of services, that comply with each of the
representations and warranties respecting Eligible Accounts made in the Loan
Documents, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in Agent’s Permitted Discretion to
address the results of any audit performed by Agent from time to time after the
Closing Date.  In determining the amount to be included, Eligible Electronic
Accounts shall be calculated without giving effect to any customer deposits and
unapplied cash to the extent that such customer deposits or unapplied cash are
applied in satisfaction of any Account (in which case, Eligible Electronic
Accounts shall be calculated net of such customers deposits and unapplied cash
to such extent).  Eligible Electronic Accounts shall not include the following:

 

(a)           Accounts that the Account Debtor has failed to pay within 90 days
of original invoice date or Accounts with selling terms of more than 60 days,

 

(b)           Accounts owed by an Account Debtor (or its Affiliates) where 50%
or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clause (a) above,

 

(c)           Accounts with respect to which the Account Debtor is an Affiliate
of Borrower or an employee or agent of Borrower or any Affiliate of Borrower,

 

(e)           Accounts that are not payable in Dollars,

 

(f)            Accounts with respect to which the Account Debtor either (i) does
not maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(y) the Account is supported by an irrevocable letter of credit satisfactory to
Required Lenders (as to form, substance, and issuer or domestic confirming bank)
that has been delivered to Agent and is directly drawable by Agent, or (z) the
Account is covered by credit insurance in form, substance, and amount, and by an
insurer, satisfactory to Required Lenders,

 

(g)           Accounts in an aggregate amount at any one time exceeding $250,000
with respect to which the Account Debtor is either (i) the United States or any
department, agency, or instrumentality of the United States (exclusive, however,
of Accounts with respect to which Borrower has complied, to the reasonable
satisfaction of Agent, with the Assignment of Claims Act, 31 USC §3727), or
(ii) any state of the United States,

 

(h)           Accounts with respect to which the Account Debtor is a creditor of
Borrower, has or has asserted a right of setoff, or has disputed its obligation
to pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute,

 

(i)            Accounts with respect to an Account Debtor whose total
obligations owing to Borrower exceed 10% (such percentage, as applied to a
particular Account Debtor, being subject to reduction by Agent in its Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage; provided, however, that, in each case, the amount
of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,

 

7

--------------------------------------------------------------------------------


 

(j)            Accounts with respect to which the Account Debtor is subject to
an Insolvency Proceeding, is not Solvent, has gone out of business, or as to
which Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

 

(k)           Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition,

 

(l)            Accounts that are not subject to a valid and perfected first
priority Agent’s Lien,

 

(m)          Accounts with respect to which the services giving rise to such
Account have not been performed and billed to the Account Debtor,

 

(n)           Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
Borrower of the subject contract for goods or services, or

 

(o)           Accounts that are not maintained on Borrower’s electronic Accounts
aging system.

 

“Eligible Ground Equipment” Ground Equipment that is not excluded as ineligible
by virtue of one or more of the excluding criteria set forth below; provided,
however, that such criteria may be revised from time to time by Agent in Agent’s
Permitted Discretion to address the results of any audit or appraisal performed
by Agent from time to time after the Closing Date.  Ground Equipment shall not
be included in Eligible Ground Equipment if:

 

(a)           Borrower does not have good, valid, and marketable title thereto,

 

(b)           it is not located at (i) Borrower’s primary maintenance and
operations facility at Honolulu International Airport, or (ii) any of Borrower’s
maintenance and operations facility at Lihue Airport, Maui (Kahalui) Airport,
Hilo Airport, or Kona Airport,

 

(c)           it is located on Real Property leased by Borrower unless such
leased Real Property is subject to a Collateral Access Agreement executed by the
lessor (provided, however, that, (i) during the 90-day period immediately
following the Closing Date, such leased Real Property need not be subject to a
Collateral Access Agreement, and (ii) during all times thereafter, either such
leased Real Property must be subject to a Collateral Access Agreement or, if
such Real Property is not subject to a Collateral Access Agreement, Agent may,
at its election, establish a reserve against the Borrowing Base in an aggregate
amount equal to 3 months rent under the lease for each Real Property that is not
subject to a Collateral Access Agreement).

 

(d)           it is not subject to a valid and perfected first priority Agent’s
Lien or is not free and clear of all Liens (other than a valid and perfected
first priority Agent’s Lien).

 

“Eligible Manual Accounts” means any Account created by Borrower that does not
qualify as an Eligible Electronic Account solely because such Account is not
maintained on Borrower’s electronic Accounts aging system.

 

“Eligible Spare Parts” means original equipment manufacturer approved Rotables
or Expendables of Borrower, manufactured and refurbished, as the case may be, in
conformity with the Borrower’s Maintenance Program that comply with each of the
representations and warranties respecting Eligible Spare Parts made in the Loan
Documents, and that is not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in Agent’s Permitted Discretion to
address the results of any audit or appraisal performed by Agent from time to
time after the Closing Date.  In determining the amount to be so included, Spare
Parts shall

 

8

--------------------------------------------------------------------------------


 

be valued at the lower of cost or market on a basis consistent with Borrower’s
historical accounting practices.  A Rotable or Expendable shall not be included
in Eligible Spare Parts if:

 

(a)           Borrower does not have good, valid, and marketable title thereto,

 

(b)           (i) with respect to the Rotables or Expendables set forth on
Schedule E-1, if such Rotables or Expendables are not located at Borrower’s
maintenance and operations facility at Los Angeles International Airport from
and after the date on which Agent has verified that such Rotables or Expendables
are located at Los Angeles International Airport, and (ii) with respect to any
other Rotables or Expendables, if such Rotables or Expendables are not located
at Borrower’s primary maintenance and operations facility at Honolulu
International Airport,

 

(c)           it is located on Real Property leased by Borrower or in a contract
warehouse, in each case, (i) unless it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be (provided,
however, that, (x) during the 90-day period immediately following the Closing
Date, such leased Real Property or contract warehouse need not be subject to a
Collateral Access Agreement, and (y) during all times thereafter, either such
leased Real Property or contract warehouse must be subject to a Collateral
Access Agreement, or if such leased Real Property or contract warehouse is not
subject to a Collateral Access Agreement, Agent may, at its election, establish
a reserve against the Borrowing Base in an aggregate amount equal to 3 months
rent under the lease for each Real Property (or, if applicable, 3 months of
storage fees under the warehouse agreement for each contract warehouse) that is
not subject to a Collateral Access Agreement), and (ii) unless it is segregated
or otherwise separately identifiable from Spare Parts of others, if any, stored
on the premises,

 

(d)           is not subject to a valid and perfected first priority Agent’s
Lien or is not free and clear of all Liens (other than a valid and perfected
first priority Agent’s Lien),

 

(e)           it is the subject of any warehouse receipt or other document of
title, unless such receipt or other document of title is delivered to Agent with
all necessary endorsements,

 

(f)            it is a Spare Part that is defective, obsolete or unserviceable,
does not comply with all original equipment manufacturer quality assurance
recommendations, is not new or has not been rehabilitated to a fully serviceable
condition, has not been maintained in accordance with the FARs or Borrower’s
Maintenance Program, or is not in a condition for immediate use by Borrower in
its Certificated Air Carrier operations in compliance with the FARs or
Borrower’s Maintenance Program,

 

(g)           it does not have (i) full FAA serviceability tags (or, if
applicable, full back-to-birth traceability), or (ii) all manuals, documents,
and records required by the FARs, the Borrower’s Maintenance Program, or the
manufacturer of such Spare Part,

 

(h)           it has been installed on any airframe, Engine, Propeller, other
Spare Part, or any other item of Equipment or otherwise become an accession, or
is subject to a pooling, exchange, borrowing, leasing, consignment, or other
similar arrangement, or

 

(i)            such Spare Part does not conform in all material respects to all
applicable airworthiness directives, mandatory service bulletins, or standards,
or limits imposed by any Governmental Authority which has regulatory authority
over such Spare Part or its use or by the manufacturer of such Spare Part and
any requirements of the manufacturer relating to the availability of warranties
provided by the manufacturer.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and

 

9

--------------------------------------------------------------------------------


 

Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) or Related Fund of a
Lender, (e) so long as no Event of Default has occurred and is continuing, any
other Person approved by Agent and Borrower (which approval of Borrower shall
not be unreasonably withheld, delayed, or conditioned), and (f) during the
continuation of an Event of Default, any other Person approved by Agent.

 

“Engine” means an “aircraft engine” as defined in Section 40102 of the Federal
Aviation Act.

 

“Engine and Spare Parts Security Agreement” means a security agreement executed
and delivered by Borrower in favor of Agent recorded with the FAA, in
substantially the same form as Exhibit E-1.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials (a) from any assets, properties, or businesses
of Parent, Borrower, Borrower’s Subsidiaries, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by Parent, Borrower,
Borrower’s Subsidiaries, or any of their predecessors in interest and which
complaint, summons, citation, notice, directive, order, claim, litigation,
investigation, judicial or administrative proceeding, judgment, letter, or other
written communication names Parent, Borrower, Borrower’s Subsidiaries, or any of
their predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Parent, Borrower, or Borrower’s Subsidiaries, relating to the environment, the
effect of the environment on employee health, or Hazardous Materials, in each
case as amended from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” means equipment (as that term is defined in the Code).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto and the regulations promulgated and rulings
issued thereunder.

 

“ERISA Affiliate” means any Person (other than Borrower, Parent, or any of their
Subsidiaries) whose employees are treated as employed by the same employer as
the employees of Borrower, Parent or any of their Subsidiaries under IRC
Section 414.

 

“ERISA Event” means (a) a Reportable Event with respect to any Benefit Plan,
(b) the withdrawal of Borrower, Parent, any of Borrower’s Subsidiaries or any
ERISA Affiliate from a Benefit Plan

 

10

--------------------------------------------------------------------------------


 

during a plan year in which it was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA), (c) the providing of notice of intent to terminate
a Benefit Plan in a distress termination (as described in Section 4041(c) of
ERISA), (d) the institution by the PBGC of proceedings to terminate a Benefit
Plan, (e) any event or condition that provides a basis under Section 4042(a)(1),
(2), or (3) of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan, (f) the termination of a Multiemployer Plan
pursuant to Section 4041A of ERISA, (g) the partial or complete withdrawal,
within the meaning of Sections 4203 and 4205 of ERISA, of Borrower, Parent, any
of Borrower’s Subsidiaries or any ERISA Affiliate from a Multiemployer Plan,
(h) providing any security to any Benefit Plan under Section 401(a)(29) of the
IRC by Borrower, Parent, any of Borrower’s Subsidiaries or any ERISA Affiliate,
or (i) any event that causes Borrower, Parent, any of Borrower’s Subsidiaries or
any ERISA Affiliate to incur liability under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of
the IRC.

 

“Event of Default” has the meaning specified therefor in Section 7.

 

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Parent, Borrower, and Borrower’s Subsidiaries aged in excess of 60 days beyond
their due date with respect thereto and all book overdrafts of Parent, Borrower,
and Borrower’s Subsidiaries in excess of historical practices with respect
thereto, in each case as determined by Agent in its Permitted Discretion.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Expendables” means those Spare Parts for which no FAA and original equipment
manufacturer authorized refurbishment procedure exists or for which cost of
repair or refurbishment would normally exceed that of replacement.

 

“Extraordinary Receipts” means any Collections received by Parent, Borrower, or
any of Borrower’s Subsidiaries not in the ordinary course of business (and not
consisting of proceeds described in Section 2.4(c)(i) of the Agreement),
including, (a) foreign, United States, state or local tax refunds, (b) pension
plan reversions, (c) proceeds of insurance (including proceeds of key man life
insurance policies, if any), (d) judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action,
(e) condemnation awards (and payments in lieu thereof), (f) indemnity payments
and (g) any purchase price adjustment received in connection with any purchase
agreement.

 

 “FAA” shall mean the Federal Aviation Administration of the United States
Department of Transportation and any subdivision or office thereof, and any
successor or replacement administrator, agency or other entity having the same
or similar authority and responsibilities.

 

“FARs” means the rules and regulations of the FAA, including as set forth in
Title 14 of the Code of Federal Regulations.

 

“Federal Aviation Act” shall mean Title 49 of the United States Code, as amended
from time to time, together with all rules, regulations, procedures, orders,
handbooks, guidelines and interpretations thereunder or related thereto.

 

 “Fee Letter” means that certain fee letter between Borrower and Agent, in form
and substance satisfactory to Required Lenders.

 

“First Lien Leverage Ratio” means, as of any date of measurement, (a) without
duplication, the sum of the outstanding principal amount of Advances, plus the
aggregate drawn, but unreimbursed, amount of all outstanding Letters of Credit,
plus the outstanding principal balance of the Term Loan, divided by (b) EBITDA
of Borrower and its Subsidiaries for the 12 month period most recently ended.

 

11

--------------------------------------------------------------------------------


 

“Foreign Pension Plan” means any plan, fund (including without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by Borrower, Parent, any of Borrower’s Subsidiaries or any
ERISA Affiliate primarily for the benefit of employees of such Person residing
outside the United States, which plan, fund or other similar program provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the IRC.

 

 “Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning specified therefor in Section 2.13(b)(ii).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“Gates” means the right to use one or more gates at an airport terminal.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

“Ground Equipment” means Equipment of Borrower consisting of vehicles, ramp
Equipment, and ground service Equipment (including baggage handling equipment,
catering equipment, and maintenance equipment).

 

“Guarantors” means (a) Parent, and (b) each other Person who guarantees all or
any part of the Obligations, and “Guarantor” means any one of them.

 

 “Guaranty” means that certain general continuing guaranty executed and
delivered by each Guarantor in favor of Agent, for the benefit of the Lender
Group, in substantially the same form as Exhibit G-1.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, and drilling fluids, (c) any flammable
substances or explosives or any radioactive materials, and (d) asbestos in any
form or electrical equipment that contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of 50 parts per
million.

 

“Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by Parent, Borrower, or any of Borrower’s Subsidiaries
that provide for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross currency rate
swap, currency option, or any combination of, or option with respect to, these
or similar transactions, for the purpose of hedging Parent’s, Borrower’s, or any
of Borrower’s Subsidiaries’ exposure to fluctuations in interest or exchange
rates, loan, credit exchange, security, or currency valuations or commodity
prices.

 

“Holdout Lender” has the meaning specified therefor in Section 14.2(a).

 

12

--------------------------------------------------------------------------------


 

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its Subsidiaries,
irrespective of whether such obligation or liability is assumed, (e) all
obligations to pay the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade practices), (f) all obligations owing under Hedge
Agreements, and (g) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above (it being understood
that Indebtedness shall not include any liability of Borrower arising from
Borrower’s so called “air traffic liability account” regarding any airline
ticket that is purchased from Borrower prior to the time that the individual
whose name is on such ticket redeems such ticket to travel on an Aircraft
operated by Borrower).

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

 “Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Parent, Borrower, each of Borrower’s Subsidiaries, and Agent,
in substantially the same form as Exhibit I-1.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Closing Date, by and between Agent and Second Lien Agent, and
acknowledged and consented to by Borrower and each Guarantor, as amended,
modified, supplemented or restated from time to time.

 

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent, Borrower, and Borrower’s Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3, or 6 months after the date on which the Interest Period
began, as applicable, and (e) Borrower may not elect an Interest Period which
will end after the Maturity Date.

 

“Inventory” means inventory (as that term is defined in the Code), including
Spare Parts.

 

13

--------------------------------------------------------------------------------


 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.

 

“IP Security Documents” means the Copyright Security Agreement, the Patent
Security Agreement, and the Trademark Security (as each such term is defined in
the Security Agreement).

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time,
and the regulations promulgated and rulings issued thereunder.

 

“IRS Tax Claim Indebtedness” means the unsecured Indebtedness of Borrower owing
to the Internal Revenue Service in an amount not to exceed $32,000,000 as set
forth in the Order Estimating and Capping IRS Priority Income Tax Claim,
Allowing IRS Priority Excise Tax Claim and Disallowing IRS Unsecured Penalty
Claim, dated as of March 28, 2005.

 

“Issuing Lender” means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender’s sole discretion, to
become an Issuing Lender for the purpose of issuing L/Cs or L/C Undertakings
pursuant to Section 2.12.

 

“L/C” has the meaning specified therefor in Section 2.12(a).

 

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“L/C Undertaking” has the meaning specified therefor in Section 2.12(a).

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1.

 

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Parent, Borrower, or Borrower’s
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group, (b) out of pocket fees or charges paid or incurred
by Agent in connection with the Lender Group’s transactions under the Loan
Documents with Parent, Borrower, or Borrower’s Subsidiaries, including, fees or
charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement), (c) costs and expenses incurred by
Agent in the disbursement of funds to Borrower or other members of the Lender
Group (by wire transfer or otherwise), (d) charges paid or incurred by Agent
resulting from the dishonor of checks, (e) reasonable costs and expenses paid or
incurred by Agent to correct any default or enforce any provision of the Loan
Documents, or in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) audit fees and expenses of Agent related to any inspections or
audits to the extent of the fees and charges (and up to the amount of any
limitation) contained in

 

14

--------------------------------------------------------------------------------


 

the Agreement, (g) [intentionally omitted], (h) Agent’s reasonable costs and
expenses (including attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering, syndicating, or amending the Loan Documents,
(i) Agent’s reasonable costs and expenses (including attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating and
enforcing (including attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning Parent, Borrower, or Borrower’s Subsidiaries
or in exercising rights or remedies under the Loan Documents), or defending the
Loan Documents, irrespective of whether suit is brought, or in taking any
Remedial Action concerning the Collateral, and (j) each Lender’s reasonable
costs and expenses (including attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning Parent, Borrower, or
Borrower’s Subsidiaries or defending the Loan Documents, irrespective of whether
suit is brought.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.13(b)(i).

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

 

“LIBOR Option” has the meaning specified therefor in Section 2.13(a).

 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage.  The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.

 

“LIBOR Rate Loan” means each portion of an Advance or the Term Loan that bears
interest at a rate determined by reference to the LIBOR Rate.

 

“LIBOR Rate Margin” means 4.0 percentage points.

 

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether
(a) such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances.  Without limiting the generality of the
foregoing, the term “Lien” includes the lien or security interest arising from a
mortgage, deed of trust, encumbrance, notice of Lien, levy or assessment,
pledge, hypothecation, assignment, deposit arrangement, security agreement,
conditional sale or trust receipt, or from a lease, consignment, or bailment for
security purposes and also includes reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases, and other
title exceptions and encumbrances affecting Real Property.

 

“Loan Account” has the meaning specified therefor in Section 2.10.

 

“Loan Documents” means the Agreement, the Cash Management Agreements, the
Control Agreements, the Engine and Spare Parts Security Agreement, the Fee
Letter, the Guaranty, the Intercompany Subordination Agreement, the
Intercreditor Agreement, the Letters of Credit, the Post-Closing Matters
Agreement, the Security Agreement, any note or notes executed by Borrower in
connection with the

 

15

--------------------------------------------------------------------------------


 

Agreement and payable to a member of the Lender Group, and any other agreement
entered into, now or in the future, by Parent, Borrower, or any of Borrower’s
Subsidiaries and the Lender Group in connection with the Agreement.

 

“MA Dilution Reserve” means, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Manual Accounts by 1
percentage point for each percentage point by which Dilution is in excess of
5.0%.

 

“Maintenance Program” means an FAA approved maintenance program for Borrower’s
Aircraft, Engines, and Spare Parts in accordance with the applicable
manufacturer’s maintenance planning document and maintenance manuals.

 

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) specifically (and not due to industry-wide changes) of Parent,
Borrower, and Borrower’s Subsidiaries, taken as a whole, (b) a material
impairment of Parent’s, Borrower’s, and Borrower’s Subsidiaries ability to
perform their obligations under the Loan Documents to which they are parties or
of the Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
the Agent’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of Parent, Borrower, or Borrower’s Subsidiaries.

 

“Material Lease” means (a) the lease for Borrower’s primary maintenance and
operations facility at Honolulu International Airport, and (b) any other lease
the loss of which could reasonably be expected to result in a Material Adverse
Change.

 

“Maturity Date” has the meaning specified therefor in Section 3.3.

 

“Maximum Revolver Amount” means $25,000,000; provided, that, if Borrower
exercises its option pursuant to the terms and conditions of Section 2.1(c),
Maximum Revolver Amount means $20,000,000.

 

“Merger” means (a) the merger of Hawaiian Airlines, Inc., a Hawaii corporation,
with and into HHIC, Inc., a Delaware corporation, as the surviving entity; and
(b) immediately after such merger, the change by HHIC, Inc., a Delaware
corporation, of its name to “Hawaiian Airlines, Inc.”

 

“Merger Certificates” means the certificates of merger filed in connection with
the consummation of the Merger.

 

“Multiemployer Plan” means a “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA) to which Borrower, Parent, any of Borrower’s
Subsidiaries or any ERISA Affiliate has contributed, or was obligated to
contribute, at any time.

 

 “Net Cash Proceeds” means:

 

(a) with respect to any sale or disposition by Parent, Borrower, or any of
Borrower’s Subsidiaries of property or assets, the amount of cash proceeds
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment of deferred consideration) by or on behalf
of Parent or such Subsidiary, in connection therewith after deducting therefrom
only (i) the amount of any Indebtedness secured by any Permitted Lien on any
asset (other than (A) Indebtedness owing to Agent or any Lender under this
Agreement or the other Loan Documents and (B) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such sale or disposition, (ii) fees, commissions, and expenses related
thereto and required to be paid by Parent, Borrower, or such Subsidiary in
connection with such sale or disposition, (iii) taxes paid or payable or
estimated to be payable to any taxing

 

16

--------------------------------------------------------------------------------


 

authorities by Parent, Borrower, or such Subsidiary in connection with such sale
or disposition, and (iv) the amount of any reserves established thereby to fund
contingent liabilities, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of Parent, Borrower, or any of
Borrower’s Subsidiaries, and are properly attributable to such transaction; and

 

(b) with respect to the issuance or incurrence of any Indebtedness by Parent,
Borrower, or any of Borrower’s Subsidiaries, or the issuance by Parent,
Borrower, or any of Borrower’s Subsidiaries of any shares of its Stock, the
aggregate amount of cash received (directly or indirectly) from time to time
(whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of Parent, Borrower, or such Subsidiary
in connection with such issuance or incurrence, after deducting therefrom only
(i) reasonable fees, commissions, and expenses related thereto and required to
be paid by Parent, Borrower, or such Subsidiary in connection with such issuance
or incurrence, (ii) taxes paid or payable or estimated to be payable to any
taxing authorities by Parent, Borrower, or such Subsidiary in connection with
such issuance or incurrence, and (iii) the amount of any reserves established
thereby to fund contingent liabilities, in each case to the extent, but only to
the extent, that the amounts so deducted are, at the time of receipt of such
cash, actually paid or payable to a Person that is not an Affiliate of Parent,
Borrower, or any of Borrower’s Subsidiaries, and are properly attributable to
such transaction.

 

“Net Liquidation Percentage” means the percentage of the book value of
Borrower’s Spare Parts or Ground Equipment that is estimated to be recoverable
in an orderly liquidation of such Spare Parts or Ground Equipment net of all
associated costs and expenses of such liquidation, such percentage to be as
determined from time to time by a appraisal company selected by Agent.

 

“Obligations” means all loans (including the Term Loan), Advances, debts,
principal, interest (including any interest that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), contingent
reimbursement obligations with respect to outstanding Letters of Credit,
premiums, liabilities (including all amounts charged to Borrower’s Loan Account
pursuant hereto), obligations (including indemnification obligations), fees
(including the fees provided for in the Fee Letter), charges, costs, Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
lease payments, guaranties, covenants, and duties of any kind and description
owing by Borrower to the Lender Group pursuant to or evidenced by the Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that Borrower is required to pay or reimburse by the
Loan Documents, by law, or otherwise.  Any reference in the Agreement or in the
Loan Documents to the Obligations shall include all or any portion thereof and
any extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e).

 

“Overadvance” has the meaning specified therefor in Section 2.5.

 

“Parent” has the meaning specified therefore in the preamble to the Agreement.

 

“Parent Rights Offering” means an offering by Parent that is consummated on or
before June 1, 2006, of stock options, warrants, or other purchase rights, in
each case with respect to its common Stock, or any other offering with respect
to the common Stock of Parent, provided that the holder of such common Stock
shall not be entitled to receive any mandatory cash dividends, mandatory cash
distributions, or mandatory cash redemptions, and the provisions with respect to
such common Stock shall otherwise be reasonably satisfactory to the Required
Lenders.

 

17

--------------------------------------------------------------------------------


 

“Participant” has the meaning specified therefor in Section 13.1(e).

 

“Participant Register” has the meaning set forth in Section 13.1(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

 

“Permitted Acquisition” means any Stock Acquisition or Asset Acquisition by
Parent so long as:

 


NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD
RESULT FROM THE CONSUMMATION OF THE PROPOSED STOCK ACQUISITION, OR ASSET
ACQUISITION,


 


THE ASSETS BEING ACQUIRED, OR THE PERSON WHOSE STOCK IS BEING ACQUIRED, ARE
USEFUL IN OR ENGAGED IN, AS APPLICABLE, THE BUSINESS OF BORROWER OR A BUSINESS
REASONABLY RELATED THERETO, AND


 


PARENT HAS PROVIDED AGENT WITH WRITTEN NOTICE OF THE PROPOSED STOCK ACQUISITION
OR ASSET ACQUISITION, AS APPLICABLE, NOT LESS THAN 15 DAYS PRIOR TO THE
ANTICIPATED CLOSING DATE OF THE PROPOSED STOCK ACQUISITION OR ASSET ACQUISITION,
AS APPLICABLE.


 

“Permitted Discretion” means a determination made with honesty in fact and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment under the particular facts and circumstances.

 

“Permitted Dispositions” means (a) sales or other dispositions of Equipment
(other than Spare Parts) that is substantially worn, damaged, or obsolete in the
ordinary course of business,  (b) [intentionally omitted], (c) so long as no
Event of Default has occurred and is continuing, sales or other dispositions of
Equipment that is not substantially worn, damaged, or obsolete in the ordinary
course of business so long as the aggregate amount of such sales or other
dispositions does not exceed $250,000 per year, (d) sales of Inventory (other
than Spare Parts) to buyers in the ordinary course of business, (e) the use or
transfer of money or Cash Equivalents in a manner that is not prohibited by the
terms of the Agreement or the other Loan Documents, (f) the licensing, on a
non-exclusive basis, of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business, (g) the subletting by
Borrower of Real Property leased by Borrower, (h) the dispositions expressly
permitted by Section 5.17(e), and (i) the sale of any assets that are the
subject of a Lien that secures Permitted Purchase Money Indebtedness so long as
the Net Cash Proceeds of such sale are concurrently used to repay such Permitted
Purchase Money Indebtedness.

 

“Permitted Distributions” means (a) any Subsidiary of Borrower may make
distributions to Borrower and Borrower may make distributions to Parent for the
sole purpose of allowing Parent to, and Parent shall use the proceeds thereof
solely to (i) pay federal and state income taxes and franchise taxes solely
arising out of the consolidated operations of Parent, Borrower, and Borrower’s
Subsidiaries, after taking into account all available credits and deductions
(provided that no such Subsidiary or Borrower shall make any distribution to
Borrower or Parent, as applicable, in any amount greater than the share of such
taxes arising out of such Subsidiary’s or Borrower’s, as applicable, net
income), (ii) pay customary costs and expenses of operating a publicly-traded
company (including filing fees and taxes, director fees, and legal fees
associated therewith) in an aggregate amount during any year not to exceed
$2,000,000, (iii) pay insurance expenses incurred by Borrower or any of
Borrower’s Subsidiaries or by Parent so long as attributable solely to the
operations of Borrower and its Subsidiaries, (iv) pay legal fees incurred by
Parent to prosecute litigation in favor of Borrower or its Subsidiaries, to
defend litigation filed against Borrower or its Subsidiaries, or in connection
with the representation of Borrower or its Subsidiaries for a transaction
permitted by the Agreement involving Borrower and its Subsidiaries, and (v) pay
accounting fees incurred by Parent that are solely attributable to the
operations of Borrower and its Subsidiaries, by Borrower, or by any of
Borrower’s Subsidiaries, (b) so long as no Event of Default shall have occurred
and be continuing or would result

 

18

--------------------------------------------------------------------------------


 

therefrom, any Subsidiary of Borrower may make distributions to Borrower and
Borrower may make distributions to Parent for the sole purpose of allowing
Parent to, and Parent shall use the proceeds thereof solely to, make
distributions to current or former employees on account of purchases or
redemptions of Stock of Parent held by such Persons, provided that no more than
$350,000 of such distributions in the aggregate may be made by Parent’s
Subsidiaries to Parent during the term of this Agreement, and (c) so long as
(i) no Event of Default has occurred and is continuing or would result
therefrom, (ii) Borrower provides Agent with 15 days prior written notice of
such distribution, (iii) Borrower has $70,000,000 of Excess Availability plus
Qualified Cash at all times during the 30 day period immediately prior to the
date that the proposed distribution is made and immediately after giving effect
to such distribution, distributions by any of Borrower’s Subsidiaries to
Borrower, and by Borrower to Parent, in an aggregate amount during the term of
this Agreement not to exceed $5,000,000 for the sole purpose of (x) in the case
of distributions to Parent, allowing Parent to, and Parent shall use the
proceeds thereof solely to, make a Permitted Investment, and (y) in the case of
distributions to Borrower, allowing Borrower to, and Borrower shall use the
proceeds thereof solely to, make a Permitted Loan.

 

“Permitted Intercompany Advance” means unsecured loans or advances (i) from
Parent or Borrower to any of their respective Subsidiaries, (ii) from any of
Borrower’s Subsidiaries to Borrower, or (iii) from any Subsidiary of Borrower to
any other Subsidiary of Borrower, so long as for each of (i), (ii), or (iii), no
Event of Default has occurred and is continuing and all parties to each such
transaction execute an Intercompany Subordination Agreement.

 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments received in settlement of amounts due to Parent,
Borrower, or any of Borrower’s Subsidiaries effected in the ordinary course of
business or owing to Parent, Borrower, or any of Borrower’s Subsidiaries as a
result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of Parent, Borrower, or
Borrower’s Subsidiaries, (e) Permitted Intercompany Advances, (f) so long as no
Event of Default has occurred and is continuing, loans to employees or officers
of Borrower or its Subsidiaries in an aggregate amount not to exceed $350,000,
(g) any guarantee by Parent, Borrower, or any of Borrower’s Subsidiaries of
Indebtedness permitted by Section 6.1 so long as such guarantee benefits
Borrower or any of Borrower’s Subsidiaries; (h) Permitted Loans, (i) Permitted
Acquisitions, and (j) so long as (i) no Event of Default has occurred and is
continuing or would result therefrom, and (ii) Borrower has complied with
Section 5.16 of the Agreement with respect to such Subsidiaries, Investments by
Borrower in its Subsidiaries.

 

“Permitted Liens” means (a) Liens held by Agent to secure the Obligations,
(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over the
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests, (c) judgment Liens that do not constitute an
Event of Default under Section 7.7 of the Agreement, (d) Liens set forth on
Schedule P-1, provided that any such Lien only secures the Indebtedness that it
secures on the Closing Date and any Refinancing Indebtedness in respect thereof,
(e) the interests of lessors under operating leases, (f) purchase money Liens or
the interests of lessors under Capital Leases to the extent that such Liens or
interests secure Permitted Purchase Money Indebtedness and so long as such Lien
attaches only to the asset purchased or acquired (and any accessions, fixtures,
and attachments thereto) and the proceeds, substitutions, and replacements of
such asset (and any accessions, fixtures, and attachments thereto), (g) Liens
arising by operation of law in favor of warehousemen, landlords, carriers,
mechanics, materialmen, laborers, or suppliers, incurred in the ordinary course
of business and not in connection with the borrowing of money, and which Liens
either (i) are for sums not yet delinquent, or (ii) are the subject of Permitted
Protests, (h) Liens on amounts deposited in connection with obtaining worker’s
compensation or other unemployment insurance, (i) Liens on amounts deposited in
connection with the making or entering into of bids, tenders, or leases in the
ordinary course of business and not in connection with the borrowing of money,
(j) Liens on amounts deposited as security for surety or appeal bonds in
connection with obtaining such bonds in the ordinary course of business, (k)
with respect to any Real Property, easements,

 

19

--------------------------------------------------------------------------------


 

rights of way, and zoning restrictions that do not materially interfere with or
impair the use or operation thereof, (l) with respect to Spare Parts that are
not designated as Eligible Spare Parts in any Borrowing Base Certificate, parts
pooling, parts exchange and short-term parts leasing agreements entered into by
Borrower which are acceptable to the Required Lenders in their Permitted
Discretion, (m) any interest or title of a licensor, lessor or sublicensor or
sublessor under any lease or license permitted by the Agreement, (n) Liens held
by Second Lien Agent to secure the Second Lien Indebtedness and permitted
pursuant to the Intercreditor Agreement, or (o) the rights of counterparties
pursuant to charters, leases, interchange agreements, pooling agreements and
similar agreements entered into by Borrower in the ordinary course of its
business with respect to Aircraft and aircraft engines owned or leased by the
Borrower; provided, however, that none of (b)(ii) through (o) shall be
applicable to Spare Parts that are designated as Eligible Spare Parts in any
Borrowing Base Certificate, Routes, or Slots.

 

“Permitted Loans” means so long as (a) no Event of Default has occurred and is
continuing or would result therefrom, (b) Borrower provides Agent with 15 days
prior written notice of such loan, and (c) Borrower has $70,000,000 of Excess
Availability plus Qualified Cash at all times during the 30 day period
immediately prior to the date that the loan is made and immediately after giving
effect to such loan, loans by Parent, Borrower, or any of Borrower’s
Subsidiaries to any Person in an aggregate amount during the term of this
Agreement not to exceed $5,000,000 plus any amount received by Parent (which
amount may be contributed by Parent to Borrower, and by Borrower to any of its
Subsidiaries, for the purpose of making such loan) pursuant to a Permitted Stock
Sale.

 

“Permitted Merger” means the merger of any Subsidiary of Borrower with and into
Borrower, with Borrower as the surviving Person, so long as (a) no Event of
Default has occurred and is continuing or would result from such merger, and
(b) Agent provides prior written consent to such merger (such consent not to be
unreasonably withheld).

 

“Permitted Morgan Stanley Amount” means (a) on or before the date that is 30
days after the Closing Date, $25,000, and (b) thereafter, $0.

 

“Permitted Parent Indebtedness” means any unsecured Indebtedness, together with
all interest, fees and expenses from time to time accrued thereon, by Parent on
arms-length terms, in an aggregate principal amount not in excess of
$100,000,000, which is subordinated to the Obligations and on other terms that,
in each case, are reasonably satisfactory to the Required Lenders.

 

“Permitted Protest” means the right of Parent, Borrower, or any of Borrower’s
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on Parent’s, Borrower’s, or
Borrower’s Subsidiaries’ books and records in such amount as is required under
GAAP, (b) any such protest is instituted promptly and prosecuted diligently by
Parent, Borrower, or Borrower’s Subsidiary, as applicable, in good faith, and
(c) Agent is satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of the Agent’s
Liens.

 

“Permitted Purchase Money Indebtedness” means (a) Spare Parts Purchase Money
Indebtedness, and (b) Purchase Money Indebtedness.

 

“Permitted Stock Sale” means the sale by Parent of common Stock so long as
(a) no Change of Control would result therefrom; and (b) the proceeds from such
sale are contributed by Parent to Borrower and used by Borrower to make a
Permitted Loan within 30 days of the date that such proceeds are received by
Parent.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business

 

20

--------------------------------------------------------------------------------


 

trusts, or other organizations, irrespective of whether they are legal entities,
and governments and agencies and political subdivisions thereof.

 

“Plan of Reorganization” means the Third Amended Joint Plan of Reorganization of
Joshua Gotbaum, as Chapter 11 Trustee for Hawaiian Airlines, Inc., The Official
Committee of Unsecured Creditors, HHIC, Inc., Hawaiian Holdings, Inc., and RC
Aviation LLC, dated as of March 11, 2005, as amended.

 

“Post-Closing Matters Agreement” means a post-closing matters agreement, in form
and substance satisfactory to Required Lenders, executed and delivered by
Borrower, each Guarantor, and Agent.

 

“Projections” means the forecasted (a) balance sheets, (b) profit and loss
statements, (c) cash flow statements, and (d) Availability forecast of Parent,
Borrower, and Borrower’s Subsidiaries, all prepared on a basis consistent with
the historical financial statements of Parent, Borrower, and Borrower’s
Subsidiaries, together with appropriate supporting details and a statement of
underlying assumptions.

 

“Propeller” means “propeller” as defined in Section 40102 of the Federal
Aviation Act.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)           with respect to a Lender’s obligation to make Advances and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Advances by (z) the aggregate
outstanding principal amount of all Advances,

 

(b)           with respect to a Lender’s obligation to participate in Letters of
Credit, to reimburse the Issuing Lender, and right to receive payments of fees
with respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Advances by (z) the aggregate
outstanding principal amount of all Advances,

 

(c)           with respect to a Lender’s obligation to make the Term Loan and
right to receive payments of interest, fees, and principal with respect thereto,
(i) prior to the making of the Term Loan, the percentage obtained by dividing
(y) such Lender’s Term Loan Commitment, by (z) the aggregate amount of all
Lenders’ Term Loan Commitments, and (ii) from and after the making of the Term
Loan, the percentage obtained by dividing (y) the principal amount of such
Lender’s portion of the Term Loan by (z) the principal amount of the Term Loan,
and

 

(d)           with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 15.7), the
percentage obtained by dividing (i) such Lender’s Revolver Commitment plus the
outstanding principal amount of such Lender’s portion of the Term Loan, by
(ii) the aggregate amount of Revolver Commitments of all Lenders plus the
outstanding principal amount of the Term Loan; provided, however, that in the
event the Revolver Commitments have been terminated or reduced to zero, Pro Rata
Share under this clause shall be the percentage obtained by dividing (A) the
outstanding principal amount of such Lender’s Advances plus such Lender’s
ratable portion of the Risk Participation Liability with respect to outstanding
Letters of Credit plus the outstanding principal amount of such Lender’s portion
of the Term Loan, by (B) the outstanding principal amount of all Advances plus
the aggregate amount of the Risk Participation Liability with respect to
outstanding Letters of Credit plus the outstanding principal amount of the Term
Loan.

 

21

--------------------------------------------------------------------------------


 

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i).

 

 “Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
120 days after, the acquisition of any fixed assets (other than Spare Parts) for
the purpose of financing all or any part of the acquisition cost thereof.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Parent, Borrower, and Borrower’s
Subsidiaries that is in Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such Deposit Account or Securities Account is the
subject of a Control Agreement and is maintained by a branch office of a bank or
securities intermediary located within the United States.

 

“Rating Agencies” has the meaning specified therefore in Section 2.16.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Parent, Borrower, or Borrower’s Subsidiaries and the
improvements thereto.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as: (a) such refinancings, renewals, or extensions do not
result in an increase in the principal amount of the Indebtedness so refinanced,
renewed, or extended, (b) such refinancings, renewals, or extensions are at a
market rate of interest with respect to, the Indebtedness so refinanced,
renewed, or extended, (c) such refinancings, renewals, or extensions do not
result in a shortening of the average weighted maturity of the Indebtedness so
refinanced, renewed, or extended (provided, however, that such refinancing,
renewal, or extension may result in a shortening of the average weighted
maturity of the Indebtedness so refinanced, renewed, or extended so long as the
maturity for all of the principal that is due in respect of such Indebtedness is
a date that is at least 1 year after the Maturity Date) (d) if the Indebtedness
that is refinanced, renewed, or extended was subordinated in right of payment to
the Obligations, then the terms and conditions of the refinancing, renewal, or
extension must include subordination terms and conditions that are at least as
favorable to the Lender Group as those that were applicable to the refinanced,
renewed, or extended Indebtedness, and (e) the Indebtedness that is refinanced,
renewed, or extended is not recourse to any Person that is liable on account of
the Obligations other than those Persons which were obligated with respect to
the Indebtedness that was refinanced, renewed, or extended.

 

“Registered Loan” has the meaning set forth in Section 13.1(h).

 

“Registered Loan” has the meaning set forth in Section 2.15.

 

“Registered Note” has the meaning set forth in Section 2.15.

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the Closing Date, by and between Parent and RC Aviation
LLC.

 

“Related Fund” means a fund, money market account, investment account or other
account managed by Agent or any Lender or an Affiliate of Agent or any Lender or
its investment manager.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim

 

22

--------------------------------------------------------------------------------


 

natural resources or the environment, (d) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities, or
(e) conduct any other actions with respect to Hazardous Materials authorized by
Environmental Laws.

 

“Replacement Lender” has the meaning specified therefor in Section 14.2(a).

 

“Report” has the meaning specified therefor in Section 15.17.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Benefit Plan that is subject to Title IV of ERISA, other than
those events as to which the 30-day notice period is waived under
subsection .22, .23, .25, .27 or .28 of the PBGC Regulations under Section 4043.

 

“Required Availability” means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $50,000,000.

 

“Required Lenders” means, at any time, Lenders (subject to
Section 2.3(c)(iii) whose aggregate Pro Rata Shares (calculated under clause
(d) of the definition of Pro Rata Shares) equal or exceed 66.7%.

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

 

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrower,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

 

“Rotables” means those Spare Parts that, in accordance with the FARs and the
original equipment manufacturer’s recommendations, can be repeatedly and
economically restored to a serviceable condition over a period approximating or
exceeding the life of the flight equipment to which they are related.

 

“Routes” means a right, license, permit, or other authorization whereby an
airline is entitled or permitted to fly between two points, either within one
country or between two countries.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

23

--------------------------------------------------------------------------------


 

“Second Lien Agent” means Canyon Capital Advisors LLC, as Agent under the Second
Lien Credit Agreement, together with its successors and assigns in such capacity
in accordance with the terms of the Second Lien Credit Agreement.

 

“Second Lien Cash Management Agreement” means the Cash Management Agreements.

 

“Second Lien Control Agreements” means the Control Agreements.

 

“Second Lien Copyright Security Agreement” means the Copyright Security
Agreement as such term is defined in the Second Lien Security Agreement, as such
is amended, modified, supplemented or restated from time to time in accordance
with the terms thereof and the terms of the Agreement and the Intercreditor
Agreement.

 

“Second Lien Credit Agreement” means that certain Credit Agreement dated as of
even date herewith by and among Parent, Borrower, Second Lien Agent, and the
lenders from time to time party thereto, as such is amended, modified,
supplemented or restated from time to time in accordance with the terms thereof
and the terms of the Agreement and the Intercreditor Agreement.

 

“Second Lien Guaranty” means the Guaranty as such term is defined in the Second
Lien Credit Agreement, as such is amended, modified, supplemented or restated
from time to time in accordance with the terms thereof and the terms of the
Agreement and the Intercreditor Agreement.

 

“Second Lien Indebtedness” means the Indebtedness incurred by Borrower under the
Second Lien Loan Documents in an aggregate principal amount not to exceed
$30,000,000.

 

“Second Lien Intercompany Subordination Agreement” means the Intercompany
Subordination Agreement as such term is defined in the Second Lien Credit
Agreement, as such is amended, modified, supplemented or restated from time to
time in accordance with the terms thereof and the terms of the Agreement and the
Intercreditor Agreement.

 

“Second Lien Lenders” mean Lenders as such term is defined in the Second Lien
Credit Agreement.

 

“Second Lien Loan Documents” means the Second Lien Cash Management Agreements,
the Second Lien Control Agreements, the Second Lien Copyright Security
Agreement, the Second Lien Spare Parts Security Agreement, the Second Lien
Guaranty, the Second Lien Intercompany Subordination Agreement, the Second Lien
Patent Security Agreement, the Second Lien Post-Closing Matters Agreement, the
Second Lien Security Agreement, the Second Lien Trademark Security Agreement,
and any other agreement entered into, now or in the future, by Parent, Borrower
or any of Borrower’s Subsidiaries and any Second Lien Lender in connection with
the Second Lien Credit Agreement, as such is amended, modified, supplemented or
restated from time to time in accordance with the terms thereof and the terms of
the Agreement and the Intercreditor Agreement.

 

“Second Lien Patent Security Agreement” means the Patent Security Agreement as
such term is defined in the Second Lien Security Agreement, as such is amended,
modified, supplemented or restated from time to time in accordance with the
terms thereof and the terms of the Agreement and the Intercreditor Agreement.

 

“Second Lien Post-Closing Matters Agreement” means the Post-Closing Matters
Agreement as such term is defined in the Second Lien Credit Agreement, as such
is amended, modified, supplemented or restated from time to time in accordance
with the terms thereof and the terms of the Agreement and the Intercreditor
Agreement.

 

24

--------------------------------------------------------------------------------


 

“Second Lien Security Agreement” means the Security Agreement as such term is
defined in the Second Lien Credit Agreement, as such is amended, modified,
supplemented or restated from time to time in accordance with the terms thereof
and the terms of the Agreement and the Intercreditor Agreement.

 

“Second Lien Term Loan” means the Term Loan as such term is defined in the
Second Lien Credit Agreement.

 

“Second Lien Trademark Security Agreement” means the Trademark Security
Agreement as such term is defined in the Second Lien Security Agreement, as such
is amended, modified, supplemented or restated from time to time in accordance
with the terms thereof and the terms of the Agreement and the Intercreditor
Agreement.

 

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Securitization” has the meaning specified therefor in Section 2.16.

 

“Securitization Liabilities” has the meaning specified therefore in
Section 2.16.

 

“Securitization Parties” has the meaning specified therefor in Section 2.16.

 

“Security Agreement” means a security agreement, executed and delivered by
Borrower to Agent, in substantially the same form as Exhibit S-1.

 

“Settlement” has the meaning specified therefor in Section 2.3(e)(i).

 

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i).

 

“Slot” means the right and operational authority of Borrower to conduct landing
or takeoff operation during a specific hour or other periods at airports granted
by the relevant airport authority.

 

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

 

“Spare Parts” means any “appliance” or “spare part” as defined in Section 40102
of the Federal Aviation Act.

 

“Spare Parts Purchase Money Indebtedness” means Indebtedness (other than the
Obligations), incurred at the time of, or within 120 days after, the acquisition
of any Spare Parts for the purpose of financing all or any part of the
acquisition cost thereof so long as (a) such Spare Parts are specifically
identifiable to the satisfaction of Agent, (b) Borrower provides Agent with 60
days prior written notice of the acquisition of such Spare Parts, (c) such Spare
Parts are segregated from all other Spare Parts of Borrower to the satisfaction
of Agent, and (d) such Spare Parts are not designated as Eligible Spare Parts in
any Borrowing Base Certificate.

 

“Spare Parts Tracking System” means the computerized spare parts inventory
control and tracking system operated by Borrower on the Closing Date as such
system may be changed after the Closing Date in a manner acceptable to Agent.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

25

--------------------------------------------------------------------------------


 

“Stock Acquisition” means the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all or a portion of the Stock of any other
Person.

 

“Subordinated Documents” means the Subordinated Note Purchase Agreement, the
Registration Rights Agreement, the Subordinated Notes, and any other agreement
entered into, now or in the future, by Parent, Borrower, or any of Borrower’s
Subsidiaries in connection with the Subordinated Note Purchase Agreement.

 

“Subordinated Note Purchase Agreement” means that certain Note Purchase
Agreement, dated as of the Closing Date, by and between Parent and RC Aviation
LLC.

 

“Subordinated Notes” means those certain unsecured subordinated senior notes in
an aggregate principal amount not to exceed $60,000,000, issued by Parent in
favor of RC Aviation LLC pursuant to the Subordinated Note Purchase Agreement.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

 “Swing Lender” means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b).

 

“Swing Loan” has the meaning specified therefor in Section 2.3(b).

 

 “Taxes” has the meaning specified therefor in Section 15.11.

 

“Term Loan” has the meaning specified therefor in Section 2.2.

 

“Term Loan Amount” means $25,000,000.

 

“Term Loan Commitment” means, with respect to each Lender, its Term Loan
Commitment, and, with respect to all Lenders, their Term Loan Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1.

 

“Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1.

 

“Total Leverage Ratio” means, as of any date of measurement, (a)  the sum of the
outstanding principal amount of Advances, plus the aggregate drawn, but
unreimbursed, amount of all outstanding Letters of Credit, plus the outstanding
principal balance of the Term Loan, plus the outstanding principal balance of
the Second Lien Term Loan on such date, divided by (b) EBITDA of Borrower and
its Subsidiaries for the 12 month period most recently ended.

 

“Triggering Event” has the meaning specified therefor in Section 2.7(b).

 

26

--------------------------------------------------------------------------------


 

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrower.

 

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

 

“Unfunded Benefit Liability” of any Benefit Plan means the amount, if any, by
which the value of the benefit liabilities of the Benefit Plan, determined on a
plan termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

 “United States” means the United States of America.

 

“Voidable Transfer” has the meaning specified therefor in Section 16.6.

 

“Warranties” means the rights of Borrower under any existing or hereinafter
acquired warranty or indemnity, express or implied, regarding title, materials,
workmanship, design, or patent infringement or related matters in respect of the
Spare Parts.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“WFF” means Wells Fargo Foothill, Inc., a California corporation.

 

27

--------------------------------------------------------------------------------